Exhibit 10.1

 

$485,000,000 REVOLVING CREDIT FACILITY

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

TRIUMPH GROUP, INC.,

 

and

 

THE OTHER BORROWERS PARTY HERETO

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE BANKS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

 

PNC CAPITAL MARKETS LLC, as Lead Arranger

 

CITIZENS BANK OF PENNSYLVANIA, as Documentation Agent

 

BANK OF AMERICA, N.A., as Syndication Agent

 

JPMORGAN CHASE BANK, N.A., SOVEREIGN BANK,
BRANCH BANKING & TRUST COMPANY AND
MANUFACTURERS AND TRADERS TRUST COMPANY, as Managing Agents

 

Dated as of August 14, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

23

 

1.3

Accounting Principles

24

 

 

 

 

2.

REVOLVING CREDIT FACILITY

24

 

2.1

Revolving Credit Commitments

24

 

2.2

Nature of Banks’ Obligations with Respect to Revolving Credit Loans

25

 

2.3

Commitment Fees

25

 

2.4

Revolving Credit Loan Requests

26

 

2.5

Making Revolving Credit Loans

27

 

2.6

Revolving Credit Notes

27

 

2.7

Use of Proceeds

27

 

2.8

Letter of Credit Subfacility

27

 

2.9

Swing Loans

34

 

2.10

Utilization of Commitments in Optional Currencies

37

 

2.11

Currency Repayments

40

 

2.12

Optional Currency Amounts

40

 

2.13

Provisions Relating to Fronting of Optional Currency Loans

40

 

 

 

 

3.

INTEREST RATES

45

 

3.1

Interest Rate Options

45

 

3.2

Interest Periods

46

 

3.3

Interest After Default

46

 

3.4

Euro-Rate Unascertainable

47

 

3.5

Selection of Interest Rate Options

48

 

 

 

 

4.

PAYMENTS

48

 

4.1

Payments

48

 

4.2

Pro Rata Treatment of Banks

49

 

4.3

Interest Payment Dates

49

 

4.4

Voluntary Prepayments and Commitment Reductions

50

 

4.5

Additional Compensation in Certain Circumstances

52

 

4.6

Mandatory Prepayments

54

 

4.7

Interbank Market Presumption

54

 

4.8

Taxes

55

 

4.9

Judgment Currency

56

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

56

 

5.1

Representations and Warranties

56

 

i

--------------------------------------------------------------------------------


 

EXCEPT AS SET FORTH ON SCHEDULE 5.1.20:

61

 

 

EXCEPT AS DISCLOSED ON THE ANNUAL REPORT (WHICH DISCLOSED ITEMS WILL NOT LIKELY
RESULT IN A MATERIAL ADVERSE CHANGE):

62

 

5.2

Updates to Schedules

65

 

 

 

 

6.

CONDITIONS OF LENDING

66

 

6.1

First Loans

66

 

6.2

Each Additional Loan

68

 

 

 

 

7.

COVENANTS

68

 

7.1

Affirmative Covenants

68

 

7.2

Negative Covenants

72

 

7.3

Reporting Requirements

80

 

 

 

 

8.

DEFAULT

85

 

8.1

Events of Default

85

 

8.2

Consequences of Event of Default

88

 

 

 

 

9.

THE AGENT

91

 

9.1

Appointment

91

 

9.2

Delegation of Duties

91

 

9.3

Nature of Duties; Independent Credit Investigation

91

 

9.4

Actions in Discretion of Administrative Agent; Instructions from the Banks

92

 

9.5

Reimbursement and Indemnification of Administrative Agent by the Borrowers

92

 

9.6

Exculpatory Provisions

93

 

9.7

Reimbursement and Indemnification of Administrative Agent by Banks

93

 

9.8

Reliance by Administrative Agent

94

 

9.9

Notice of Default

94

 

9.10

Notices

94

 

9.11

Banks in Their Individual Capacities

94

 

9.12

Holders of Notes

94

 

9.13

Equalization of Banks

95

 

9.14

Successor Administrative Agent

95

 

9.15

Administrative Agent’s Fee

95

 

9.16

Availability of Funds

96

 

9.17

Calculations

96

 

9.18

No Reliance on Agent’s Customer Identification Program

96

 

9.19

Beneficiaries

96

 

ii

--------------------------------------------------------------------------------


 

10.

MISCELLANEOUS

97

 

10.1

Modifications, Amendments or Waivers

97

 

10.2

No Implied Waivers; Cumulative Remedies; Writing Required

98

 

10.3

Reimbursement and Indemnification of Banks by the Borrowers; Taxes

98

 

10.4

Holidays

99

 

10.5

Funding by Branch, Subsidiary or Affiliate

99

 

10.6

Notices

100

 

10.7

Severability

101

 

10.8

Governing Law

101

 

10.9

Prior Understanding

101

 

10.10

Duration; Survival

102

 

10.11

Successors and Assigns

102

 

10.12

Confidentiality

103

 

10.13

Counterparts

104

 

10.14

Administrative Agent’s or Bank’s Consent

104

 

10.15

Exceptions

104

 

10.16

Consent to Forum; Waiver of Jury Trial

104

 

10.17

Certifications From Banks and Participants

105

 

10.18

Public Filings

106

 

10.19

Agent Titles

106

 

10.20

Joinder of Borrowers and Guarantors

106

 

10.21

USA Patriot Act

107

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1(B)

-

COMMITMENTS OF BANKS

SCHEDULE 1.1(P)

-

PERMITTED LIENS

SCHEDULE 2.13.1

-

NON-FRONTING BANKS AS OF CLOSING DATE

SCHEDULE 5.1.1

-

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 5.1.2

-

CAPITALIZATION

SCHEDULE 5.1.3

-

SUBSIDIARIES

SCHEDULE 5.1.7

-

LITIGATION

SCHEDULE 5.1.8

-

TITLE TO PROPERTY

SCHEDULE 5.1.13

-

CONSENTS AND APPROVALS

SCHEDULE 5.1.20

-

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 5.1.21

-

EMPLOYMENT MATTERS

SCHEDULE 5.1.25

-

PERFECTION ACTIONS

SCHEDULE 5.1.26

-

PARTNERSHIP AGREEMENTS AND LIMITED LIABILITY COMPANY AGREEMENTS

SCHEDULE 7.2.7

-

RECEIVABLES SALES

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

-

BANK JOINDER

EXHIBIT 1.1(G)

-

GUARANTY AND SURETYSHIP AGREEMENT

EXHIBIT 1.1(I)

-

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(P)(1)

-

PRICING GRID

EXHIBIT 1.1(P)(2)

-

PLEDGE AGREEMENT

EXHIBIT 1.1(R)

-

REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)(2)

-

SWING LOAN NOTE

EXHIBIT 2.4

-

LOAN REQUEST

EXHIBIT 2.9.2

-

SWING LOAN REQUEST

EXHIBIT 7.3.3

-

COMPLIANCE CERTIFICATE

EXHIBIT 10.20(A)

-

FORM OF BORROWER JOINDER

EXHIBIT 10.20(B)

-

FORM OF GUARANTOR JOINDER

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of August 14, 2009, and
is made by and among TRIUMPH GROUP, INC., a Delaware corporation (“TGI”), the
other BORROWERS (as hereinafter defined), the GUARANTORS (as hereinafter
defined), the BANKS (as hereinafter defined), PNC BANK, NATIONAL ASSOCIATION, in
its capacity as Administrative Agent for the Banks under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”), BANK
OF AMERICA, N.A., in its capacity as syndication agent for the Banks under this
Agreement (hereinafter referred to in such capacity as the “Syndication Agent”),
CITIZENS BANK OF PENNSYLVANIA, in its capacity as documentation agent for the
Banks under this Agreement (herein referred to in such capacity as the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A., SOVEREIGN BANK, BRANCH
BANKING & TRUST COMPANY AND MANUFACTURERS AND TRADERS TRUST COMPANY, in their
capacity as managing agents for the Banks under this Agreement (each hereinafter
individually referred to in such capacity as the “Managing Agent” and
collectively referred to in such capacity as the “Managing Agents”).

 

WITNESSETH:

 

WHEREAS, certain of the Banks currently provide a revolving credit facility for
TGI pursuant to an Amended and Restated Credit Agreement dated as of July 27,
2005, as amended (the “2005 Credit Agreement”); and

 

WHEREAS, the parties hereto are amending and restating the 2005 Credit Agreement
on the terms and conditions set forth below;

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the 2005 Credit Agreement is amended and restated in its
entirety as follows:

 


1.             CERTAIN DEFINITIONS


 


1.1                                 CERTAIN DEFINITIONS.


 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Additional Bank shall have the meaning assigned to that term in Section 10.11
[Successors and Assigns].

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, as Administrative Agent.

 

Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 9.15.

 

Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 9.15.

 

1

--------------------------------------------------------------------------------


 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  “Control”, as used in
this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

 

Adjusted Funding Target Attainment Percentage shall mean the adjusted funding
target attainment percentage as defined in Sections 206(g)(9) of ERISA and
436(j)(2) of the Internal Revenue Code.

 

Agreement shall mean this Amended and Restated Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

“Annual Report” shall mean TGI’s Annual Report on Form 10-K for the fiscal year
ended March 31, 2009.

 

Applicable Pro Forma Reporting Period shall mean with respect to any Permitted
Acquisition, the most recent 4-quarter period ending prior to the date of such
Permitted Acquisition for which financial statements have been delivered (or
were due to be delivered) by the Borrowers in accordance with Sections 7.3.1 or
7.3.2.

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, the Transferor Bank and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Banks, substantially in the form of Exhibit 1.1(A).

 

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from TGI, as agent for each Borrower, authorized to
execute notices, reports and other documents on behalf of such Borrower required
hereunder.  Any Borrower may amend such list of individuals from time to time by
having TGI give written notice of such amendment on its behalf to the
Administrative Agent.

 

Availability shall mean the sum of (i) the difference between (a) the lesser of
(1) the Commitments and (2) the maximum amount of Loans that may be borrowed
hereunder while maintaining compliance with the each of the Total Leverage Ratio
covenant under Section 7.2.16 and the Senior Leverage Ratio covenant under
Section 7.2.17, and (b) the Revolving Facility Usage, plus (ii) cash and Cash
Equivalents held by TGI or another Domestic Loan Party and maintained or managed
at a Bank or an Affiliate of a Bank.

 

2

--------------------------------------------------------------------------------


 

Bank-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Bank and, with respect to which the Administrative Agent
confirms, meets the following requirements: such Interest Rate Hedge (i) is
documented in a standard International Swap Dealer Association Agreement,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes.  The liabilities of
any Borrower or any Guarantor to the provider of any Bank-Provided Interest Rate
Hedge (the “Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty and Suretyship Agreement and otherwise treated as
Obligations for purposes of each of the other Loan Documents.  The Liens
securing the Hedge Liabilities shall be pari passu with the Liens securing all
other Obligations under this Agreement and the other Loan Documents.

 

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

Base Rate shall mean the greatest of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (ii) the Federal Funds Open
Rate plus 1/2% per annum, or (iii) the Daily Euro-Rate plus 1% per annum.

 

Base Rate Option shall mean the Revolving Credit Base Rate Option.

 

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

Blocked Person shall have the meaning assigned to such term in Section 5.1.24.2.

 

Borrower Joinder shall have the meaning assigned to such term in Section 10.20.

 

Borrowers shall mean collectively TGI and each of TGI’s Subsidiaries which have
executed this Agreement as a Borrower, or which becomes a Borrower pursuant to
Section 10.20 hereof, and, if a Foreign Borrower, has not terminated its status
as a Borrower pursuant to Section 10.21(ii).

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof to the same or a different Interest
Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by TGI, on behalf
of the Borrowers, and which have the same Interest Period and which are
denominated either in Dollars or in the same Optional Currency shall constitute
one Borrowing Tranche, (ii) all Loans (other than Swing Loans) to which a Base
Rate Option applies shall constitute one Borrowing Tranche, and (iii) all Swing
Loans shall constitute one Borrowing Tranche.

 

3

--------------------------------------------------------------------------------


 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market, (ii) with
respect to advances or payments of Loans or any other matters relating to Loans
denominated in an Optional Currency, such day also shall be a day on which
dealings in deposits in the relevant Optional Currency are carried on in the
applicable interbank market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency, such day shall also be a day on which
all applicable banks into which Loan proceeds may be deposited are open for
business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

 

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

Cash Collateralize shall mean, with respect to Letters of Credit Outstanding,
that the Borrowers shall deposit in a non-interest bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the Letters of Credit Outstanding.

 

Cash Equivalents shall mean, at any time, (i) any evidence of Indebtedness with
a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that the full faith and credit of the United
States of America is pledged in support thereof; (ii) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000.00; (iii) commercial paper (including variable rate demand notes)
with a maturity of ninety (90) days or less issued by a corporation (except any
Borrower, any Guarantor or any Affiliate of any of them) organized under the
laws of any State of the United States of America or the District of Columbia
and rated at least A-1 by Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(iv) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (i) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $500,000,000.00; (v) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (vi) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (i) through (v) above.

 

4

--------------------------------------------------------------------------------


 

Cash Management Agreements shall have the meaning assigned to such term in
Section 2.9.9.

 

Closing Date shall mean August 14, 2009.

 

Commitment shall mean as to any Bank its Revolving Credit Commitment, and as to
the Administrative Agent, also its Swing Loan Commitment.  Commitments shall
mean the aggregate of the Revolving Credit Commitments of all of the Banks and
Swing Loan Commitment of the Administrative Agent. The amount of the Commitment
available for Revolving Credit Loans shall be reduced by the amount of the
outstanding Swing Loan provided in Section 2.9.1.

 

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

 

Computation Date shall have the meaning assigned to that term in Section 2.10.1.

 

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any Loan Party, or a Subsidiary thereof,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any Loan Party or a Subsidiary thereof,
whether in favor of the seller or otherwise and whether fixed or contingent,
(iii) any Guaranty (whether or not constituting Indebtedness) given or incurred
by any Loan Party or a Subsidiary thereof, in connection therewith, and (iv) any
other consideration given or obligation incurred by any of the Loan Party or a
Subsidiary thereof in connection therewith.

 

Consolidated Adjusted EBITDA shall mean, for any period of determination,
Consolidated EBITDA of TGI and its Subsidiaries subject to the following
adjustments:

 

(1)           For any period in which TGI or one of its Subsidiaries has
completed a Permitted Acquisition, the calculation of Consolidated Adjusted
EBITDA for such period shall reflect, on a pro forma basis, the financial
performance of the acquired entity or assets, as though the acquisition had been
completed at the beginning of the period of determination, provided that any of
the following conditions is met with respect to such acquisition:

 

(i)            Either: (a) the financial statements of the seller for the fiscal
year immediately preceding the date of such Permitted Acquisition have been
audited or (b) the financial statements of the seller for the Applicable Pro
Forma Reporting Period have been supported by a third party due diligence
report, provided that such audit or due diligence report was performed by a
nationally recognized firm (or another firm acceptable to the Administrative
Agent) and is in form and substance satisfactory to the Administrative Agent;

 

OR

 

(ii)           the acquired EBITDA for the Applicable Pro Forma Reporting Period
is less than (15%) of the Consolidated Adjusted EBITDA for such period,
excluding such acquired EBITDA;

 

OR

 

5

--------------------------------------------------------------------------------


 

(iii)                               the Required Banks shall have approved the
inclusion of such acquired EBITDA in the computation of “Consolidated Adjusted
EBITDA” for the Applicable Pro Forma Reporting Period and subsequent fiscal
periods of the Borrowers.

 

(2)                                  For any period in which TGI or one of its
Subsidiaries has completed a sale or disposition permitted under
Section 7.2.7(vii) [Dispositions of Assets or Subsidiaries], the calculation of
Consolidated Adjusted EBITDA for such period shall omit the financial
performance of the entity or assets sold or disposed of, as though the
acquisition or a sale or disposition had been completed at the beginning of the
period of determination.

 

Consolidated Adjusted EBITDA shall be determined at the end of each fiscal
quarter for the previous four quarters.

 

Consolidated EBITDA shall mean for any period of determination, Consolidated Net
Income (before extraordinary items) for such period

 

(A)                              plus the following:

 

(i)                                     the amount of income tax expense,
interest expense, depreciation and amortization expense deducted from earnings
in determining such Consolidated Net Income,

 

(ii)                                  other nonrecurring non-cash losses
included in such Consolidated Net Income; and

 

(B)                                less other nonrecurring gains included in
such Consolidated Net Income.

 

Consolidated Net Worth shall mean as of any date of determination total
stockholders’ equity of TGI and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

 

Consolidated Interest Expense shall mean for any period of determination the
amount of cash interest expense deducted from the earnings of TGI and its
Subsidiaries in determining Consolidated Net Income for such period in
accordance with GAAP.

 

Consolidated Net Income shall mean for any fiscal period the net income (or
loss) after income taxes of TGI and its Subsidiaries for such period determined
and consolidated in accordance with GAAP but Consolidated Net Income shall in
all events not include the gain from the sale of assets.

 

Consolidated Senior Net Indebtedness shall mean Consolidated Total Net
Indebtedness less Subordinated Indebtedness.

 

Consolidated Total Net Indebtedness shall mean as of any date of determination
the aggregate of all Indebtedness of TGI and its Subsidiaries as of such date
determined and consolidated in accordance with GAAP minus unrestricted cash and
Cash Equivalents in excess of $25,000,000.00 which are held by TGI or other
Domestic Loan Party and maintained or managed by a Bank or an Affiliate of a
Bank.  Consolidated Total Net Indebtedness shall be measured at the end of each
fiscal quarter.

 

6

--------------------------------------------------------------------------------


 

Convertible Debt Documents shall mean the Indenture and the Convertible Notes,
in each case as amended, supplemented or modified from time to time.

 

Convertible Notes shall mean the $201,250,000 Senior Subordinated Notes due 2026
of the Borrower.

 

Currency Participation shall have the meaning assigned to such term in
Section 2.13.1.

 

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (i) the Published Rate by (ii) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage on such day.

 

Defaulting Bank means any Bank that has (a) failed to fund any portion of the
Revolving Loans, participations with respect to Letters of Credit (as provided
in Section 2.3), or participations in Swing Line Loans (as provided in
Section 2.2.4) required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, (b) otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured and all interest
accruing as a result of such failure has been fully paid in accordance with the
terms hereof, or (c) has been deemed insolvent or become the subject of an
Insolvency Proceeding.

 

Documentation Agent shall mean Citizens Bank of Pennsylvania, and its successors
and assigns, as Documentation Agent.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

Dollar Equivalent Revolving Facility Usage shall mean at any time the sum of the
Dollar Equivalent amount of Revolving Credit Loans then outstanding, the Dollar
Equivalent amount of Swing Loans then outstanding, and the Dollar Equivalent
amount of Letters of Credit Outstanding.

 

Domestic shall mean with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of a state of the United States of America or the
District of Columbia.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Environmental Complaint shall mean any written complaint setting forth a cause
of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice asserting or threatening a claim relating to, arising out of, or
issued pursuant to any of the Environmental Laws or any Environmental
Conditions, as the case may be.

 

7

--------------------------------------------------------------------------------


 

Environmental Conditions shall mean any conditions of the environment, including
the workplace, the ocean, natural resources (including flora or fauna), soil,
surface water, groundwater, any actual or potential drinking water supply
sources, substrata or the ambient air, relating to or arising out of, or caused
by the use, handling, storage, treatment, recycling, generation, transportation,
release, spilling, leaking, pumping, emptying, discharging, injecting, escaping,
leaching, disposal, dumping, threatened release or other management or
mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.

 

Environmental Laws shall mean all federal, state, local and foreign Laws and
regulations, including permits, licenses, authorizations, bonds, orders,
judgments, consent decrees issued, or entered into, pursuant thereto, relating
to pollution or protection of human health or the environment or employee safety
in the workplace.

 

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent or Fronting Bank, as the situation may require (which determination shall
be conclusive absent manifest error), with respect to an amount of any currency
(the “Reference Currency”) which is to be computed as an equivalent amount of
another currency (the “Equivalent Currency”): (i) if the Reference Currency and
the Equivalent Currency are the same, the amount of such Reference Currency, or
(ii) if the Reference Currency and the Equivalent Currency are not the same, the
amount of such Equivalent Currency converted from such Reference Currency at the
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to the Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by the
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
such Borrower, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

Euro-Rate shall mean the following:

 

(A)  with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London interbank offered rates for U.S. Dollars quoted
by the British Bankers’ Association as set forth on  the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading

 

8

--------------------------------------------------------------------------------


 

banks in the London interbank deposit market) or the rate which is quoted by
another source selected by the Administrative Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternate Source”) two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent as such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. 
Such Euro-Rate may also be expressed by the following formula:

 

 

Average of London interbank offered rates quoted

 

by Bloomberg or appropriate successor as shown on

Euro-Rate =

Bloomberg Page BBAM1

 

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to TGI, as agent for all of the Borrowers, of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

 

(B)  with respect to Optional Currency Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (i) the rate of
interest per annum determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the rate of interest per annum for deposits in the relevant Optional
Currency which appears on the relevant Bloomberg Page (or, if no such quotation
is available on such Bloomberg Page, on the appropriate such other substitute
Bloomberg page that displays rates at which the relevant Optional Currency
deposits are offered by leading banks in the London interbank deposit market) or
the rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates at which such
Optional Currency deposits are offered by leading banks in the London interbank
deposit market (an “Optional Currency Alternate Source”), at approximately
9:00 a.m., Pittsburgh time, two (2) Business Days prior to the first day of such
Interest Period for delivery on the first day of such Interest Period for a
period, and in an amount, comparable to such Interest Period and principal
amount of such Borrowing Tranche (“LIBO Rate”) by (ii) a number equal to 1.00
minus the Euro-Rate Reserve Percentage.  Such Euro-Rate may also be expressed by
the following formula:

 

 

 

LIBO Rate

 

Euro-Rate

=

1 - Euro-Rate Reserve Percentage

 

 

The Euro-Rate shall be adjusted with respect to any Euro-Rate Option outstanding
on the effective date of any change in the Euro-Rate Reserve Percentage as of
such effective date.  The

 

9

--------------------------------------------------------------------------------


 

Administrative Agent shall give prompt notice to TGI, as agent for all of the
Borrowers, of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.  The Euro-Rate
for any Loans shall be based upon the Euro-Rate for the currency in which such
Loans are requested.

 

Euro-Rate Option shall mean the Revolving Credit Euro-Rate Option.

 

Euro-Rate Reserve Percentage shall mean the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System; and (ii) to be maintained by a Bank as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

 

Event of Default shall mean any of the Events of Default described in
Section 8.1.

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing,  effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
January 30, 2013.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate shall mean the rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the “open” rate
for federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Administrative Agent, as set forth
on the applicable Telerate display page; provided, however; that if such day is
not a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding

 

10

--------------------------------------------------------------------------------


 

Business Day, or if no such rate shall be quoted by a Federal funds broker at
such time, such other rate as determined by the Administrative Agent in
accordance with its usual procedures.

 

Foreign shall mean with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of a jurisdiction other than a state of the United
States of America or the District of Columbia.

 

Fronting Bank shall mean PNC Bank, National Association so long as it remains
the Administrative Agent, and its successors and assigns.

 

GAAP shall mean United States generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

 

Governmental Acts shall have the meaning assigned to that term in Section 2.8.8.

 

Guarantor shall mean a guarantor under the Guaranty and Suretyship Agreement and
the other Loan Documents.

 

Guarantor Joinder shall have the meaning assigned to such term in Section 10.20.

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing any
liability or obligation of any other Person in any manner, whether directly or
indirectly, including any performance bond or other suretyship arrangement and
any other form of assurance against loss.

 

Guaranty and Suretyship Agreement shall mean the Amended and Restated Guaranty
and Suretyship Agreement dated the Closing Date pursuant to which the
Guarantors, jointly and severally (except to the extent limited in Section 27
therein), guaranty (and become sureties for) the Obligations.

 

Historical Statements shall have the meaning assigned to that term in
Section 5.1.9(i).

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of all of the following, without duplication: 
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, (iv) any
other transaction (including forward sale or purchase agreements, capitalized
leases and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness), or (v) any Guaranty of
Indebtedness for borrowed money.  Without limiting the generality of the
foregoing, Indebtedness of TGI and its Subsidiaries, determined on a
consolidated basis, shall include, without duplication and without limitation,
the obligations of TGI and/or its Subsidiaries (including without limitation,
the SP Sub) under the Transaction

 

11

--------------------------------------------------------------------------------


 

Documents (as defined in the Receivables Purchase Agreement); provided however
that the provisions of this sentence shall apply solely for purposes of
calculation of financial covenants set forth in this Agreement.

 

Indenture shall mean the indenture pursuant to which the Convertible Notes are
issued.

 

IDB’s shall have the meaning assigned to such term in clause (xi) of the
definition of “Permitted Liens”.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, of (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors or any substantial
portion of its creditors; undertaken under any Law.

 

Interest Coverage Ratio shall mean for any period of determination the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.

 

Interest Period shall have the meaning assigned to such term in Section 3.2.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or any Guarantor or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers, the Guarantors and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).

 

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investment shall mean, with respect to any Subsidiary of TGI or Joint Venture in
which the Loan Parties or their Subsidiaries hold an interest, (i) all
consideration (whether cash, property, assumption of liabilities or otherwise)
paid or given by the Loan Parties or their Subsidiaries for the ownership
interests or assets of such Subsidiary or Joint Venture, (ii) any cash or other
property contributed by the Loan Parties or their Subsidiaries to the capital of
such Subsidiary of Joint Venture, (iii)  any loans made by the Loan Parties or
their Subsidiaries to such Subsidiary or Joint Venture, (iv) any Guaranty made
by or on behalf of such Loan Party or their Subsidiaries for the benefit of such
Subsidiaries or Joint Venture, or (v) any other consideration paid to or
provided for the benefit of such Subsidiary or Joint Venture by the Loan Parties
or their Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

Joint Venture shall mean any entity in which the Loan Parties or their
Subsidiaries, directly or indirectly, hold an ownership interest and the total
of the ownership interests held by the Loan Parties and their wholly-owned
Subsidiaries is less than 100%.

 

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among TGI or any
Subsidiary of TGI and its employees.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.

 

Letter of Credit shall have the meaning assigned to that term in Section 2.8.1.

 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.8.3.4.

 

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.8.3.

 

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings (without duplication).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Notes, the Guaranty and Suretyship
Agreement, the Intercompany Subordination Agreement, the Pledge Agreement each
executed by the Borrowers or the Guarantors, as applicable, and the other
parties thereto, and any other instruments, certificates or documents delivered
or contemplated to be delivered hereunder or thereunder or in connection
herewith or therewith, as the same may be supplemented or amended from time to
time in accordance herewith or therewith, and Loan Document shall mean any of
the Loan Documents.

 

Loan Party shall mean either any Borrower or any Guarantor and Loan Parties
shall mean collectively the Borrowers and the Guarantors.

 

Loan Request shall mean a request for Revolving Credit Loans made in accordance
with Section 2.4 or a request to select, convert to or renew a Euro-Rate Option
in accordance with Section 3.2.

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

13

--------------------------------------------------------------------------------


 

Managing Agent shall mean individually JPMorgan Chase Bank, N.A., Sovereign
Bank, Branch Banking & Trust Company and Manufacturers and Traders Trust Company
and their successors and assigns, as a Managing Agent or Managing Agents shall
mean collectively JPMorgan Chase Bank, N.A., Sovereign Bank, Branch Banking &
Trust Company and Manufacturers and Traders Trust Company and their successors
and assigns, as Managing Agents.

 

Material Adverse Change shall mean any set of circumstances or events which
(a) has or is reasonably expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) is or is reasonably expected to be material and adverse to the
business, properties, assets, financial condition or results of operations of
TGI and its Subsidiaries taken as a whole, (c) impairs materially or is
reasonably expected to impair materially the ability of TGI and its Subsidiaries
taken as a whole to duly and punctually pay or perform its Indebtedness, or
(d) impairs materially or is reasonably expected to impair materially the
ability of the Administrative Agent or any of the Banks, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

Material Subsidiary means any Subsidiary of TGI with respect to which either
(i) the aggregate Investment (without duplication) by the Borrowers and the
Guarantors in such Subsidiary exceeds $10,000,000.00, or (ii) the percentage of
Consolidated Adjusted EBITDA over the most recent four (4) quarters then ended
attributable to such Subsidiary is greater than 5% of Consolidated Adjusted
EBITDA over the same period, provided however that, notwithstanding the
foregoing, so long as the SP Sub owns no assets other than trade accounts
receivable, related rights, related lock-box bank accounts and proceeds thereof
and sufficient other assets that, when added to the foregoing, enables it to
satisfy the minimum tangible net worth test set forth in the Receivables
Purchase Agreement and any other assets that are necessary or appropriate for
the SP Sub to maintain an arm’s-length relationship with the Borrowers and
Guarantors, the SP Sub shall not be a Material Subsidiary while the Receivables
Facility remains in place.

 

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including TGI or any member of the ERISA Group) at least two of whom
are not under common control, as such a plan is described in Sections 4063 and
4064 of ERISA.

 

14

--------------------------------------------------------------------------------


 

Non-Fronting Bank shall mean a  Bank party hereto which (i) is incapable of
obtaining an Optional Currency in the ordinary course of its business, (ii) has
requested that the Fronting Bank obtain and front its Ratable Share of Optional
Currency Loans to the applicable Borrower as required by § 2.13.2, and (iii) has
been approved in advance in writing by the Fronting Bank in the Fronting Bank’s
sole and absolute discretion, provided however if at any time a Bank’s Ratable
Share of the sum of Optional Currency Loans and Letters of Credit Outstandings
denominated in Optional Currencies outstanding at any time plus such Loans and
Letters of Credit then being requested exceeds the amount approved for such Bank
by the Fronting Bank in connection with the approval of such Bank as a
Non-Fronting Bank, as indicated in the written approval referenced in clause
(iii), as such amount may be from time to time increased in writing from the
Fronting Bank, in its sole and absolute discretion, such Bank shall be a
Non-Fronting Bank only up to such approved amount.

 

Notes shall mean the Revolving Credit Notes and the Swing Loan Note.

 

Notices shall have the meaning assigned to that term in Section 10.6.

 

Obligation shall mean any obligation or liability of any of the Borrowers or the
Guarantors to the Administrative Agent or any of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Administrative Agent’s Letter 
or any other Loan Document.  Obligations shall include the Hedge Liabilities but
shall not include the liabilities to other Persons under any other Interest Rate
Hedge.

 

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court or tribunal in
each case whether foreign or domestic, with jurisdiction to act with the force
of law with respect to pertinent matters.

 

Optional Currency shall mean any of the following currencies: British Pounds
Sterling, Euros, Canadian Dollars, Mexican Pesos and any other currency approved
by the Administrative Agent and all of the Banks pursuant to Section 2.10.4.

 

Original Currency shall have the meaning assigned to such term in Section 4.9.1.

 

Other Currency shall have the meaning assigned to such term in Section 4.9.1.

 

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in the such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the applicable offshore interbank
market.

 

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section  2.8.3.4.

 

15

--------------------------------------------------------------------------------


 

Partnership Interests shall have the meaning given to such term in
Section 5.1.3.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisition shall have the meaning assigned to such term in
Section 7.2.6.

 

Permitted Investments shall mean:

 

(i)                                     direct obligations of the United States
of America or any agency or instrumentality thereof or obligations backed by the
full faith and credit of the United States of America maturing in twelve (12)
months or less from the date of acquisition;

 

(ii)                                  commercial paper maturing in 180 days or
less rated not lower than A-1, by Standard & Poor’s Corporation or P-1 by
Moody’s Investors Service, Inc. on the date of acquisition;

 

(iii)                               demand deposits, time deposits, money market
account deposits or certificates of deposit maturing within one year in
commercial banks whose obligations are rated A-1, A or the equivalent or better
by Standard & Poor’s Corporation on the date of acquisition;

 

(iv)                              investments in Cash Equivalents;

 

(v)                                 shares of money market mutual funds that
(a) invest substantially all of their assets in the investments described in
clauses (i) through (iv) above and/or (b) are otherwise rated at least AAA by
Standard & Poor’s or at least Aaa by Moody’s;

 

(vi)                              investments made under Cash Management
Agreements;

 

(vii)                           Interest Rate Hedges otherwise permitted
hereunder;

 

(viii)                        investments (including debt obligations) received
in connection with the bankruptcy or reorganization of suppliers and customers
and in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business; and

 

(ix)                                debt securities as partial consideration for
a sale of assets which is permitted hereunder.

 

Permitted Liens shall mean:

 

(i)                                     Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable;

 

(ii)                                  Pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation, or to participate
in any fund in connection with worker’s compensation, unemployment insurance,
old-age pensions or other social security programs;

 

16

--------------------------------------------------------------------------------


 

(iii)                               Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default;

 

(iv)                              Good-faith pledges or deposits made in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business;

 

(v)                                 Encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

 

(vi)                              Liens, security interests and mortgages in
favor of the Administrative Agent for the benefit of the Banks securing the
Obligations, including Hedge Liabilities;

 

(vii)                           Liens on property leased by any Borrower or
Subsidiary of any Borrower under capital and operating leases securing
obligations of such Borrower or Subsidiary to the lessor under such leases;

 

(viii)                        Any Lien existing on the date of this Agreement
and described on Schedule 1.1(P);

 

(ix)                                Purchase Money Security Interests, provided
that the aggregate amount of loans and deferred payments secured by such
Purchase Money Security Interests shall not exceed $10,000,000 (excluding for
the purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P));

 

(x)                                   The following, (a) if the validity or
amount thereof is being contested in good-faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed and continue to be stayed or (b) if a final judgment is entered and such
judgment is discharged within sixty (60) days of entry, and in either case they
do not affect the Pledged Collateral or, in the aggregate, materially impair the
ability of the Borrowers to perform their Obligations hereunder or under the
other Loan Documents:

 

(1)                                  Claims or Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, provided that the
appropriate Loan Party maintains such reserves or other appropriate provisions
as shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

(2)                                  Claims, Liens or encumbrances upon, and
defects of title to, real or personal property other than the Pledged
Collateral, including any attachment of personal or real property or other legal
process prior to adjudication of a dispute on the merits; or

 

17

--------------------------------------------------------------------------------


 

(3)                                  Claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens.

 

(4)                                  Liens resulting from final judgments or
orders described in Section 8.1.6;

 

(xi)                                subject to Section 7.2.1, Liens on fixed
assets securing tax-exempt, fixed-rate industrial development bonds (“IDB’s) or
notes or similar financing;

 

(xii)                             Liens on accounts receivable sold pursuant to
the arrangements described in Section 7.2.7(vi); and

 

(xiii)                          Liens on the Pool Assets granted by the SP Sub
and the Liens granted by the Originators on the Receivables and the Related
Rights in accordance with the Receivables Purchase and Sale Agreement, in each
case in connection with the Receivables Facility.

 

Person shall mean any individual, natural person, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, joint
venture, government or political subdivision or agency thereof, or any other
entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by certain of the owners of each first
tier Foreign Subsidiary (other than Triumph Interiors, Ltd. and Airframe Spares
and Logistics GmbH, provided that such companies are dissolved as promptly as
practicable after the Closing Date in accordance with Section 7.2.6(iii)) to the
Administrative Agent for the benefit of the Banks, pursuant to which such
parties shall have pledged sixty-five percent (65%) of the outstanding ownership
interests of all such first tier Foreign Subsidiaries.

 

Pledged Collateral shall mean the property of the relevant Loan Parties in which
security interests are to be granted under the Pledge Agreement.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

Pool Assets has the meaning given to such term in the Receivables Purchase
Agreement.

 

Potential Default shall mean any event or condition which with notice, the
passage of time or both, would constitute an Event of Default.

 

Pricing Grid means the chart attached hereto as Exhibit 1.1(P)(1) which sets
forth the rates at which Commitment Fees, Letter Credit Fees and interest rate
margins are calculated on the basis of the Total Leverage Ratio.

 

18

--------------------------------------------------------------------------------


 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Pledged Collateral.

 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Administrative Agent.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to TGI or any Subsidiary or deferred payments by TGI or
such Subsidiary for the purchase of such tangible personal property.

 

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Ratable Share shall mean the proportion that a Bank’s Revolving Credit
Commitment  bears to the Revolving Credit  Commitments of all of the Banks.

 

Receivables Facility means the receivables financing facility structured by PNC
Capital Markets LLC and administered by PNC Bank dated on or about August 7,
2008, evidenced by the Receivables Purchase Agreement and the other Transaction
Documents (as defined in the Receivables Purchase Agreement) whereby TGI and
certain of its Subsidiaries (collectively, with TGI, the “Originators”) from
time to time shall sell, transfer, convey, assign or contribute the Receivables
(as defined in the Receivables Purchase Agreement) and the Related Rights (as
defined in the Receivable Purchase and Sale Agreement) to the SP Sub, which, in
turn, shall sell undivided variable percentage interests in the Purchased
Interests (as defined in the Receivables Purchase Agreement) to the Purchasers
(as defined in the Receivables Purchase Agreement).

 

Receivables Performance Guaranty means the Performance Guaranty executed by TGI
on or about August 7, 2008, as a performance guarantor, in favor of PNC Bank, as
the Administrator under the Receivables Facility, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

Receivables Purchase Agreement means that certain Receivables Purchase
Agreement, dated on or about August 7, 2008, among the SP Sub, the Borrower, as
the Servicer thereunder, PNC Bank, as the Administrator thereunder, and the
Purchasers, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

19

--------------------------------------------------------------------------------


 

Receivables Purchase and Sale Agreement that certain Purchase and Sale
Agreement, dated on or about August 7, 2008, amount the SP Sub, the Originators
and the Borrower, as the initial Servicer thereunder, as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

Regulated Substances shall mean any substance, including any solid, liquid,
semisolid, gaseous, thermal, thoriated or radioactive material, refuse, garbage,
wastes, chemicals, petroleum products, by-products, coproducts, impurities,
dust, scrap, heavy metals, any substance defined as a “hazardous substance,”
“pollutant,” “pollution,” “contaminant,” “hazardous or toxic substance,”
“extremely hazardous substance,” “toxic chemical,” “toxic waste,” “hazardous
waste,” “industrial waste,” “residual waste,” “solid waste,” “municipal waste,”
“mixed waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“regulated substance” or any related materials, substances or wastes as now or
hereafter defined pursuant to any Environmental Laws, ordinances, rules,
regulations or other directives of any Official Body, the generation,
manufacture, extraction, processing, distribution, treatment, storage, disposal,
transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

 

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.8.3.1.

 

Reportable Event means a reportable event described in Section 4043 of ERISA and
regulations thereunder with respect to a Plan or Multiemployer Plan.

 

Required Banks shall mean (i) if there are no Revolving Credit Loans,
Reimbursement Obligations or Letter of Credit Borrowings outstanding, Banks
other than Defaulting Banks whose Revolving Credit Commitments aggregate at
least 51% of the Revolving Credit Commitments of all of the Banks (other than
Defaulting Banks), or (ii) if there are Revolving Credit Loans, Reimbursement
Obligations, or Letter of Credit Borrowings outstanding, any Bank or group of
Banks other than Defaulting Banks if the sum of the Revolving Credit Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks (other
than Defaulting Banks) then outstanding aggregates at least 51% of the total
amount of the Revolving Credit Loans, Reimbursement Obligations and Letter of
Credit Borrowings then outstanding.  Reimbursement Obligations and Letter of
Credit Borrowings shall be deemed, for purposes of this definition, to be in
favor of the Administrative Agent and not a participating Bank if such Bank has
not made its Participation Advance in respect thereof and shall be deemed to be
in favor of such Bank to the extent of its Participation Advance if it has made
its Participation Advance in respect thereof.

 

20

--------------------------------------------------------------------------------


 

Revolving Credit Base Rate Option shall mean the option of the Borrowers,
exercisable by TGI as their agent, to have Revolving Credit Loans bear interest
at the rate and under the terms and conditions set forth in Section 3.1.1(i).

 

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.  The aggregate amount of the Revolving Credit Commitments is subject to
the provisions of Section 2.1.2.

 

Revolving Credit Euro-Rate Option shall mean the option of the Borrowers,
exercisable by TGI as their agent, to have Revolving Credit Loans bear interest
at the rate and under the terms and conditions set forth in Section 3.1.1(ii).

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrowers pursuant to Section 2.1 or
2.8.4(i) hereof.

 

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrowers in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans and Swing Loans outstanding and the Letters of Credit Outstanding.

 

Senior Leverage Ratio shall mean, as of any date of determination, the ratio of
Consolidated Senior Net Indebtedness as of such date to Consolidated Adjusted
EBITDA for the four fiscal quarters then ended.

 

Settlement shall have the meaning assigned to such term in Section 2.14.2.

 

Shares shall have the meaning assigned to that term in Section 5.1.2.

 

SP Sub means Triumph Receivables, LLC, a wholly owned, bankruptcy remote
Subsidiary of the Borrower.

 

Subordinated Indebtedness shall mean (i) Indebtedness of TGI under the
Convertible Debt Documents (provided that such Indebtedness shall at all times
be subordinated pursuant to the subordination provisions contained therein),
(ii) Subordinated Indebtedness to the extent permitted under
Section 7.2.1.1(ii)(y) and (iii) any other subordinated Indebtedness of the Loan
Parties provided that such Indebtedness is subordinated to the Indebtedness
under the Loan Documents on typical market terms for similar subordinated
Indebtedness (including maturity dates which extend beyond 365 days after the
Expiration Date, appropriate standstill provisions and the like), acceptable to,
and approved in writing by, the Administrative Agent.

 

21

--------------------------------------------------------------------------------


 

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or (ii) any partnership of which such Person is a general partner
or of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a managing member or
of which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled or capable of being controlled by
such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.

 

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrowers in an aggregate Dollar Equivalent principal amount of up to
$30,000,000.

 

Swing Loan Conversion Date shall have the meaning assigned to such term in
Section 2.9.4.

 

Swing Loan Note shall have the meaning assigned to such term in Section 2.9.3.

 

Swing Loan Repayment Date shall have the meaning assigned to such term in
Section 2.9.2.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.9.2.

 

Swing Loans shall have the meaning assigned to such term in Section 2.9.1.

 

Syndication Agent shall mean Bank of America, N.A., and its successors and
assigns, as Syndication Agent.

 

TGI shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

Total Leverage Ratio shall mean, for any date of determination, the ratio of
Consolidated Total Net Indebtedness as of such date to Consolidated Adjusted
EBITDA for the four fiscal quarters then ended.

 

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

22

--------------------------------------------------------------------------------


 


1.2                                 CONSTRUCTION.


 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 


1.2.1                        NUMBER; INCLUSION.


 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 


1.2.2                        DETERMINATION.


 

references to “determination” of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 


1.2.3                        ADMINISTRATIVE AGENT’S DISCRETION AND CONSENT.


 

whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good-faith;

 


1.2.4                        DOCUMENTS TAKEN AS A WHOLE.


 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 


1.2.5                        HEADINGS.


 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 


1.2.6                        IMPLIED REFERENCES TO THIS AGREEMENT.


 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 


1.2.7                        PERSONS.


 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

23

--------------------------------------------------------------------------------


 


1.2.8                        MODIFICATIONS TO DOCUMENTS.


 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 


1.2.9                        FROM, TO AND THROUGH.


 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 


1.2.10                  SHALL; WILL.


 

references to “shall” and “will” are intended to have the same meaning.

 


1.3                                 ACCOUNTING PRINCIPLES.


 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP as in effect on the Closing Date, to the
extent applicable, except as otherwise expressly provided in this Agreement. If
there are any changes in GAAP after the Closing Date that would affect the
computation of the financial covenants in Sections 7.2.15, 7.2.16 and 7.2.17,
such changes shall only be followed, with respect to such financial covenants,
from and after the date this Agreement shall have been amended to take into
account any such changes.

 


2.                                       REVOLVING CREDIT FACILITY


 


2.1                                 REVOLVING CREDIT COMMITMENTS.


 


2.1.1                        GENERAL.


 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrowers at any time or from time to time on or after the date hereof to the
Expiration Date provided that (i) after giving effect to each such Loan the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Bank
shall not exceed such Bank’s Revolving Credit Commitment minus such Bank’s
Ratable Share of the Dollar Equivalent amount of the then outstanding Swing
Loans and the Dollar Equivalent amount of Letters of Credit Outstanding,
(ii) the aggregate Dollar Equivalent amount of Loans in Optional Currencies
outstanding shall not exceed $200,000,000, and (iii) no Loan to which the Base
Rate Option applies shall be made in an Optional Currency.  Within such limits
of time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.

 

24

--------------------------------------------------------------------------------


 


2.1.2                        RIGHT TO INCREASE COMMITMENTS.


 

Provided that there is no Event of Default or Potential Default, if the
Borrowers wish to increase the Revolving Credit Commitments, TGI, as agent for
the Borrowers, shall notify the Administrative Agent thereof, provided that any
such increase shall be in a minimum of $10,000,000 and the aggregate of all such
increases shall not exceed $50,000,000.  Each Bank shall have the right at any
time within thirty (30) days following such notice to increase its respective
Revolving Credit Commitment so as to provide such added commitment pro rata in
accordance with such Bank’s Ratable Share, and any portion of such requested
increase which is not provided by any Bank shall be available to the other
Banks, and thereafter, to the extent not provided by the Banks, to any
additional bank proposed by TGI, which is approved by the Administrative Agent
(which approval shall not be unreasonably withheld) and which becomes a party to
this Agreement pursuant to Section 10.11.  In the event of any such increase in
the aggregate Revolving Credit Commitments effected pursuant to the terms of
this subsection 2.1.2, new Notes shall, to the extent necessary, be executed and
delivered by the Borrowers in exchange for the surrender of the existing Notes.

 


2.2                                 NATURE OF BANKS’ OBLIGATIONS WITH RESPECT TO
REVOLVING CREDIT LOANS.


 

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 in accordance with its Ratable Share.  The
aggregate Dollar Equivalent amount of each Bank’s Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Dollar Equivalent
amount of Letter of Credit Outstandings, subject to Section 4.6.1.  The
obligations of each Bank hereunder are several.  The failure of any Bank to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor the several obligations of the other Banks to
the Borrowers; nor shall any other party be liable for the failure of such Bank
to perform its obligations hereunder.  Without in any way limiting the
immediately preceding sentence, on condition that a Non-Fronting Bank first
advances to the Fronting Bank the Dollar Equivalent of such Non-Fronting Bank’s
Ratable Share of a Revolving Credit Loan denominated in an Optional Currency and
is otherwise in compliance with the provisions of this Agreement relating to
Non-Fronting Banks, the Fronting Bank shall fund the Ratable Share of  such
Revolving Credit Loan denominated in an Optional Currency on behalf of
Non-Fronting Bank.  The Banks shall have no obligation to make Revolving Credit
Loans hereunder on or after the Expiration Date.

 


2.3                                 COMMITMENT FEES.


 

Accruing from the date hereof until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent in Dollars for the account of each Bank, as
consideration for such Bank’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Commitment Fee”), calculated on a per annum
(365 or 366 days, as appropriate, and actual days elapsed) basis under the
Pricing Grid, on the average daily difference between the amount of (i) such
Bank’s Revolving Credit Commitment as the same may be constituted from time to
time and (ii) the principal amount of such Bank’s Ratable Share of Revolving
Facility Usage, in each case, as determined for the immediately preceding fiscal
quarter (or shorter period commencing with the Closing Date or ending with the
Expiration Date); provided, however, that any Commitment Fee

 

25

--------------------------------------------------------------------------------


 

accrued with respect to the Revolving Credit Commitment of a Defaulting Bank
during the period prior to the time such Bank became a Defaulting Bank and
unpaid at such time shall not be payable by the Borrowers so long as such Bank
is a Defaulting Bank except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided further that no Commitment Fee shall accrue on the Revolving Credit
Commitment of a Defaulting Bank so long as such Bank is a Defaulting Bank.  All
Commitment Fees shall be payable quarterly in arrears on the first Business Day
of each October, January, April and July for the immediately  preceding quarter
and on the Expiration Date or upon acceleration of the Notes.  For purposes of
this computation, PNC Bank’s outstanding Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment.

 


2.4                                 REVOLVING CREDIT LOAN REQUESTS.


 

Except as otherwise provided herein, TGI, on behalf of the Borrowers may from
time to time prior to the Expiration Date request the Banks to make Revolving
Credit Loans, or renew or convert the Interest Rate Option applicable to
existing Revolving Credit Loans pursuant to Section 3.2, by delivering to the
Administrative Agent, not later than (i) 2:00 p.m., Pittsburgh time, three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the date of conversion to or the renewal of the Euro-Rate Option for
any such Loans and four (4) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in an Optional Currency or
the date of conversion to or renewal of the Euro-Rate Option for Revolving
Credit Loans in an Optional Currency; and (ii) 10:30 a.m., Pittsburgh time on
either the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Revolving Credit Loan to which the Euro-Rate Option applies, of a duly
completed request therefor substantially in the form of Exhibit 2.4 or a request
by telephone immediately confirmed in writing by letter, or facsimile in such
form (each, a “Loan Request”), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation.  Each Revolving
Credit Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Revolving Credit Loans
(expressed in the currency in which such Loans shall be funded) comprising each
Borrowing Tranche, the Dollar Equivalent amount of which shall be in integral
multiples of $500,000 and not less than $2,000,000 for each Borrowing Tranche to
which the Euro-Rate Option applies and not less than the lesser of $200,000 or
the maximum amount available for Borrowing Tranches to which the Base Rate
Option applies; (iii) whether the Euro-Rate Option or Base Rate Option shall
apply to the proposed Revolving Credit Loans comprising the Borrowing Tranche;
and (iv) the currency in which such Loans shall be funded if the Borrowers are
electing the Euro-Rate Option; and (v) in the case of a Borrowing Tranche to
which the Euro-Rate Option applies, an appropriate Interest Period for the
proposed Revolving Credit Loans comprising such Borrowing Tranche.  If TGI
(i) fails to specify an interest rate option to be applicable to a Borrowing
Tranche of Loans, the Borrowers shall be deemed to have requested the Base Rate
Option with respect to such Borrowing Tranche, or (ii) elects the Euro-Rate
option but fails to specify an Interest Period to apply to the applicable
Revolving Credit Loans, such Interest Period shall be 1 month.

 

26

--------------------------------------------------------------------------------


 


2.5                                 MAKING REVOLVING CREDIT LOANS.


 

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4, notify the Banks of its receipt of such Loan Request
specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of such Revolving Credit Loans; (ii) the currencies in which such
Revolving Credit Loans are to be made, the amount(s) and type(s) of each and the
applicable Interest Period(s) (if any); and (iii) the apportionment among the
Banks of the Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2.  Each Bank shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent in the appropriate currencies
such that the Administrative Agent shall, to the extent the Banks have made
funds available to it for such purposes, fund such Revolving Credit Loans to the
Borrowers in U.S. Dollars and/or Optional Currencies, as applicable, and in
immediately available funds at the Principal Office prior to 2:00 p.m.,
Pittsburgh time, on the Borrowing Date, provided that if any Bank fails to remit
such funds to the Administrative Agent in a timely manner, the Administrative
Agent may elect in its sole discretion to fund with its own funds the Revolving
Credit Loans of such Bank on the Borrowing Date and such Bank shall be subject
to the repayment obligation in Section 9.16.

 


2.6                                 REVOLVING CREDIT NOTES.


 

The Obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made by each Bank, together with interest thereon,
shall be evidenced by a Revolving Credit Note dated the Closing Date payable to
the order of such Bank in a face amount equal to the Revolving Credit Commitment
of such Bank.

 


2.7                                 USE OF PROCEEDS.


 

The proceeds of the Revolving Credit Loans shall be used for the purpose of
refinancing existing indebtedness, including the obligations under the 2005
Credit Agreement, and for general corporate purposes, including acquisitions
permitted hereunder.

 


2.8                                 LETTER OF CREDIT SUBFACILITY.


 


2.8.1                        ISSUANCE OF LETTERS OF CREDIT.


 

TGI, as agent for the Borrowers, may request the issuance of a letter of credit
(each a “Letter of Credit”) which may be denominated in either Dollars or an
Optional Currency for itself or on behalf of another Loan Party or a non-Loan
Party Subsidiary by delivering or having such other Loan Party deliver to the
Administrative Agent a completed application and agreement for letters of credit
in such form as the Administrative Agent may specify from time to time by no
later than 10:00 a.m., Pittsburgh time, at least five (5) Business Days, or such
shorter period as may be agreed to by the Administrative Agent, in advance of
the proposed date of issuance.  All letters of credit issued and outstanding as
of the Closing Date under the 2005 Credit Agreement shall be deemed to have been
issued under this Agreement. Subject to the terms and conditions hereof and in
reliance on the agreements of the other Banks set forth in this Section 2.8, the
Administrative Agent will issue a Letter of Credit provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than one Business Day prior to the
Expiration Date and provided that

 

27

--------------------------------------------------------------------------------


 

in no event shall (i) the Dollar Equivalent amount of Letters of Credit
Outstanding exceed, at any one time, $30,000,000 or (ii) the Dollar Equivalent
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments.

 

Notwithstanding any other provision hereof, the Administrative Agent shall not
be required to issue any Letter of Credit, if any Bank is at such time a
Defaulting Bank hereunder, unless Administrative Agent has entered into
satisfactory arrangements with the Borrowers or such Bank to eliminate the
Administrative Agent’s  risk with respect to such Bank (it being understood that
the Administrative Agent would consider the Borrowers providing cash collateral
to the Administrative Agent, for the benefit of the Administrative Agent as
issuer of Letters of Credit, to secure the Defaulting Bank’s Ratable Share of
the Letter of Credit a satisfactory arrangement.

 


2.8.2                        LETTER OF CREDIT FEES.


 

The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Banks a fee (the “Letter of Credit Fee”) calculated on a
per annum 360 days, and actual days elapsed) basis under the Pricing Grid, and
(ii) to the Administrative Agent for its own account a fronting fee equal to
1/8% per annum, which fees shall be computed on the daily average Dollar
Equivalent amount of Letters of Credit Outstanding for the immediately preceding
fiscal quarter (or shorter period commencing with the  Closing Date and or
ending on the Expiration Date) and shall be payable quarterly in arrears
commencing with the first Business Day of October, January, April and
July following issuance of each Letter of Credit and on the Expiration Date. 
The Borrowers shall also pay to the Administrative Agent in Dollars for the
Administrative Agent’s sole account the Administrative Agent’s then in effect
customary fees and administrative expenses payable with respect to the Letters
of Credit as the Administrative Agent may generally charge or incur from time to
time in connection with the issuance, maintenance, modification (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.

 


2.8.3                        DISBURSEMENTS, REIMBURSEMENT.


 

2.8.3.1               IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT,
EACH BANK SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
TO, PURCHASE FROM THE ADMINISTRATIVE AGENT A PARTICIPATION IN SUCH LETTER OF
CREDIT AND EACH DRAWING THEREUNDER IN AN AMOUNT EQUAL TO SUCH BANK’S RATABLE
SHARE OF THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT
AND THE AMOUNT OF SUCH DRAWING, RESPECTIVELY.

 

2.8.3.2               IN THE EVENT OF ANY REQUEST FOR A DRAWING UNDER A LETTER
OF CREDIT BY THE BENEFICIARY OR TRANSFEREE THEREOF, THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY TGI, AS AGENT FOR THE BORROWERS.  PROVIDED THAT IT SHALL
HAVE RECEIVED SUCH NOTICE, THE BORROWERS SHALL REIMBURSE (SUCH OBLIGATION TO
REIMBURSE THE ADMINISTRATIVE AGENT SHALL SOMETIMES BE REFERRED TO AS A
“REIMBURSEMENT OBLIGATION”) THE ADMINISTRATIVE AGENT IN DOLLARS PRIOR TO 12:00
NOON, PITTSBURGH TIME ON EACH DATE THAT AN AMOUNT IS PAID BY THE ADMINISTRATIVE
AGENT UNDER ANY LETTER OF CREDIT (EACH SUCH DATE, AN “DRAWING DATE”) IN AN
AMOUNT EQUAL TO THE DOLLAR EQUIVALENT AMOUNT SO PAID BY THE ADMINISTRATIVE
AGENT.  IN THE EVENT THE BORROWERS FAIL TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR THE FULL DOLLAR EQUIVALENT AMOUNT OF ANY DRAWING UNDER ANY LETTER OF

 

28

--------------------------------------------------------------------------------


 

CREDIT BY 12:00 NOON, PITTSBURGH TIME, ON THE DRAWING DATE, THE ADMINISTRATIVE
AGENT WILL PROMPTLY NOTIFY EACH BANK THEREOF, AND THE BORROWERS SHALL BE DEEMED
TO HAVE REQUESTED THAT REVOLVING CREDIT LOANS BE MADE BY THE BANKS IN DOLLARS
UNDER THE BASE RATE OPTION TO BE DISBURSED ON THE DRAWING DATE UNDER SUCH LETTER
OF CREDIT, SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING
CREDIT COMMITMENT AND SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 6.2 [EACH
ADDITIONAL LOAN] OTHER THAN ANY NOTICE REQUIREMENTS.  ANY NOTICE GIVEN BY THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.8.3.2 MAY BE ORAL IF IMMEDIATELY
CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION
SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

2.8.3.3               EACH BANK SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.8.3.2 MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AN AMOUNT IN DOLLARS
IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO ITS RATABLE SHARE OF THE DOLLAR
EQUIVALENT AMOUNT OF THE DRAWING, WHEREUPON THE PARTICIPATING BANKS SHALL
(SUBJECT TO SECTION 2.8.3.4) EACH BE DEEMED TO HAVE MADE A REVOLVING CREDIT LOAN
IN DOLLARS TO THE BORROWERS UNDER THE BASE RATE OPTION IN THAT AMOUNT.  IF ANY
BANK SO NOTIFIED FAILS TO MAKE AVAILABLE IN DOLLARS TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT THE AMOUNT OF SUCH BANK’S RATABLE
SHARE OF SUCH DOLLAR EQUIVALENT AMOUNT BY NO LATER THAN 2:00 P.M., PITTSBURGH
TIME ON THE DRAWING DATE, THEN INTEREST SHALL ACCRUE ON SUCH BANK’S OBLIGATION
TO MAKE SUCH PAYMENT, FROM THE DRAWING DATE TO THE DATE ON WHICH SUCH BANK MAKES
SUCH PAYMENT (I) AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE
DURING THE FIRST THREE DAYS FOLLOWING THE DRAWING DATE AND (II) AT A RATE PER
ANNUM EQUAL TO THE RATE APPLICABLE TO LOANS UNDER THE REVOLVING CREDIT BASE RATE
OPTION ON AND AFTER THE FOURTH DAY FOLLOWING THE DRAWING DATE.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY GIVE NOTICE OF THE OCCURRENCE OF THE DRAWING
DATE, BUT FAILURE OF THE ADMINISTRATIVE AGENT TO GIVE ANY SUCH NOTICE ON THE
DRAWING DATE OR IN SUFFICIENT TIME TO ENABLE ANY BANK TO EFFECT SUCH PAYMENT ON
SUCH DATE SHALL NOT RELIEVE SUCH BANK FROM ITS OBLIGATION UNDER THIS
SECTION 2.8.3.3.

 

2.8.3.4               WITH RESPECT TO ANY UNREIMBURSED DRAWING THAT IS NOT
CONVERTED INTO REVOLVING CREDIT LOANS TO THE BORROWERS UNDER THE BASE RATE
OPTION IN WHOLE OR IN PART AS CONTEMPLATED BY SECTION 2.8.3.2, BECAUSE OF THE
BORROWERS’ FAILURE TO SATISFY THE CONDITIONS SET FORTH IN SECTION 6.2 [EACH
ADDITIONAL LOAN] OTHER THAN ANY NOTICE REQUIREMENTS OR FOR ANY OTHER REASON, THE
BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM THE ADMINISTRATIVE AGENT A
BORROWING (EACH A “LETTER OF CREDIT BORROWING”) IN DOLLARS EQUAL TO THE DOLLAR
EQUIVALENT AMOUNT OF SUCH DRAWING.  SUCH LETTER OF CREDIT BORROWING SHALL BE DUE
AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE
RATE PER ANNUM APPLICABLE TO THE REVOLVING CREDIT LOANS UNDER THE BASE RATE
OPTION.  EACH BANK’S PAYMENT TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.8.3.3 SHALL BE DEEMED TO BE A PAYMENT IN RESPECT OF ITS PARTICIPATION
IN SUCH LETTER OF CREDIT BORROWING AND SHALL CONSTITUTE A “PARTICIPATION
ADVANCE” FROM SUCH BANK IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER
THIS SECTION 2.8.3.

 


2.8.4                        REPAYMENT OF PARTICIPATION ADVANCES.


 

2.8.4.1               UPON (AND ONLY UPON) RECEIPT BY THE ADMINISTRATIVE AGENT
FOR ITS ACCOUNT OF IMMEDIATELY AVAILABLE FUNDS FROM THE BORROWERS (I) IN
REIMBURSEMENT OF ANY PAYMENT MADE BY THE ADMINISTRATIVE AGENT UNDER THE LETTER
OF CREDIT WITH RESPECT TO WHICH ANY BANK HAS MADE A PARTICIPATION ADVANCE TO THE
ADMINISTRATIVE AGENT, OR (II) IN PAYMENT OF INTEREST ON SUCH A PAYMENT MADE BY
THE ADMINISTRATIVE AGENT UNDER SUCH A LETTER OF CREDIT, THE ADMINISTRATIVE

 

29

--------------------------------------------------------------------------------


 

AGENT WILL PAY TO EACH BANK, IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT, THE AMOUNT OF SUCH BANK’S RATABLE SHARE OF SUCH FUNDS,
EXCEPT THE ADMINISTRATIVE AGENT SHALL RETAIN THE AMOUNT OF THE RATABLE SHARE OF
SUCH FUNDS OF ANY BANK THAT DID NOT MAKE A PARTICIPATION ADVANCE IN RESPECT OF
SUCH PAYMENT BY ADMINISTRATIVE AGENT.

 

2.8.4.2               IF THE ADMINISTRATIVE AGENT IS REQUIRED AT ANY TIME TO
RETURN TO ANY LOAN PARTY, OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN, OR
ANY OFFICIAL IN ANY INSOLVENCY PROCEEDING, ANY PORTION OF THE PAYMENTS MADE BY
ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.8.4.1 IN
REIMBURSEMENT OF A PAYMENT MADE UNDER THE LETTER OF CREDIT OR INTEREST OR FEE
THEREON, EACH BANK SHALL, ON DEMAND OF THE ADMINISTRATIVE AGENT, FORTHWITH
RETURN TO THE ADMINISTRATIVE AGENT THE AMOUNT OF ITS RATABLE SHARE OF ANY
AMOUNTS SO RETURNED BY THE ADMINISTRATIVE AGENT PLUS INTEREST THEREON FROM THE
DATE SUCH DEMAND IS MADE TO THE DATE SUCH AMOUNTS ARE RETURNED BY SUCH BANK TO
THE ADMINISTRATIVE AGENT, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
EFFECTIVE RATE IN EFFECT FROM TIME TO TIME.

 


2.8.5                        DOCUMENTATION.


 

Each Loan Party agrees to be bound by the terms of the Administrative Agent’s
application and agreement for letters of credit and the Administrative Agent’s
written regulations and customary practices relating to letters of credit,
though such interpretation may be different from such Loan Party’s own.  In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern.  It is understood and agreed that, except in the
case of gross negligence or willful misconduct, the Administrative Agent shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 


2.8.6                        DETERMINATIONS TO HONOR DRAWING REQUESTS.


 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Administrative Agent shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit.

 


2.8.7                        NATURE OF PARTICIPATION AND REIMBURSEMENT
OBLIGATIONS.


 

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Administrative Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against the Administrative Agent
or any of its Affiliates, any Borrower or any other Person for any reason
whatsoever;

 

30

--------------------------------------------------------------------------------


 

(ii)                                  the failure of any Loan Party or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Section 2.1 [Revolving Credit Commitments], 2.5
[Revolving Credit Loan Requests], 2.6 [Making Revolving Credit Loans] or 6.2
[Each Additional Loan] or as otherwise set forth in this Agreement for the
making of a Revolving Credit Loan, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Banks to make Participation Advances under Section 2.8.3;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Loan Party or any Bank against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Loan Party or any Bank may have at
any time against a beneficiary, successor beneficiary any transferee or assignee
of any Letter of Credit or the proceeds thereof (or any Persons for whom any
such transferee may be acting), the Administrative Agent or its Affiliates or
any Bank or any other Person or, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or Subsidiaries of a Loan Party
and the beneficiary for which any Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Administrative Agent or any of the Administrative Agent’s Affiliates has been
notified thereof;

 

(vi)                              payment by the Administrative Agent or any of
its Affiliates under any Letter of Credit against presentation of a demand,
draft or certificate or other document which does not comply with the terms of
such Letter of Credit;

 

(vii)                           the solvency of, or any acts of omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the Administrative Agent or any of
Administrative Agent’s Affiliates to issue any Letter of Credit in the form
requested by any Loan Party, unless the Administrative Agent has received
written notice from such Loan Party of such failure within three Business Days
after the Administrative Agent shall have furnished such Loan Party a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

 

(ix)                                any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of any Loan Party or Subsidiaries of a Loan Party;

 

31

--------------------------------------------------------------------------------


 

(x)                                   any breach of this Agreement or any other
Loan Document by any party thereto;

 

(xi)                                the occurrence or continuance of an
Insolvency Proceeding with respect to any Loan Party;

 

(xii)                             the fact that an Event of Default or a
Potential Default shall have occurred and be continuing;

 

(xiii)                          the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and

 

(xiv)                         any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 


2.8.8                        INDEMNITY.


 

In addition to amounts payable as provided in Section 9.5 [Reimbursement of
Administrative Agent by Borrowers, Etc.], the Borrowers hereby agree to protect,
indemnify, pay and save harmless the Administrative Agent and any of
Administrative Agent’s Affiliates that has issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Administrative Agent or any of Administrative Agent’s
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Administrative Agent as determined by a
final judgment of a court of competent jurisdiction or (B) the wrongful dishonor
by the Administrative Agent or any of Administrative Agent’s Affiliates of a
proper demand for payment made under any Letter of Credit, except if  such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions herein called “Governmental Acts”).

 


2.8.9                        LIABILITY FOR ACTS AND OMISSIONS.


 

As between any Loan Party and the Administrative Agent, or the Administrative
Agent’s Affiliates, such Loan Party assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, the
Administrative Agent shall not be responsible for any of the following including
any losses or damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Administrative Agent or the Administrative Agent’s
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply

 

32

--------------------------------------------------------------------------------


 

fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Loan Party against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrative Agent or the Administrative
Agent’s Affiliates, as applicable, including any Governmental Acts, and none of
the above shall affect or impair, or prevent the vesting of, any of the
Administrative Agent’s or the Administrative Agent’s Affiliates rights or powers
hereunder.  Nothing in the preceding sentence shall relieve the Administrative
Agent from liability for the Administrative Agent’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence.  In no event shall the Administrative Agent
or the Administrative Agent’s Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 

Without limiting the generality of the foregoing, the Administrative Agent and
each of its Affiliates (i) may rely on any oral or other communication believed
in good faith by the Administrative Agent or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit,
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Administrative Agent or its
Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrative Agent
or its Affiliate in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and honor any drawing in
connection with any Letter of Credit that is the subject to such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Administrative Agent or the
Administrative Agent’s Affiliates under or in connection with the Letters of
Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not

 

33

--------------------------------------------------------------------------------


 

put the Administrative Agent or the Administrative Agent’s Affiliates under any
resulting liability to the Borrowers or any Bank.

 


2.9                                 SWING LOANS.


 


2.9.1                        MAKING SWING LOANS.


 

Subject to the terms and conditions hereof, PNC Bank may in its discretion make
swing line loans in Dollars (the “Swing Loans”) to the Borrowers from time to
time prior to the Expiration Date in an aggregate outstanding principal amount
up to the amount of the Swing Loan Commitment for periods requested by TGI, as
agent for the Borrowers, and agreed to by PNC Bank; provided, that, no Swing
Loan shall be made if, after giving effect to the making of such Swing Loan and
the simultaneous application of the proceeds thereof, (x) the aggregate Dollar
Equivalent Revolving Facility Usage would exceed the aggregate amount of the
Revolving Credit Commitments of all of the Banks or (y) the aggregate amount of
all Revolving Credit Loans made by a Bank plus such Bank’s Ratable Share of the
amount of Swing Loans and Letter of Credit Outstandings then outstanding would
exceed its Revolving Credit Commitment.  Within the foregoing limits, the
Borrowers may, prior to the Expiration Date borrow, repay and reborrow under the
Swing Loan Commitment, subject to and in accordance with the terms and
limitations hereof.  The interest rate for a Swing Loan shall be the rate that
is mutually agreed by TGI, on behalf of the Borrowers, and PNC Bank at the time
such Swing Loan is made or, absent such an agreement, at the Base Rate.

 


2.9.2                        SWING LOAN REQUEST.


 

TGI, as agent for the Borrowers, may request a Swing Loan to be made on any
Business Day.  Each request for a Swing Loan shall be in the form of a  Swing
Loan Request (or a request by telephone immediately confirmed in writing, it
being understood that PNC Bank may rely on the authority of any individual
making such telephonic request without the necessity of receipt of such written
confirmation) and received by the Administrative Agent not later than 1:00 p.m.
(Pittsburgh time) on the Business Day such Swing Loan is to be made for Swing
Loans  specifying (i)  the amount to be borrowed, (ii) the requested Borrowing
Date, and (iii) the date such Swing Loan is to be repaid, if applicable (the
“Swing Loan Repayment Date”).  The request for such Swing Loan shall be
irrevocable.  Provided that all applicable conditions precedent contained herein
have been satisfied, PNC Bank shall, not later than 4:00 p.m., Pittsburgh time,
on the date specified in TGI’s request for such Swing Loan, make such Swing Loan
by crediting any Borrower’s deposit account with PNC Bank.

 


2.9.3                        SWING LOAN NOTE.


 

The obligation of the Borrowers to repay the Swing Loans shall be evidenced by a
promissory note of the Borrowers dated the date hereof, payable to the order of
PNC Bank in the principal amount of the Swing Loan Commitment and substantially
in the form of Exhibit 1.1(S)(2) (as amended, supplemented or otherwise modified
from time to time, the “Swing Loan Note”).

 

34

--------------------------------------------------------------------------------


 


2.9.4                        REPAYMENT.


 

Swing Loans shall be repaid on the earlier of (i) the Expiration Date or
(ii) the Swing Loan Repayment Date for such Swing Loan, or in the case of any
Swing Loan at any time upon demand by the Administrative Agent (any such date
being the “Swing Loan Conversion Date”).  Unless TGI, on behalf of the
Borrowers, shall have notified the Administrative Agent prior to 11:00 a.m.,
Pittsburgh time, on such Swing Loan Conversion Date that the Borrowers intend to
repay such Swing Loan with funds other than the proceeds of a Revolving Credit
Loan, the Borrowers shall be deemed to have given notice to the Administrative
Agent requesting the Banks to make Revolving Credit Loans in U.S. Dollars in an
amount determined by PNC Bank in its sole discretion as the U.S. Dollar
Equivalent at the prevailing market rate of such Swing Loans, which Revolving
Credit Loans shall earn interest at the Base Rate in effect on the Swing Loan
Conversion Date in an aggregate amount equal to the amount of such Swing Loan
plus interest thereon, and the Banks shall, on the Swing Loan Conversion Date,
make Revolving Credit Loans (without the requirement that they comply with the
conditions for Revolving Credit Loans in Section 2.4 [Revolving Credit Loan
Requests], which shall earn interest at the Base Rate, in an aggregate amount
equal to the amount of such Swing Loan plus interest thereon, the proceeds of
which shall be applied directly by the Administrative Agent to repay PNC Bank
for such Swing Loan then due plus accrued interest thereon; and provided,
further, that if for any reason the proceeds of such Revolving Credit Loans are
not received by PNC Bank on the Swing Loan Conversion Date in an aggregate
amount equal to the amount of such Swing Loan then due plus accrued interest,
the Borrowers shall reimburse PNC Bank on the day immediately following the
Swing Loan Conversion Date, in same day funds, in an amount equal to the excess
of the amount of such Swing Loan then due over the aggregate amount of such
Revolving Credit Loans, if any, received plus accrued interest thereon.

 


2.9.5                        PARTICIPATIONS.


 

In the event that the Borrowers shall fail to repay PNC Bank as provided in
Section 2.9.4, the Administrative Agent shall promptly notify each Bank of the
unpaid amount of such Swing Loan and of such Bank’s respective participation
therein in an amount equal to such Bank’s Ratable Share of such Swing Loan. 
Each Bank shall make available to the Administrative Agent for payment to PNC
Bank an amount equal to its respective participation therein (including without
limitation its Ratable Share of accrued but unpaid interest thereon, provided
that the interest rate payable by the participating Banks shall not exceed the
Base Rate), in Dollars and in same day funds at the office of the Administrative
Agent specified in such notice.  If such notice is delivered by the
Administrative Agent by 11:00 a.m., Pittsburgh time, each Bank shall make funds
available to the Administrative Agent on that Business Day.  If such notice is
delivered after 11:00 a.m., Pittsburgh time, each Bank shall make funds
available to the Administrative Agent on the next Business Day.  In the event
that any Bank fails to make available to the Administrative Agent the amount of
such Bank’s participation in such unpaid amount as provided herein, PNC Bank
shall be entitled to recover such amount on demand from such Bank together with
interest thereon at a rate per annum equal to the Federal Funds Effective Rate
for each day during the period between the date such participation amount is
required to be paid and the date on which such Bank makes available its
participation in such unpaid amount. The failure of any Bank to make available
to the Administrative Agent its Ratable Share of any such unpaid amount shall
not relieve any other Bank of its obligations hereunder to make available to the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent its Ratable Share of such unpaid amount on the Swing Loan
Conversion Date. The Administrative Agent shall distribute to each Bank which
has paid all amounts payable by it under this Section 2.9.5 with respect to the
unpaid amount of any Swing Loan, such Bank’s Ratable Share (based on its
participation in such Swing Loan and interest thereon) of all payments received
by the Administrative Agent from any of the Borrowers in repayment of such Swing
Loan when such payments are received. Notwithstanding anything to the contrary
herein, each Bank which has paid all amounts payable by it under this
Section 2.9.5 shall have a direct right to repayment of such amounts from the
Borrowers subject to the procedures for repaying Banks set forth in this
Section 2.9.5 and the provisions of Section 4.

 


2.9.6                        TERMINATION.


 

In the event the Revolving Credit Commitments are terminated in accordance with
the terms hereof, the Swing Loan Commitment shall also be terminated
automatically.  In the event the Borrowers reduce the Revolving Credit
Commitments to less than the Swing Loan Commitment, the Swing Loan Commitment
shall immediately be reduced to an amount equal to the Revolving Credit
Commitment.  In the event the Borrowers reduce the Revolving Credit Commitments
to less than the outstanding principal amount of the Swing Loans, the Borrowers
shall immediately repay the amount by which the outstanding Swing Loans exceeds
the Swing Loan Commitment as so reduced plus accrued interest thereon.

 


2.9.7                        MINIMUM AMOUNTS.


 

At no time shall there be more than one (1) outstanding Swing Loan, except as to
Swing Loans made pursuant to Section 2.9.9.  Each Swing Loan shall be in an
original principal amount of $25,000, except as to Swing Loans made pursuant to
Section 2.9.9, as to which there shall be no minimum.

 


2.9.8                        PREPAYMENT.


 

The Borrowers shall have the right at any time and from time to time to prepay
the Swing Loans, in whole or in part, without premium or penalty (but in any
event subject to Section 4.5.2), upon prior written, facsimile or telephonic
notice to PNC Bank given by TGI on the Borrowers’ behalf no later than
11:00 a.m., Pittsburgh time, on the date of any proposed prepayment.  Each
notice of prepayment shall specify the Swing Loan to be prepaid and the amount
to be prepaid, shall be irrevocable and shall commit the Borrowers to prepay
such amount on such date, with accrued interest thereon and any other amounts
owed hereunder.

 


2.9.9                        SWING LOANS UNDER CASH MANAGEMENT AGREEMENTS.


 

In addition to making Swing Loans pursuant to the foregoing provisions of this
Section 2.9.9, without the requirement for a specific request from the Borrowers
pursuant to Section 2.9.2, PNC Bank may make Swing Loans to the Borrowers in
accordance with the provisions of the agreements between TGI and PNC Bank
relating to TGI’s deposit, sweep and other accounts at PNC Bank and related
arrangements and agreements regarding the management and investment of TGI’s
cash assets as in effect from time to time (the “Cash Management Agreements”) to
the extent of the daily aggregate net negative balance in TGI’s accounts which
are subject to the provisions of the Cash Management Agreements.  Swing Loans
made pursuant

 

36

--------------------------------------------------------------------------------


 

to this Section 2.9.9 in accordance with the provisions of the Cash Management
Agreements shall (i) be subject to the limitations as to aggregate amount set
forth in Section 2.9.1, (ii) not be subject to the limitations as to number or
individual amount set forth in Sections 2.9.7 or the repayment provisions of
Section 2.9.4, (iii) be payable by the Borrowers, both as to principal and
interest, at the times set forth in the Cash Management Agreements (but in no
event later than the Expiration Date), (iv) not be made at any time after PNC
Bank has received written notice of the occurrence of a Potential Default or
Event of Default, (v) if not repaid by the Borrowers in accordance with the
provisions of the Cash Management Agreements, be subject to each Bank’s
obligation to purchase participating interests therein pursuant to
Section 2.9.5, and (vi) except as provided in the foregoing subsections
(i) through (v), be subject to all of the terms and conditions of this
Section 2.9. The Borrowers acknowledge and agree that each Borrower materially
benefits from the arrangements made pursuant to this Section 2.9.9 and the Cash
Management Agreements, and each Borrower shall be jointly and severally liable,
subject to Section 10.20, for all Obligations, including without limitation,
those arising from the operation of this Section 2.9.9.

 


2.9.10                NATURE OF OBLIGATIONS.


 

Each Bank’s obligation to purchase participating interests pursuant to
Section 2.9.5 in the event that the Borrowers shall fail to repay PNC Bank as
provided in Section 2.9.4 in the amount required under such Section shall be
absolute and unconditional and shall not be affected by any circumstance
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against any other Bank or any
Borrower, or any Borrower may have against any Bank or any other Person, as the
case may be, for any reason whatsoever; (ii) the occurrence or continuance of a
Potential Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of any of the Borrowers; (iv) any breach of his
Agreement by any party hereto; (v) the failure to satisfy any condition to the
making of any Loan hereunder; or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 


2.9.11                INDEMNITY.


 

Each Bank shall ratably in accordance with its Ratable Share, indemnify PNC
Bank, its affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and expenses), claim, demand, action,
loss or liability (except any of the foregoing that results from the
indemnitees’ gross negligence or willful misconduct) that such indemnities may
suffer or incur in connection with this Section 2.9 or any action taken or
omitted by such indemnities hereunder.

 


2.10                           UTILIZATION OF COMMITMENTS IN OPTIONAL
CURRENCIES.


 


2.10.1                PERIODIC COMPUTATIONS OF DOLLAR EQUIVALENT AMOUNTS OF
LOANS AND LETTERS OF CREDIT OUTSTANDING.


 

The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Revolving Credit Loans or Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii)  Letters

 

37

--------------------------------------------------------------------------------


 

of Credit Outstanding denominated in an Optional Currency as of the last
Business Day of each month, and (iii) outstanding Revolving Credit Loans
denominated in an Optional Currency as of the end of each Interest Period or on
any other Business Day selected by the Administrative Agent and as frequently as
the Administrative Agent desires, in the case of Revolving Credit Loans, in
consultation with the Fronting Bank (each such date under clauses (i) through
(iii), a “Computation Date”).

 


2.10.2                  NOTICES FROM BANKS THAT OPTIONAL CURRENCIES ARE
UNAVAILABLE TO FUND NEW LOANS.


 

The Banks shall be under no obligation to make the Revolving Credit Loans
requested by the Borrowers which are denominated in an Optional Currency if any
Bank (other than a Non-Fronting Bank) notifies the Administrative Agent by
5:00 p.m. (Pittsburgh time) four (4) Business Days prior to the Borrowing Date
for such Revolving Credit Loans that such Bank cannot provide its share of such
Revolving Credit Loans in such Optional Currency because (i) the making,
maintenance or funding of such Optional Currency Loan has been made
impracticable or unlawful by compliance by such Bank in good-faith with any Law
or any interpretation or application thereof by any Official Body or with any
request or directive of any such Official Body (whether or not having the force
of Law) or (ii) after making all reasonable efforts, deposits of the relevant
amount in the relevant Optional Currency for the relevant Interest Period are
not available to such Bank with respect to such Loan in the London interbank
market.  In the event the Administrative Agent receives a timely notice from a
Bank pursuant to the preceding sentence, the Administrative Agent will notify
TGI, as agent for the Borrowers, no later than 12:00 noon (Pittsburgh time)
three (3) Business Days prior to the Borrowing Date for such Revolving Credit
Loans that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Banks
of the same.  If TGI receives a notice described in the preceding sentence, the
Borrowers may, by notice from TGI to the Administrative Agent not later than
5:00 p.m. (Pittsburgh time) three (3) Business Days prior to the Borrowing Date
for such Revolving Credit Loans, either (a) withdraw the Loan Request for such
Revolving Credit Loans, in which event the Administrative Agent will promptly
notify each Bank of the same and the Banks shall not make such Revolving Credit
Loans, or (b) request that the Revolving Credit Loans referred to in its Loan
Request be made in Dollars or in a different Optional Currency in an amount
equal to the Dollar Equivalent or other Optional Currency Equivalent Amount of
such Revolving Credit Loans and shall (A) in the case of Revolving Credit Loans
denominated in Dollars, bear interest under the Base Rate Option or the
Euro-Rate Option, as elected by the Borrowers, or (B) in the case of Revolving
Credit Loans denominated in an Optional Currency, bear interest under the
Euro-Rate Option, in which event the Administrative Agent shall promptly deliver
a notice to each Bank stating: (X) that such Revolving Credit Loans shall be
made in the applicable currency and shall bear interest under the Base Rate
Option or the Euro-Rate Option, as applicable, (Y) the aggregate amount of such
Revolving Credit Loans, and (Z) such Bank’s Ratable Share of such Revolving
Credit Loans.  If the Borrowers do not withdraw such Loan Request before such
time as provided in clause (a) or request before such time that the requested
Revolving Credit Loans referred to in its Loan Request be made in Dollars or a
different Optional Currency as provided in clause (b), then (i) the Borrowers
shall be deemed to have withdrawn such Loan Request and (ii) the Administrative
Agent shall promptly deliver a notice to each Bank thereof and the Banks shall
not make such Revolving Credit Loans.

 

38

--------------------------------------------------------------------------------


 


2.10.3                NOTICES FROM BANKS THAT OPTIONAL CURRENCIES ARE
UNAVAILABLE TO FUND RENEWALS OF THE EURO-RATE OPTION.


 

If TGI, as agent for the Borrowers, delivers a Loan Request requesting that the
Banks renew the Euro-Rate Option with respect to an outstanding Borrowing
Tranche of Revolving Credit Loans denominated in an Optional Currency, the Banks
shall be under no obligation to renew such Euro-Rate Option if any Bank (other
than a Non-Fronting Bank) delivers to the Administrative Agent a notice by
5:00 p.m. (Pittsburgh time) four (4) Business Days prior to effective date of
such renewal that such Bank cannot continue to provide Revolving Credit Loans in
such Optional Currency because (i) the making, maintenance or funding of such
Optional Currency Loan has been made impracticable or unlawful by compliance by
such Bank in good-faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law) or (ii) after making all
reasonable efforts, deposits of the relevant amount in the relevant Optional
Currency for the relevant Interest Period are not available to such Bank with
respect to such Loan in the London interbank market.  In the event the
Administrative Agent receives a timely notice from a Bank pursuant to the
preceding sentence, the Administrative Agent will notify TGI, as agent for the
Borrowers, no later than 12:00 noon (Pittsburgh time) three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Banks of the same.  If the Administrative Agent
shall have so notified TGI that any such renewal of Optional Currency Loans is
not then available, any notice of renewal with respect thereto shall be deemed
withdrawn, and such Optional Currency Loans shall be redenominated into Base
Rate Loans in Dollars with effect from the last day of the Interest Period with
respect to any such Optional Currency Loans.  The Administrative Agent will
promptly notify TGI, as agent for the Borrowers, and the Banks of any such
redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Optional Currency Loans
as of the Computation Date with respect thereto and such Bank’s Ratable Share
thereof.

 


2.10.4                REQUESTS FOR ADDITIONAL OPTIONAL CURRENCIES.


 

TGI, on behalf of the Borrowers, may deliver to the Administrative Agent and the
Fronting Bank a written request that Revolving Credit Loans hereunder also be
permitted to be made in any other lawful currency (other than Dollars), in
addition to the currencies specified in the definition of “Optional Currency”
herein provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Banks (other than the Non-Fronting Banks) in the
applicable interbank market.  The Administrative Agent will promptly notify the
Fronting Bank and the Banks of any such request promptly after the
Administrative Agent receives such request.  The Administrative Agent, the
Fronting Bank and each Bank (other than the Non-Fronting Banks) may grant or
accept such request in their sole discretion.  The Administrative Agent will
promptly notify TGI of the acceptance or rejection by the Administrative Agent,
the Fronting Bank and each of the Banks of the Borrowers’ request.  The
requested currency shall be approved as an Optional Currency hereunder only if
the Administrative Agent, the Fronting Bank and all of the Banks (other than the
Non-Fronting Banks) approve of the Borrowers’ request.

 

39

--------------------------------------------------------------------------------


 


2.11                           CURRENCY REPAYMENTS


 

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Loan made in an Optional Currency shall be
repaid in the same Optional Currency in which such Loan was made, provided,
however, that if it is impossible or illegal for the Borrowers to effect payment
of a Loan in the Optional Currency in which such Loan was made, or if the
Borrowers default in their obligations to do so, the Required Banks may at their
option permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of the Administrative Agent, or (ii) in
the Dollar Equivalent, or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Required Banks may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the Borrowers shall make such payment. In all events,
whether described in such clauses (i) through (iii), whether the Borrowers make
such required payments, or otherwise, and (a) the Borrowers, jointly and
severally, agree to hold each Bank (including, without limitation, the Fronting
Bank) harmless from and against any loss incurred by any Bank arising from the
cost to such Bank of any premium, any costs of exchange, the cost of hedging and
covering the Optional Currency in which such Loan was originally made, and from
any change in the value of Dollars, or such other currency, in relation to the
Optional Currency that was due and owing and (b) each Non-Fronting Bank agrees
to hold the Fronting Bank harmless from and against any loss incurred by the
Fronting Bank arising from the cost to the Fronting Bank of any premium, any
costs of exchange, the cost of hedging and covering the Optional Currency in
which such Loan was originally made, for such Non-Fronting Bank, and from any
change in the value of Dollars or such other currency in relation to the
Optional Currency that was due and owing. Such loss shall be calculated for the
period commencing with the first day of the Interest Period for such Loan and
continuing through the date of payment thereof.  Without prejudice to the
survival of any other agreement of the Borrowers or Non-Fronting Banks
hereunder, the Borrowers’ and Non-Fronting Banks’ respective obligations under
this Section 2.11 shall survive termination of this Agreement.

 


2.12                           OPTIONAL CURRENCY AMOUNTS


 

Notwithstanding anything contained herein to the contrary, the Administrative
Agent may, with respect to notices by TGI on behalf of the Borrowers for Loans
in an Optional Currency or voluntary prepayments of less than the full amount of
an Optional Currency Borrowing Tranche, engage in reasonable rounding of the
Optional Currency amounts requested to be loaned or repaid; and, in such event,
the Administrative Agent shall promptly notify TGI and the Banks of such rounded
amounts and Borrowers’ request or notice shall thereby be deemed to reflect such
rounded amounts.

 


2.13                           PROVISIONS RELATING TO FRONTING OF OPTIONAL
CURRENCY LOANS.


 


2.13.1                  OPTIONAL CURRENCY LOAN FRONTING.


 

(i)                                     Any Bank that is incapable of obtaining
an Optional Currency in the ordinary course of business shall request in writing
to the Fronting Bank that the Fronting Bank accept such Bank as a Non-Fronting
Bank. Any such acceptance or rejection by the Fronting Bank of such request
shall be at the Fronting Bank’s sole and absolute discretion. If the Fronting

 

40

--------------------------------------------------------------------------------


 

Bank elects to accept such requesting Bank as a Non-Fronting Bank, the Fronting
Bank shall indicate the maximum Dollar Equivalent of aggregate Optional
Currencies for which the Fronting Bank will act as Fronting Bank for such
Non-Fronting Bank, which amount may be increased only upon written consent of
the Fronting Bank, which consent may be given or withheld at the Fronting Bank’s
sole and absolute discretion. The Fronting Bank’s agreement to act as Fronting
Bank for a Non-Fronting Bank may be subject to any condition, including without
limitation, the payment of fees and/or the granting of security, all of which
shall be as described in a separate agreement between the Fronting Bank and the
Non-Fronting Bank, which separate agreement, if any, together with this
Agreement shall govern the relationship between the Fronting Bank and such
Non-Fronting Bank, provided however that any such separate agreement shall not
affect the Borrowers’ right and duties hereunder. Upon written request from TGI,
on behalf of the Borrowers, the Fronting Bank will provide to TGI a list of all
Non-Fronting Banks as of such date, together with the maximum Dollar Equivalent
which the Fronting Bank has agreed to front for each.  As of the Closing Date,
the Non-Fronting Banks shall be those Banks set forth on Schedule 2.13.1 hereto
and the maximum Dollar Equivalent which the Fronting Bank has agreed to fund for
such Non-Fronting Bank shall be the amount set forth on such schedule opposite
the applicable Non-Fronting Bank’s name.  Notwithstanding anything else in this
Agreement or in any separate agreement with any Non-Fronting Bank to the
contrary, the Fronting Bank shall have no obligation to act as Fronting Bank for
any request for a Loan denominated in an Optional Currency made after the
Fronting Bank ceases to be the Administrative Agent hereunder.

 

(ii)                                  Upon receipt of notice from the
Administrative Agent to the Banks pursuant to Section 2.5 [Making Revolving
Credit Loans], with respect to the request for each Optional Currency Loan, the
Fronting Bank will determine the Dollar Equivalent amount of each such
Non-Fronting Bank’s Ratable Share of such Optional Currency Loan and will notify
the Administrative Agent and each Non-Fronting Bank (by 2:00 p.m. two
(2) Business Day prior to the date such Loan is to be borrowed) thereof. Each
Non-Fronting Bank shall make available to the Fronting Bank its Ratable Share of
the Optional Currency Loan in same day funds, on or before 11:00 a.m.,
Pittsburgh time, on the proposed Borrowing Date, except that such Non-Fronting
Bank shall remit its Ratable Share of such Loan in the Dollar Equivalent of such
Optional Currency Loan amount at prevailing market rates as determined by the
Fronting Bank and identified in the notice to such Non-Fronting Bank provided
above in this Section 2.13.1 (such required payment, referred to herein as a
“Currency Participation”). The Fronting Bank shall have no obligation to make
any advance of Optional Currencies on behalf of a Non-Fronting Bank with respect
to a Loan Request unless and until the Fronting Bank has received the
corresponding payment in immediately available funds from the Non-Fronting Bank
as described in the preceding sentence. Unless the Fronting Bank shall have been
notified by a Non-Fronting Bank (by no later than 5:00 p.m. on the day that is
two (2) Business Days prior to the date such Optional Currency Loan is to be
borrowed, that such Non-Fronting Bank will not make available to the Fronting
Bank the amount which would constitute the Dollar Equivalent amount of such
Non-Fronting Bank’s Ratable Share of the requested Loan, the Fronting Bank may
(but shall have no obligation to) assume that such Non-Fronting Bank will make
such amount available to the Fronting Bank on the date the Fronting Bank makes
such amount available to the Borrowers and, in reliance upon such assumption,
the Fronting Bank may make available to the Administrative Agent a corresponding
amount. The giving of any notification referred to in the immediately preceding
sentence by a Non-Fronting Bank shall not relieve such Non-Fronting

 

41

--------------------------------------------------------------------------------


 

Bank of its obligation to make the Dollar Equivalent amount of its Ratable Share
of each Optional Currency Loan hereunder. In the event that any Non-Fronting
Bank fails to make available to the Fronting Bank such Non-Fronting Bank’s
Currency Participation as provided herein, the Fronting Bank shall be entitled
to recover such Currency Participation on demand from such Non-Fronting Bank
together with interest thereon at a rate per annum equal to (a) for the first
three (3) Business Days after such demand, the Federal Funds Effective Rate, and
(b) thereafter, the rate then applicable to such Revolving Credit Loan for each
day during the period between the date such Currency Participation is required
to be paid and the date on which such Non-Fronting Bank makes such Currency
Participation.  If any Non-Fronting Bank fails to timely pay to the Fronting
Bank its Currency Participation, such Non-Fronting Bank shall be deemed to have
assigned to the Fronting Bank any and all payments of principal and interest
owing by the Borrowers to such Non-Fronting Bank with respect to Loans made by
such Non-Fronting Bank and any other amount owing by the Borrowers to such
Non-Fronting Bank under this Agreement, in an amount equal to the Dollar
Equivalent amount of the relevant Currency Participation plus accrued interest
thereon as provided in the immediately preceding sentence.  The failure of any
Non-Fronting Bank to make a Currency Participation shall not relieve any other
Non-Fronting Bank of its obligations hereunder to make a Currency Participation
on the Borrowing Date or any Computation Date.

 

(iii)                               The Administrative Agent shall distribute to
the Fronting Bank all payments attributable to each Non-Fronting Bank’s Ratable
Share of each Optional Currency Loan fronted by the Fronting Bank which were
received by the Administrative Agent from the Borrowers as interest on or
repayment of such Optional Currency Loan when such payments are received, and
thereupon, the Fronting Bank shall promptly remit payment to each Non-Fronting
Bank which has paid all amounts payable by it under this Section 2.13.1 and
Section 2.13.2 with respect to the Currency Participation, the Dollar Equivalent
of the portion of such payments so received from the Administrative Agent in an
amount which such Non-Fronting Bank would have received if it had funded its
Ratable Share of such Optional Currency Loan directly (subject to any
arrangements for compensation of the Fronting Bank by the Non-Fronting Bank
pursuant to a separate agreement among them).

 

(iv)                              Notwithstanding anything to the contrary
herein, each Non-Fronting Bank which has paid all amounts payable by it under
this Section 2.13.1 shall have a direct right to repayment from the Borrowers of
such Non-Fronting Bank’s Ratable Share of the Optional Currency Loans made on
behalf of such Non-Fronting Bank by the Fronting Bank under this Section 2.13,
subject to the procedures for repaying Non-Fronting Banks set forth in this
Section 2.13 and the provisions of Section 4.  Nothing contained in this
Section 2.13.1 shall alter the Revolving Credit Commitments of the Non-Fronting
Banks hereunder or that such Commitments are the several obligations of the
Non-Fronting Banks which had made them, and the Fronting Bank shall in no manner
be obligated to or be responsible for any Non-Fronting Bank’s Commitment.

 


2.13.2                  SETTLEMENT.


 

On each Computation Date with respect to Optional Currency Loans, the Fronting
Bank shall notify each Non-Fronting Bank of the Dollar Equivalent of its Ratable
Share of the total of the Optional Currency Loans (each a “Required Share”).
Prior to 11:00 a.m., Pittsburgh time, on

 

42

--------------------------------------------------------------------------------


 

such Computation Date, each Non-Fronting Bank shall pay to the Fronting Bank the
amount, if any, by which its Required Share exceeded its then funded Currency
Participations, and the Fronting Bank shall pay to each Non-Fronting Bank the
amount, if any, by which such Non-Fronting Bank’s then funded Currency
Participation exceeded its Required Share (such payment herein called
“Settlement”). The Fronting Bank shall also effect Settlement in accordance with
the foregoing sentence on the proposed Borrowing Dates for Revolving Credit
Loans denominated in an Optional Currency and on Computation Dates and may at
its option effect Settlement on any other Business Day. These Settlement
procedures are established solely as a matter of administrative convenience, and
nothing contained in this Section 2.13.2 shall relieve the Non-Fronting Banks of
their obligations to fund Revolving Credit Loans or Currency Participations on
dates other than a Borrowing Date or Computation Date pursuant to Section 2.10.1
or 2.13.1, as applicable.

 


2.13.3                  NON-FRONTING BANKS’ OBLIGATIONS ABSOLUTE.


 

Each Non-Fronting Bank’s obligation in accordance with this Agreement to
participate in Optional Currency Loans made by the Fronting Bank on behalf of
such Non-Fronting Bank, as contemplated by Section 2.13.1, and the Obligations
of the Non-Fronting Bank to indemnify the Fronting Bank for currency and other
risks associated with such Optional Currency Loans, as contemplated by Sections
2.11 and 2.13.4, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.13 under all
circumstances, including the following circumstances:

 

(i) any set-off, counterclaim, recoupment, defense or other right which such
Non-Fronting Bank may have against the Fronting Bank or any of its Affiliates,
any Borrower or any other Person for any reason whatsoever;

 

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Revolving Credit Loan, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests], 2.5
[Making Revolving Credit Loans] or 6.2 [Each Additional Loan] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the obligation of the
Non-Fronting Banks to participate in Optional Currency Loans under
Section 2.13.1;

 

(iii) any claim of breach of warranty that might be made by any Loan Party or
any Bank against any Loan Party, or the existence of any claim, set-off,
recoupment, counterclaim, cross-claim, defense or other right which any Bank may
have at any time against any Loan Party, the Administrative Agent or its
Affiliates, the Fronting Bank or any other Bank or any other Person or, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;

 

(iv) the lack of power or authority of any Person making a Loan Request (or any
defect in or forgery of any signature on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness thereof, or any fraud or
alleged fraud in connection with any Optional Currency Loan, in each case even
if the Administrative Agent, the Fronting Bank or any of their respective
Affiliates has been notified thereof;

 

43

--------------------------------------------------------------------------------


 

(v) the solvency of, or any acts of omissions by, any Loan Party, Fronting Bank
or any other Person;

 

(vi) any failure by the Administrative Agent, Fronting Bank or any of their
respective Affiliates to issue or provide any notice required hereunder;

 

(vii) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(viii) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(ix) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

 

(x) the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

 

(xi) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

(xii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 


2.13.4                  INDEMNITY OF FRONTING BANK BY NON-FRONTING BANK AND THE
BORROWERS.


 

In addition to amounts payable as provided in Sections 9.5 [Reimbursement of
Administrative Agent by Borrowers, Etc.], 9.7 [Reimbursement and Indemnification
of Administrative Agent by Banks], and 2.11 [Currency Repayments], as
applicable, each Borrower and each Non-Fronting Bank hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, the Fronting Bank and
any of their respective Affiliates in connection with the fronting of an
Optional Currency Loan for a Non-Fronting Bank from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) and including,
without limitation, costs, expenses, losses and liabilities resulting from
currency hedging in connection with the provision of Loans in Optional
Currencies and the early termination of any contracts relating thereto (except
in the case of such early termination, where the repayment of the Loans in
Optional Currencies are made on the last day of the applicable Interest Period),
which the Administrative Agent, the Fronting Bank or any of Administrative
Agent’s Affiliates may incur or be subject to as a consequence, direct or
indirect, of fronting such Loan (except to the extent any of the foregoing
results from the indemnitees’ gross negligence or willful misconduct as
determined in a final order by a court of competent jurisdiction).

 

44

--------------------------------------------------------------------------------


 


3.                                       INTEREST RATES


 


3.1                                 INTEREST RATE OPTIONS.


 

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by them from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans.  If at any time the designated rate applicable to any
Loan made by any Bank exceeds such Bank’s highest lawful rate, the rate of
interest on such Bank’s Loan shall be limited to such Bank’s highest lawful
rate.  The interest rate applicable to the Swing Loans shall be governed by
Section 2.9.  Interest on the principal amount of each Loan made in an Optional
Currency shall be paid by the Borrowers in such Optional Currency.

 


3.1.1                        REVOLVING CREDIT INTEREST RATE OPTIONS.


 

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans, except that no Loan to which
the Base Rate Option shall apply may be made in an Optional Currency:

 

(i)                                     Revolving Credit Base Rate Option:  A
fluctuating rate per annum (computed on the basis of a year of 360 days, as the
case may be, and actual days elapsed) equal to the Base Rate plus the applicable
number of basis points calculated under the Pricing Grid, such interest rate to
change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

 

(ii)                                  Revolving Credit Euro-Rate Option:  A rate
per annum (computed on the basis of a year of 360 days and actual days elapsed,
provided that, for Loans made in an Optional Currency for which a 365-day basis
is the only market practice available to the Administrative Agent, such rate
shall be calculated on the basis of a year of 365 for the actual days elapsed)
equal to the Euro-Rate plus the applicable number of basis points calculated
under the Pricing Grid.

 


3.1.2                        RATE QUOTATIONS.


 

TGI, on behalf of the Borrowers, may call the Administrative Agent on or before
the date on which a Loan Request is to be delivered to receive an indication of
the interest rates and the applicable currency exchange rates then in effect,
but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Banks nor affect the rate of interest or the
calculation of Equivalent Amounts which thereafter are actually in effect when
the election is made.

 

45

--------------------------------------------------------------------------------


 


3.2                                 INTEREST PERIODS.


 

At any time when the Borrowers shall select, convert to or renew a Euro-Rate
Option, TGI, on behalf of the Borrowers, shall notify the Administrative Agent
thereof by delivering a Loan Request at least four (4) Business Days prior to
the effective date of such Interest Rate Option, with respect to an Optional
Currency Loan, and three (3) Business Days prior to the effective date of such
Euro-Rate Option, with respect to a Dollar Loan.  The notice shall specify an
interest period (the “Interest Period”) during which such Interest Rate Option
shall apply, such Interest Period to be one, two, three or six Months, provided
that, the sole Interest Periods applicable to Optional Currency Loans shall be
one or two Months, and provided further, that:

 


3.2.1                        ENDING DATE AND BUSINESS DAY.


 

Any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 


3.2.2                        AMOUNT OF BORROWING TRANCHE.


 

The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of $500,000 and not less than $2,000,000;

 


3.2.3                        TERMINATION BEFORE EXPIRATION DATE.


 

The Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date; and

 


3.2.4                        RENEWALS.


 

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.


 


3.3                                 INTEREST AFTER DEFAULT.


 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived and to the
extent the Administrative Agent at the request of the Required Banks (or PNC
Bank alone with respect to Swing Loans which are not converted to Revolving
Credit Loans) elect (which election may be made without prior notice to the
Borrowers):

 


3.3.1                        LETTER OF CREDIT FEES, INTEREST RATE.


 

The Letter of Credit Fees and the rate of interest borne by each Loan shall be
equal the sum of (i) the interest rate per annum applicable under the Revolving
Credit Base Rate Option plus (ii) 2.0% per annum; and

 

46

--------------------------------------------------------------------------------


 


3.3.2                        OTHER OBLIGATIONS.


 

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional 2.0% per annum from the
time such Obligation becomes due and payable and until it is paid in full.

 


3.3.3                        ACKNOWLEDGMENT.


 

Each Borrower acknowledges that such increased rates reflect, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Banks are entitled to
additional compensation for such risk; and, all such interest shall be payable
by the Borrowers upon demand by Administrative Agent.


 


3.4                                 EURO-RATE UNASCERTAINABLE.


 


3.4.1                        UNASCERTAINABLE.


 

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining such Euro-Rate, or

 

(ii)                                  a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the Euro-Rate, then the Administrative Agent shall have the rights specified
in Section 3.4.3.

 


3.4.2                        ILLEGALITY; INCREASED COSTS; DEPOSITS NOT
AVAILABLE.


 

If at any time any Bank shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a Euro-Rate Option applies has been made impracticable or
unlawful by compliance by such Bank in good-faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)                                  such Euro-Rate Option will not adequately
and fairly reflect the cost to such Bank of the establishment or maintenance of
any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars or in the Optional Currency (as
applicable) for the relevant Interest Period for a Loan to which a Euro-Rate
Option applies are not available to such Bank with respect to such Loan in the
London interbank market, then the Administrative Agent shall have the rights
specified in Section 3.4.3.

 

47

--------------------------------------------------------------------------------


 


3.4.3                        ADMINISTRATIVE AGENT’S AND BANKS’ RIGHTS.


 

In the case of any event specified in subsection 3.4.1 above, the Administrative
Agent shall promptly so notify the Banks and TGI, on behalf of the Borrowers,
thereof, and in the case of an event specified in subsection 3.4.2 above, such
Bank shall promptly so notify the Administrative Agent and endorse a certificate
to such notice as to the specific circumstances of such notice, and the
Administrative Agent shall promptly send copies of such notice and certificate
to the other Banks and TGI on behalf of the Borrowers.  Upon such date as shall
be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Banks, in the case of such notice
given by the Administrative Agent, or (B) such Bank, in the case of such notice
given by such Bank, to allow the Borrowers to select, convert to or renew a
Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified TGI, on
behalf of the Borrowers, or such Bank shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Bank’s, as the case
may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under subsection 3.4.1 of this Section 3.4 and TGI, on behalf of
the Borrowers, has previously notified the Administrative Agent of their
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If any Bank notifies the
Administrative Agent of a determination under subsection 3.4.2 of this
Section 3.4, the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 4.5.2, as to any Loan of the Bank to which a Euro-Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select a different Optional Currency or Dollars, or (ii) prepay
such Loan in accordance with Section 4.4.  Absent due notice from TGI, on behalf
of the Borrowers, of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.

 


3.5                                 SELECTION OF INTEREST RATE OPTIONS.


 

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Euro-Rate Loans at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 3.1, the Borrowers shall be deemed to have (a) with
respect to Dollar Loans, converted such Borrowing Tranche to the Revolving
Credit Base Rate Option, commencing upon the last day of the existing Interest
Period and (b) with respect to any such Optional Currency Loan Borrowing
Tranche, continued the same Optional Currency therefor, but selected a one Month
Interest Period therefor, commencing upon the last day of the existing Interest
Period.

 


4.                                       PAYMENTS


 


4.1                                 PAYMENTS.


 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the

 

48

--------------------------------------------------------------------------------


 

Borrowers hereunder shall be payable prior to 1:00 p.m., Pittsburgh time, on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to the Administrative Agent at
the Principal Office for the ratable accounts of the Banks with respect to the
Loans in U.S. Dollars except that payments of principal or interest shall be
made in the currency in which such Loan was made, and in immediately available
funds, and the Administrative Agent shall promptly distribute such amounts to
the Banks in immediately available funds, provided that in the event payments
are received by 1:00 p.m., Pittsburgh time, by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Banks on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Banks the Federal Funds Effective Rate in the case of Loans or other
amounts due in Dollars, or the Overnight Rate in the case of Loans or other
amounts due in an Optional Currency with respect to the amount of such payments
for each day held by the Administrative Agent and not distributed to the Banks. 
The Administrative Agent’s and each Bank’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated.”

 


4.2                                 PRO RATA TREATMENT OF BANKS.


 

Each borrowing shall be allocated to each Bank according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee) or amounts due from the Borrowers hereunder to the
Banks with respect to the Loans, shall (except as provided in Section 3.4.2
[Illegality; Increased Costs; Deposits not Available] in the case of an event
specified in Section 3.4.1 [Euro-Rate Unascertainable], 4.4 [Voluntary
Prepayments and Commitment Reductions] or 4.5 [Additional Compensation in
Certain Circumstances]) be made in proportion to the applicable Loans
outstanding from each Bank and, if no such Loans are then outstanding, in
proportion to the Ratable Share of each Bank.  Notwithstanding any of the
foregoing, each borrowing or payment, repayment or prepayment by the Borrowers
of principal, interest, fees or other amounts from the Borrowers with respect to
Swing Loans shall be made by or to PNC Bank according to Section 2.9.

 


4.3                                 INTEREST PAYMENT DATES.


 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each October, January, April and
July and on the date such Loans are repaid in full.  Interest on Loans to which
the Euro-Rate Option applies shall be due and payable in the currency in which
such Loan was made on the last day of each Interest Period for those Loans and,
if such Interest Period is longer than three (3) months, also on the last day of
every third month during such Interest Period.  Interest on mandatory
prepayments of principal under Section 4.5 shall be made in the currency in
which such Loan was made and shall be due on the date such mandatory prepayment
is due.  Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable in the currency in which such Loan was

 

49

--------------------------------------------------------------------------------


 

made on demand after such principal amount or such other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

 


4.4                                 VOLUNTARY PREPAYMENTS AND COMMITMENT
REDUCTIONS.


 


4.4.1                        RIGHT TO PREPAY.


 

The Borrowers shall have the right at their option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
subsection 4.4.2 below or in Section 4.5) in the currency in which such Loan was
made:

 

(i)                                     at any time with respect to any Loan to
which the Base Rate Option applies,

 

(ii)                                  on the last day of the applicable Interest
Period with respect to Loans to which a Euro-Rate Option applies, provided
however the Borrowers may otherwise prepay such Loans upon payment of all
amounts owing under Section 4.5.2 resulting from such prepayment,

 

(iii)                               on the date specified in a notice by any
Bank pursuant to Section 3.4.2 [Illegality; Increased Costs; Deposits Not
Available] with respect to any Loan to which a Euro-Rate Option applies.

 

Whenever the Borrowers desire to prepay any part of the Loans, TGI shall provide
a prepayment notice to the Administrative Agent on behalf of the Borrowers on or
before (and in the case of Optional Currency Loans, four (4) days before) the
date of prepayment of Loans setting forth the following information:

 

(a)                                  the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(b)                                 a statement indicating the application of
the prepayment; and

 

(c)                                  the total principal amount and currency of
such prepayment, the Dollar Equivalent amount of which shall not be less than
$200,000 for the Revolving Credit Loans.

 

Notwithstanding the foregoing to the contrary, whenever the Borrowers desire to
prepay any part of the Swing Loans TGI shall provide notice thereof on behalf of
the Borrowers no later than 12:00 noon, Pittsburgh time, on the date of
prepayment of Swing Loans setting forth the following information:

 

(x)                                   the date, which shall be a Business Day,
on which the proposed prepayment is to be made; and

 

(y)                                 a statement indicating the application of
the prepayment between the Swing Loans.

 

The amount of the payment shall not be less than $25,000 for any Swing Loan
except for Swing Loans made pursuant to Section 2.9.9, as to which there shall
be no minimum.

 

50

--------------------------------------------------------------------------------


 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made in the currency in which such
Loan was made.  Except as provided in Section 3.3.3, if the Borrowers prepay a
Loan but fails to specify the applicable Borrowing Tranche which the Borrowers
are prepaying, the prepayment shall be applied first to Loans to which the Base
Rate Option applies, then to Dollar Loans to which the Euro-Rate Option applies,
and then to Optional Currency Loans.  Any prepayment hereunder shall be subject
to the Borrowers’ obligation to indemnify the Banks under Section 4.5.2.

 


4.4.2                        REPLACEMENT OF A BANK.


 

In the event any Bank (i) gives notice under Section 3.4.2 or Section 4.5.1, or
fails to make its Currency Participation and shall be deemed to have assigned
its interest in the Optional Currency Loan to the Fronting Bank, in either case,
as set forth in Section 2.13, (ii) becomes a Defaulting Bank or otherwise does
not fund Revolving Credit Loans in breach of its obligations under Section 2.5
or because the making of such Loans would contravene any Law applicable to such
Bank, (iii) does not approve any action as to which consent of the Required
Banks is requested by the Borrowers and obtained hereunder, (iv) becomes subject
to the control of an Official Body (other than normal and customary
supervision), or (v) which is not a Non-Fronting Bank, gives notice under
Section 2.10.2 or Section 2.10.3, or fails to fund an Optional Currency Loan,
then the Borrowers shall have the right at their option, with the consent of the
Administrative Agent, which shall not be unreasonably withheld, to prepay the
Loans of such Bank in whole, together with all interest accrued thereon, and
terminate such Bank’s Commitment within ninety (90) days after (v) receipt of
such Bank’s notice under Section 3.4.2 or 4.5.1, (w) the date such Bank has
become a Defaulting Bank or otherwise has failed to fund Revolving Credit Loans
in breach of its obligations under Section 2.5 or because the making of such
Loans would contravene Law applicable to such Bank, (x) the date of obtaining
the consent which such Bank has not approved, (y) the date such Bank became
subject to the control of an Official Body, (z) receipt of such Bank’s notice
under Sections 2.10.2 or 2.10.3, as applicable; provided that the Borrowers
shall also pay to such Bank at the time of such prepayment any amounts required
under Section 4.5 and any accrued interest due on such amount and any related
fees; provided, however, that the Commitment of such Bank shall be provided by
one or more of the remaining Banks or a replacement bank acceptable to the
Administrative Agent; provided, further, the remaining Banks shall have no
obligation hereunder to increase their Commitments; provided further, in the
event none of the Banks or any replacement bank acquire the Commitments of the
Defaulting Bank the Borrower may terminate such Defaulting Bank’s Commitment and
reduce the aggregate Commitments of all of the Banks by the amount of such
Defaulting Bank’s terminated Commitment subject to the provisions (other than
the pro rata provisions) set for the in Section 4.4.3 below; provided that the
Borrowers shall prepay the Loans of the Defaulting Bank and any amount required
by Section 4.5 and any accrued interest due on such amount and any related
fees.  Notwithstanding the foregoing, the Administrative Agent may only be
replaced subject to the requirements of Section 9.14 and provided that all
Letters of Credit have expired, been terminated or replaced or cash collateral
or backup letters of credit shall have been deposited.

 

51

--------------------------------------------------------------------------------


 


4.4.3                      RIGHT TO REDUCE COMMITMENTS.


 

The Borrowers shall have the right at their option from time to time to reduce
permanently the Revolving Credit Commitments upon at least one Business Day’s
advance notice to the Administrative Agent.  Each such permanent reduction shall
be in the minimum amount of $5,000,000 and shall reduce the Revolving Credit
Commitment of each Bank in proportion to its Ratable Share.  Upon the effective
date of each permanent reduction in the Revolving Credit Commitments, the
Borrowers shall also prepay, with interest and with any additional compensation
required under Section 4.5.2, the amount (if any) by which the Revolving
Facility Usage at the time of the reduction exceeds the amount of the Revolving
Commitments as reduced.

 


4.4.4                      CHANGE OF LENDING OFFICE.


 

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 3.4.2 [Illegality; Increased
Costs; Deposits Not Available] with respect to such Bank, it will, if requested
by TGI on behalf of the Borrowers, use reasonable efforts (subject to overall
policy considerations of such Bank) to designate another Lending Office for any
Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Bank and its Lending Office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 4.4.4 shall affect or postpone any of the Obligations of the
Borrowers or any other Loan Party or the rights of the Administrative Agent or
any Bank provided in this Agreement.

 


4.5                                 ADDITIONAL COMPENSATION IN CERTAIN
CIRCUMSTANCES.


 


4.5.1                      INCREASED COSTS OR REDUCED RETURN RESULTING FROM
TAXES, RESERVES, CAPITAL ADEQUACY REQUIREMENTS, EXPENSES, ETC.


 

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

 

(i)                                     subjects any Bank to any tax or changes
the basis of taxation with respect to this Agreement, the Notes, the Loans or
payments by the Borrowers of principal, interest, Commitment Fees, or other
amounts due from the Borrowers hereunder or under the Notes (except for taxes on
the overall net income of such Bank),

 

(ii)                                  imposes, modifies or deems applicable any
reserve, special deposit or similar requirement against credits or commitments
to extend credit extended by, or assets (funded or contingent) of, deposits with
or for the account of, or other acquisitions of funds by, any Bank or any
Lending Office of any Bank, or

 

(iii)                               imposes, modifies or deems applicable any
capital adequacy or similar requirement (A) against assets (funded or
contingent) of, or letters of credit, other credits or commitments to extend
credit extended by, any Bank, or (B) otherwise applicable to the

 

52

--------------------------------------------------------------------------------


 

obligations of any Bank or any Lending Office of any Bank under this Agreement,
and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank or its Lending Office with respect to this Agreement, the Notes or the
making, maintenance or funding of any part of the Loans (or, in the case of any
capital adequacy or similar requirement, to have the effect of reducing the rate
of return on any Bank’s capital, taking into consideration such Bank’s customary
policies with respect to capital adequacy) by an amount which such Bank in its
sole discretion deems to be material, such Bank shall from time to time notify
TGI, as agent for the Borrowers, and the Administrative Agent of the amount
determined in good-faith (using any averaging and attribution methods employed
in good-faith) by such Bank to be necessary to compensate such Bank for such
increase in cost, reduction of income or additional expense (to the extent not
reflected in the determination of Base Rate).  Such notice shall set forth in
reasonable detail the basis for such determination.  Such amount shall be due
and payable by the Borrowers to such Bank ten (10) Business Days after such
notice is given.

 


4.5.2                        INDEMNITY.


 

In addition to the compensation required by subsection 4.5.1 of this
Section 4.5, each Borrower shall indemnify each Bank against all liabilities,
losses or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from third parties and any loss or expense
incurred in connection with funds acquired by a Bank to fund or maintain Loans
subject to the Euro-Rate Option) which such Bank actually sustains or incurs as
a consequence of any

 

(i)                                     payment, prepayment, conversion or
renewal of any Loan to which the Euro-Rate Option applies on a day other than
the last day of the corresponding Interest Period (whether or not such payment
or prepayment is mandatory, voluntary or automatic and whether or not such
payment or prepayment is then due),

 

(ii)                                  attempt by any Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
notice relating to Loan Requests under Section 2.4 or Section 3.2 or prepayments
under Section 4.4, or

 

(iii)                               default by any Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of the Borrowers to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder.

 

If any Bank actually sustains or incurs any such loss or expense, it shall from
time to time notify TGI, as agent for the Borrowers, of the amount determined in
good-faith by such Bank (which determination may include such assumptions,
allocations of costs and expenses and averaging or attribution methods as such
Bank shall deem reasonable) to be necessary to indemnify such Bank for such loss
or expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Bank ten (10) Business Days after such notice is given.

 

53

--------------------------------------------------------------------------------


 


4.6                                 MANDATORY PREPAYMENTS.


 


4.6.1                        CURRENCY FLUCTUATIONS.


 

If on any Computation Date (i) the Dollar Equivalent Revolving Facility Usage is
greater than the Revolving Credit Commitments, (ii) the Dollar Equivalent of
Loans in Optional Currencies shall exceed $200,000,000, or (iii) the Dollar
Equivalent of Letters of Credit Outstanding shall exceed $30,000,000, as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify TGI, as agent for the
Borrowers of the same.  The Borrowers shall pay or prepay Loans (subject to
Borrowers’ indemnity obligations under Sections 4.4 [Voluntary Prepayments] and
4.5 [Additional Compensation in Certain Circumstances]) within one (1) Business
Day after TGI receives such notice such that after giving effect to such
payments or prepayments, (a) the Dollar Equivalent Revolving Facility Usage
shall not exceed the Revolving Credit Commitments, and (b) the Dollar Equivalent
of Loans in Optional Currencies shall not exceed $200,000,000.  With respect to
the circumstance identified in clause (iii) of the first sentence of this
paragraph, the Borrowers shall Cash Collateralize the Letters of Credit
Outstanding to the extent of the amount by which the Dollar Equivalent of
Letters of Credit Outstanding exceeds $30,000,000.

 


4.6.2                        APPLICATION AMONG INTEREST RATE OPTIONS.


 

All prepayments required pursuant to this Section 4.6 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Dollar Loans subject to a
Euro-Rate Option and then to Optional Currency Loans subject to the Euro-Rate
Option.  In accordance with Section 4.5.2 [Indemnity], each Borrower shall
indemnify the Banks for any loss or expense, including loss of margin, incurred
with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.

 


4.7                                 INTERBANK MARKET PRESUMPTION.


 

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Bank and the Administrative Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the applicable interbank market
regardless whether it did so or not; and, each Bank’s and the Administrative
Agent’s determination of amounts payable under, and actions required or
authorized by, Sections 3.4 [Euro-Rate Unascertainable] and 4.5 [Additional
Compensation in Certain Circumstances] shall be calculated, at each Bank’s and
the Administrative Agent’s option, as though each Bank and the Administrative
Agent funded its each Borrowing Tranche of Loans under the Euro-Rate Option
through the purchase of deposits of the types and maturities corresponding to
the deposits used as a reference in accordance with the terms hereof in
determining the Euro-Rate applicable to such Loans, whether in fact that is the
case.

 

54

--------------------------------------------------------------------------------


 


4.8                                 TAXES.


 


4.8.1                        NO DEDUCTIONS.


 

All payments made by the Borrowers hereunder and under each Note shall be made
free and clear of and without deduction for any present or future taxes, levies,
imposts, deductions, charges, or withholdings, and all liabilities with respect
thereto, excluding taxes imposed on the net income of any Bank and all income
and franchise taxes applicable to any Bank of the United States (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Taxes”).  If any Borrower shall be
required by Law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.8) each Bank receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) the Borrowers
shall timely pay the full amount deducted to the relevant tax authority or other
authority in accordance with applicable Law.

 


4.8.2                        STAMP TAXES.


 

In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery, or registration of, or otherwise with respect to, this Agreement or
any Note (hereinafter referred to as “Other Taxes”).

 


4.8.3                        INDEMNIFICATION FOR TAXES PAID BY A BANK.


 

Each Borrower shall indemnify each Bank for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8) paid by any Bank and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within 30 days from the
date a Bank makes written demand therefor.

 


4.8.4                        CERTIFICATE.


 

Within 30 days after the date of any payment of any Taxes by any Borrower, such
Borrower shall furnish to each Bank, at its address referred to herein, the
original or a certified copy of a receipt evidencing payment thereof.  If no
Taxes are payable in respect of any payment by any Borrower, such Borrower
shall, if so requested by a Bank, provide a certificate of an officer of such
Borrower to that effect.

 


4.8.5                        SURVIVAL.


 

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
4.8.1 through 4.8.4 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

 

55

--------------------------------------------------------------------------------


 


4.9                                 JUDGMENT CURRENCY.


 


4.9.1                        CURRENCY CONVERSION PROCEDURES FOR JUDGMENTS.


 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

 


4.9.2                        INDEMNITY IN CERTAIN EVENTS.


 

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Bank hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Bank of any sum adjudged to
be so due in such Other Currency, such Bank may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Bank in the Original Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Bank against such loss.

 


5.             REPRESENTATIONS AND WARRANTIES


 


5.1                                 REPRESENTATIONS AND WARRANTIES.


 

Each Borrower represents and warrants to the Administrative Agent and each of
the Banks as follows:

 


5.1.1                        ORGANIZATION AND QUALIFICATION.


 

TGI and each Subsidiary of TGI: (i) is a corporation or organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, and
(iii) is duly licensed or qualified and in good standing in each jurisdiction
listed on Schedule 5.1.1 and in all other jurisdictions where the property owned
or leased by it or the nature of the business transacted by it or both makes
such licensing or qualification necessary, except with respect to each of
(i) and (iii) above, for exceptions which would not likely result in a Material
Adverse Change.

 


5.1.2                        CAPITALIZATION AND OWNERSHIP.


 

Schedule 5.1.2 states, as of the Closing Date, the authorized capital stock of
TGI, the issued and outstanding shares (referred to herein as the “Shares”) of
such stock, and the names of any parties beneficially owning, individually or
through affiliates, more than 5% thereof.  All of the Shares have been validly
issued and are fully paid and nonassessable.  There

 

56

--------------------------------------------------------------------------------


 

are no options, warrants or other rights outstanding to purchase any such Shares
except as indicated on the Annual Report.

 


5.1.3                        SUBSIDIARIES.


 

Schedule 5.1.3 states, as of the Closing Date, the name of each of TGI’s
Subsidiaries, its jurisdiction of incorporation or organization, its authorized
capital stock, the issued and outstanding shares (referred to herein as the
“Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company.  TGI and each Subsidiary
of TGI has good and marketable title to all of the Subsidiary Shares,
Partnership Interests and LLC Interests it purports to own, free and clear in
each case of any Lien.  All Subsidiary Shares, Partnership Interests and LLC
Interests have been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be.  There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 5.1.3.

 


5.1.4                        POWER AND AUTHORITY.


 

TGI and each other Loan Party has full power to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

 


5.1.5                        VALIDITY AND BINDING EFFECT.


 

This Agreement has been duly and validly executed and delivered by each
Borrower, and each other Loan Document which TGI or any other Loan Party is
required to execute and deliver on or after the date hereof will have been duly
executed and delivered by TGI and each other Loan Party on the required date of
delivery of such Loan Document.  This Agreement and each other Loan Document to
which any Borrower or any other Loan Party is a party constitutes, or will
constitute, legal, valid and binding obligations of each such party, enforceable
against each such party, in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 


5.1.6                        NO CONFLICT.


 

Neither the execution and delivery of this Agreement or the other Loan Documents
by the Borrowers and any other Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by them will conflict with, constitute a default
under or result in any breach of (i) the terms and conditions of the certificate
of incorporation, bylaws or other organizational documents of any

 

57

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary or (ii) any Law or of any material agreement,
instrument, order, writ, judgment, injunction or decree to which any Borrower or
any Subsidiary is a party or by which it is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of any Borrower or any
Subsidiary.

 


5.1.7                        LITIGATION.


 

Except as set forth on Schedule 5.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Borrower, threatened
against any Borrower or any Subsidiary of any Borrower at law or equity before
any Official Body which if adversely determined would, individually or in the
aggregate, be reasonably likely to result in any Material Adverse Change. 
Neither the Borrowers nor any Subsidiaries of any Borrower is in violation of
any order, writ, injunction or any decree of any Official Body which would
reasonably be expected to result in any Material Adverse Change.

 


5.1.8                        TITLE TO PROPERTIES.


 

The real property owned or leased by any Borrower and each Subsidiary of any
Borrower is described on Schedule 5.1.8.  Each Borrower and each Subsidiary of
each Borrower has good and marketable title to or valid leasehold interests in
all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens, and subject to the terms
and conditions of the applicable leases.  All leases of property are in full
force and effect without the necessity for any consent which has not previously
been obtained upon consummation of the transactions contemplated hereby.

 


5.1.9                        FINANCIAL STATEMENTS.


 

(i)            Historical Statements.  TGI has delivered to the Administrative
Agent copies of its audited consolidated and unaudited consolidating year-end
financial statements for and as of the end of the fiscal year ended March 31,
2009 (the “Historical Statements”).  The Historical Statements were compiled
from the books and records maintained by TGI’s management, are correct and
complete and present fairly in all material respects the financial condition of
TGI and its Subsidiaries as of their dates and the results of operations for the
fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied.

 

(ii)           Accuracy of Financial Statements.  No Borrower has any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of TGI or any Subsidiary of TGI which would cause a Material
Adverse Change.  Since March 31, 2009, no Material Adverse Change has occurred.

 


5.1.10                  MARGIN STOCK.


 

Neither TGI nor any of its Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose,

 

58

--------------------------------------------------------------------------------


 

immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U).  No part of the proceeds of any Loan has
been or will be used, immediately, incidentally or ultimately, to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of Regulation U of the Board of
Governors of the Federal Reserve System.  Neither TGI nor any of its
Subsidiaries holds or intends to hold margin stock in such amounts that more
than 25% of the reasonable value of the assets of TGI or any of its Subsidiaries
are or will be represented by margin stock.

 


5.1.11                  FULL DISCLOSURE.


 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  On the Closing Date, there is no fact
known to any Borrower which materially adversely affects the business, property,
assets, financial condition or results of operations of such Borrower or any
Subsidiary of such Borrower which has not been set forth in this Agreement or in
the certificates, statements, agreements or other documents furnished in writing
to the Administrative Agent and the Banks prior to or at the date hereof in
connection with the transactions contemplated hereby.

 


5.1.12                  TAXES.


 

All federal, state, local, foreign and other tax returns required to have been
filed with respect to TGI and each Subsidiary of TGI have been filed (subject to
the timely filing of any extensions therefor), and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.  Other
than extensions of tax return filing deadlines for which the Borrowers have
applied in the ordinary course of business, there are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of TGI or any of its Subsidiaries for any period.

 


5.1.13                  CONSENTS AND APPROVALS.


 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Borrower, except as listed on
Schedule 5.1.13, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 5.1.13.

 

59

--------------------------------------------------------------------------------


 


5.1.14                  NO EVENT OF DEFAULT; COMPLIANCE WITH INSTRUMENTS.


 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings to be made on the Closing Date under the
Loan Documents which constitutes an Event of Default or Potential Default.
 Neither any Borrower nor any of their Subsidiaries is in violation of (i) any
term of its certificate of incorporation, bylaws, or other organizational
documents or (ii) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where such
violation would constitute a Material Adverse Change.

 


5.1.15                  PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.


 

TGI and each Subsidiary of TGI owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
TGI and its Subsidiaries, without known conflict with the rights of others.

 


5.1.16                  INSURANCE.


 

All insurance policies and other bonds to which TGI and each of its Subsidiaries
is a party are valid and in full force and effect.  No notice has been given or
claim made and no grounds exist to cancel or avoid any of such policies or bonds
or to reduce the coverage provided thereby.  Such policies and bonds provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of TGI and each Subsidiary of TGI in
accordance with prudent business practice in the industries of TGI and its
Subsidiaries.

 


5.1.17                  COMPLIANCE WITH LAWS.


 

TGI and its Subsidiaries are in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in subsection 5.1.22) in all jurisdictions in which TGI and its Subsidiaries do
business except where the failure to so comply would not constitute a Material
Adverse Change.

 


5.1.18                  MATERIAL CONTRACTS.


 

Except for the 2005 Credit Agreement (which is being amended and restated
hereby) the material contracts filed or incorporated by reference in the Annual
Report are all of the material contracts relating to the business operations of
TGI and each of its Subsidiaries, taken as a whole, including all employee
benefit plans and Labor Contracts.  All such material contracts are valid,
binding and enforceable upon TGI or each Subsidiary and each of the other
parties thereto in accordance with their respective terms, and there is no
default thereunder by TGI or any such Subsidiary or, to the Borrowers’
knowledge, with respect to parties other than TGI or any such Subsidiary, which
would result in a Material Adverse Change.

 

60

--------------------------------------------------------------------------------


 


5.1.19                  INVESTMENT COMPANIES.


 

Neither TGI nor any of its Subsidiaries is an “investment company” registered or
required to be registered under the Investment Company Act of 1940 or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940 and shall not become such an “investment company” or under
such “control.”

 


5.1.20                  PLANS AND BENEFIT ARRANGEMENTS.


 

Except as set forth on Schedule 5.1.20:

 

(i)            Each Borrower and each member of each of their ERISA Groups are
in compliance in all material respects with any applicable provisions of ERISA
with respect to all Benefit Arrangements, Plans and Multiemployer Plans.  There
has been no Prohibited Transaction with respect to any Benefit Arrangement or
any Plan or, to the knowledge of any Borrower, with respect to any Multiemployer
Plan or Multiple Employer Plan, which could result in any material liability of
the Borrowers or any other member of the ERISA Group.  Each Borrower and all
members of each of their ERISA Groups have made when due any and all payments
required to be made under any agreement relating to a Multiemployer Plan or a
Multiple Employer Plan or any Law pertaining thereto.  With respect to each Plan
and Multiemployer Plan, each Borrower and each member of each of their ERISA
Groups (i) have fulfilled in all material respects their obligations under the
minimum funding standards of ERISA, (ii) have not incurred any liability to the
PBGC other than required premiums under Sections 4006 and 4007 of ERISA, and
(iii) have not had asserted against them any penalty for failure to fulfill the
minimum funding requirements of ERISA.

 

(ii)           To each Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

 

(iii)          Neither the Borrowers nor any other member of any of their ERISA
Groups has instituted or intends to institute proceedings to terminate any Plan.

 

No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA has
occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

 

(iv)          No Plan has an actual or deemed Adjusted Funding Target Attainment
Percentage that would subject the Plan to the benefit limitations imposed under
Section 436(b), (d)(1) or (e) of the Internal Revenue Code.

 

(v)           Neither any Borrower nor any other member of any of their ERISA
Groups has incurred or reasonably expects to incur any material withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan. 
Neither any Borrower nor any other member of  any of their ERISA Groups has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the knowledge of each Borrower, no
Multiemployer Plan

 

61

--------------------------------------------------------------------------------


 

or Multiple Employer Plan is reasonably expected to be reorganized or
terminated, within the meaning of Title IV of ERISA.

 

(vi)          To the extent that any Benefit Arrangement is insured, all
Borrowers and all members of each of their ERISA Groups have paid when due all
premiums required to be paid for all periods through the Closing Date.  To the
extent that any Benefit Arrangement is funded other than with insurance, all
Borrowers and all members of each of their ERISA Groups have made when due all
contributions required to be paid for all periods through the Closing Date.

 

(vii)         All Plans, Benefit Arrangements and to the knowledge of each
Borrower Multiemployer Plans have been administered in all material respects in
accordance with their terms and the applicable provisions of ERISA.

 


5.1.21                  EMPLOYMENT MATTERS.


 

Except as set forth on Schedule 5.1.21, TGI and each of its Subsidiaries are in
compliance with the Labor Contracts and all applicable federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation where the
failure to comply would, individually or in the aggregate, likely constitute a
Material Adverse Change.  To the best each Borrower’s knowledge, there are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any Borrower or any of its
Subsidiaries which in any case would constitute a Material Adverse Change.

 


5.1.22                  ENVIRONMENTAL MATTERS.


 

Except as disclosed on the Annual Report (which disclosed items will not likely
result in a Material Adverse Change):

 

(i)            Neither TGI nor any Subsidiary of TGI has received any
Environmental Complaint from any Official Body or private Person alleging that
TGI or such Subsidiary or, with respect to the Property, any prior or subsequent
owner of the Property is a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601, et
seq., and the Borrowers have no reason to believe that such an Environmental
Complaint is reasonably likely to be received.  There are no pending or, to any
Borrower’s knowledge, threatened Environmental Complaints relating to TGI or any
Subsidiary of TGI or, to any Borrower’s knowledge with respect to the Property,
any prior or subsequent owner of the Property pertaining to, or arising out of,
any Environmental Conditions.

 

(ii)           There are no circumstances at, on or under the Property that
constitute a breach of or non-compliance with any of the Environmental Laws, and
there are no Environmental Conditions at, on or under the Property or, to the
knowledge of any Borrower, at, on or under adjacent property, that prevent
compliance with the Environmental Laws at the Property.

 

62

--------------------------------------------------------------------------------


 

(iii)          Neither the Property nor any structures, improvements, equipment,
fixtures, activities or facilities thereon or thereunder contain or use
Regulated Substances except in compliance with Environmental Laws.  There are no
processes, facilities, operations, equipment or any other activities at, on or
under the Property, or, to the knowledge of any Borrower, at, on or under
adjacent property, that currently result in the release or threatened release of
Regulated Substances onto the Property, except to the extent that such releases
or threatened releases are not a breach of or otherwise not a violation of the
Environmental Laws or would not result in a Material Adverse Change.

 

(iv)          TGI and each Subsidiary of TGI has all permits, licenses,
authorizations, plans and approvals necessary under the Environmental Laws for
the conduct of the business of TGI and its Subsidiaries as presently conducted.
TGI and each Subsidiary of TGI has submitted all notices, reports and other
filings required by the Environmental Laws to be submitted to an Official Body
which pertain to past and current operations on the Property.

 

(v)           All past and present on-site generation, storage, processing,
treatment, recycling, reclamation, disposal or other use or management of
Regulated Substances at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation, disposal
or other use or management of Regulated Substances has been done by TGI and its
Subsidiaries in accordance with the Environmental Laws.

 


5.1.23                  SENIOR DEBT STATUS.


 

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
and Suretyship Agreement and each of the other Loan Documents to which it is a
party do rank and will rank at least pari passu in priority of payment with all
other unsecured Indebtedness of the Loan Parties.  The obligations of any Loan
Party under the Indenture and the Convertible Notes are and shall remain at all
times subordinated in right of payment and security to the right of payment and
security of the Obligations hereunder and under the other Loan Documents. 
Without limiting the foregoing, each Loan Party shall take all steps necessary
to provide that (i) its Obligations under this Agreement, the Notes, the
Guaranty and Suretyship Agreement and the other Loan Documents shall be senior
to, or pari passu with, any outstanding Indebtedness, and  (ii) any Indebtedness
of any Loan Party that is in any manner subordinated in right of payment or
security to any other Indebtedness is subordinated to the Obligations on the
same terms and conditions as such Loan Party Indebtedness. In addition if any
Loan Party incurs any additional Indebtedness (any such Indebtedness must be
permitted under Section 7.2.1 hereof) after the Closing Date that is in any
manner subordinated in right of payment or security to any other Indebtedness
(“New Subordinated Indebtedness”), the New Subordinated Indebtedness shall be
subordinated in right of payment and security to the Obligations on the same
terms and conditions as such other Indebtedness.

 


5.1.24                  ANTI-TERRORISM LAWS.


 

5.1.24.1                   GENERAL.

 

None of the Loan Parties nor or any Affiliate of any Loan Party,  is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction 

 

63

--------------------------------------------------------------------------------


 

that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

5.1.24.2                   EXECUTIVE ORDER NO. 13224.

 

None of the Loan Parties, nor or any Affiliate of any Loan Party,  or their 
respective  agents  acting  or benefiting  in any capacity in connection with
the Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or  controlled  by, or acting for or on behalf 
of,  any  Person  that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity  with  which any  Bank is  prohibited  from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a  Person  or  entity  that is named  as a  “specially  designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement 
website or other  replacement  official  publication of such list, or

 

(vi)          a person or entity who is affiliated or associated with a person
or entity listed above.

 

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property  blocked  pursuant to the
Executive Order No. 13224.

 


5.1.25                  SECURITY INTERESTS.


 

The Liens and security interests granted to the Administrative Agent for the
benefit of the Banks pursuant to the Pledge Agreement in the Pledged Collateral
constitute and will continue to constitute Prior Security Interests under the
Uniform Commercial Code as in effect in each applicable jurisdiction (the
“Uniform Commercial Code”) or other applicable Law entitled to all the rights,
benefits and priorities provided by the Uniform Commercial Code or such Law. 
Upon the filing of financing statements relating to said security interests in
each office and in each jurisdiction where required in order to perfect the
security interests described above, taking possession of any stock certificates
or other certificates

 

64

--------------------------------------------------------------------------------


 

evidencing the Pledged Collateral, and the taking of other actions as set forth
on Schedule 5.1.25, as applicable, all such action as is necessary or advisable
to establish such rights of the Administrative Agent will have been taken
(except, prior to the consummation thereof at the request of the Administrative
Agent, for the execution and delivery and notarization of the German Ancillary
Pledge Agreement (as defined in the Pledge Agreement) by the applicable pledgor
and the  registration of the same with the applicable commercial register) and
there will be upon execution and delivery of the Pledge Agreement, such filings
and such taking of possession, no necessity for any further action in order to
preserve, protect and continue such rights, except the filing of continuation
statements with respect to such financing statements within the time period
after the initial filing of financing statements required by the Uniform
Commercial Code in effect in the applicable jurisdiction and except, prior to
the consummation thereof at the request of the Administrative Agent, for the
execution and delivery and notarization of the German Ancillary Pledge Agreement
by the applicable pledgor and the  registration of the same with the applicable
commercial register.  All filing fees and other expenses in connection with each
such action have been or will be paid by the Borrowers.

 


5.1.26                  STATUS OF THE PLEDGED COLLATERAL.


 

All the shares of capital stock, Partnership Interests or LLC Interests included
in the Pledged Collateral to be pledged pursuant to the Pledge Agreement are or
will be upon issuance validly issued and nonassessable and owned beneficially
and of record by the applicable pledgor free and clear of any Lien or
restriction on transfer, except (i) as otherwise provided by the Pledge
Agreement, and (ii) as the right of the Banks to dispose of the Subsidiary
Shares, Partnership Interests or LLC Interests may be limited by the Securities
Act of 1933, as amended, and the regulations promulgated by the Securities and
Exchange Commission thereunder and by applicable state securities laws.  There
are no shareholder, partnership, limited liability company or other agreements
or understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
partnership agreements and limited liability company agreements described on
Schedule 5.1.26.  The Loan Parties have delivered true and correct copies of
such partnership agreements and limited liability company agreements to the
Administrative Agent

 


5.2                                 UPDATES TO SCHEDULES.


 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrowers shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that no Schedule shall be deemed to
have been amended, modified or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Banks, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.

 

65

--------------------------------------------------------------------------------


 


6.             CONDITIONS OF LENDING


 

The obligation of each Bank to make Loans and of the Administrative Agent to
issue Letters of Credit hereunder is subject to the performance by the Borrowers
of their Obligations to be performed hereunder at or prior to the making of any
such Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 


6.1                                 FIRST LOANS


 

On the Closing Date:

 


6.1.1                                    CLOSING REPRESENTATIONS.


 

The representations and warranties of each Borrower contained in Article 5 shall
be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and the Borrowers shall
have performed and complied with all covenants and conditions hereof, no Event
of Default or Potential Default under this Agreement shall have occurred and be
continuing or shall exist.

 


6.1.2                        SECRETARY’S CERTIFICATE.


 

There shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each Borrower, certifying as appropriate as to:

 

(i)            all action taken by such Borrower and the other Loan Parties in
connection with this Agreement and the other Loan Documents;

 

(ii)           the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
such Borrower and the other Loan Parties for purposes of this Agreement and the
true signatures of such officers, on which the Administrative Agent and each
Bank may conclusively rely; and

 

(iii)          (a) with respect to each Borrower and each Loan Party, copies of
the organizational documents, including certificates of incorporation and bylaws
as in effect on the Closing Date, of such Borrower and any such other Loan
Parties, certified by the appropriate state official where such documents are
filed in a state office together with certificates from the appropriate state
officials as to the continued existence and good standing of such Borrower and
such other Loan Parties in each state where organized or qualified to do
business.

 


6.1.3                        DELIVERY OF LOAN DOCUMENTS.


 

The Notes, the Guaranty and Suretyship Agreement, the Intercompany Subordination
Agreement, the Pledge Agreement each shall have been duly executed by the

 

66

--------------------------------------------------------------------------------


 

parties thereto and such documents shall have been delivered to the
Administrative Agent for the benefit of the Banks.

 


6.1.4                        AMENDMENTS TO CONVERTIBLE DEBT DOCUMENTS.


 

The Borrowers shall have delivered to the Administrative Agent true and correct
copies of the waivers, consents or amendments to the Convertible Debt Documents,
if any, made in connection with this Agreement and such amendments shall be
acceptable to the Administrative Agent.

 


6.1.5                        OPINION OF COUNSEL.


 

There shall be delivered to the Administrative Agent for the benefit of each
Bank written opinions of counsel to each Loan Party (including without
limitation, Ballard Spahr Andrews & Ingersoll, LLP) addressing such matters as
requested by the Administrative Agent, all in form and substance satisfactory to
the Administrative Agent.

 


6.1.6                        LEGAL DETAILS.


 

All legal details and proceedings in connection with the transactions
contemplated by the Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.

 


6.1.7                        PAYMENT OF FEES.


 

The Borrowers shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all costs and expenses for which the
Administrative Agent and the Banks are entitled to be reimbursed, and such other
fees and expenses as are due and payable on or before the Closing Date.

 


6.1.8                        CONSENTS.


 

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.13 shall have been obtained.

 


6.1.9                        OFFICER’S CERTIFICATE REGARDING MACS.


 

Since March 31, 2009, no Material Adverse Change shall have occurred; prior to
the Closing Date, there shall be no material change in the management of the
Borrowers or any other Loan Party; and there shall be delivered to the
Administrative Agent for the benefit of each Bank a certificate dated the
Closing Date and signed by the Chief Executive Officer, President or Chief
Financial Officer of TGI to such effect.

 

67

--------------------------------------------------------------------------------


 


6.1.10                  NO VIOLATION OF LAWS.


 

The making of the Loans shall not contravene any Law applicable to the Borrowers
or any of the Banks.

 


6.1.11                  NO ACTIONS OR PROCEEDINGS.


 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of this Agreement or the consummation of the transactions contemplated
hereby or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or any
of the other Loan Documents.

 


6.1.12                  FILING RECEIPTS.


 

The Administrative Agent shall have received (1) copies of all filing receipts
and acknowledgments issued by any governmental authority to evidence any
recordation or filing necessary to perfect the Lien of the Banks on the Pledged
Collateral or other satisfactory evidence of such recordation and filing and
(2) evidence in a form acceptable to the Administrative Agent that such Lien
constitutes a Prior Security Interest in favor of the Banks.

 


6.2                                 EACH ADDITIONAL LOAN


 

At the time of making any new Loans or issuing any new Letters of Credit
hereunder and after giving effect to the proposed borrowings: the
representations and warranties of the Borrowers contained in Article 5 shall be
true on and as of the date of such additional Loan or Letter of Credit with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein)
and the Borrowers shall have performed and complied with all covenants and
conditions hereof and of the Loan Documents; no Event of Default or Potential
Default shall have occurred and be continuing or shall exist; the making of the
Loans or issuance of such Letter of Credit shall not contravene any Law
applicable to the Borrowers or any Subsidiary of any Borrower or any of the
Banks; and TGI, on behalf of the Borrowers, shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or application
for a Letter of Credit as the case may be.

 


7.             COVENANTS


 


7.1                                 AFFIRMATIVE COVENANTS.


 

Each Borrower covenants and agrees that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations under the Loan Documents
and termination of the Revolving Credit Commitments, the Borrowers shall comply
at all times with the following affirmative covenants:

 

68

--------------------------------------------------------------------------------


 


7.1.1                        PRESERVATION OF EXISTENCE, ETC.


 

Each Borrower shall, and shall cause each of their Subsidiaries to, maintain its
corporate existence and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary except (a) as expressly
permitted by Section 7.2.6 and (b) for exceptions which are not materially
adverse to the business of the Loan Parties and their Subsidiaries in the
aggregate.

 


7.1.2                        PAYMENT OF LIABILITIES, INCLUDING TAXES, ETC.


 

Each Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes (subject to the timely filing of an extension therefor), assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good-faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of TGI and its Subsidiaries taken as a whole or which would affect the
Pledged Collateral, provided that TGI and its Subsidiaries will pay all such
liabilities forthwith upon the commencement of proceedings to foreclose any Lien
which may have attached as security therefor.

 


7.1.3                        MAINTENANCE OF INSURANCE.


 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent.  At the
request of the Administrative Agent, TGI shall deliver (x) on the Closing Date
and annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance required to be maintained by this Agreement and the
other Loan Documents, together with a copy of the endorsement described in the
next sentence attached to such certificate and (y) from time to time a summary
schedule indicating all insurance then in force with respect to TGI and its
Subsidiaries.  At the reasonable request of the Administrative Agent, such
policies of insurance shall contain special endorsements, in form and substance
acceptable to the Administrative Agent, which shall (i) specify the
Administrative Agent as an additional insured as its interests may appear, with
the understanding that any obligation imposed upon the insured (including the
liability to pay premiums) shall be the sole obligation of TGI or relevant
Subsidiary and not that of the Administrative Agent, (ii) include effective
waivers by the insurer of all claims for insurance premiums against the
Administrative Agent, (iii) provide that no

 

69

--------------------------------------------------------------------------------


 

cancellation of such policies for any reason (including non-payment of premium)
nor any change therein shall be effective until at least thirty (30) days after
receipt by the Administrative Agent of written notice of such cancellation or
change, (iv) be primary without right of contribution of any other insurance
carried by or on behalf of any additional insureds, and (v) provide that
inasmuch as the policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured. TGI shall notify the
Administrative Agent promptly of any occurrence causing a material loss or
decline in value of insured assets and the estimated (or actual, if available)
amount of such loss or decline.

 


7.1.4                        MAINTENANCE OF PROPERTIES AND LEASES.


 

Each Borrower shall, and shall cause each other Loan Party to, maintain in good
repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, the Borrowers will make or cause to be made all appropriate
repairs, renewals or replacements thereof except, in each case, where the
failure to do so, individually or in the aggregate, would not constitute a
Material Adverse Change.

 


7.1.5                        MAINTENANCE OF PATENTS, TRADEMARKS, ETC.


 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, trade names, copyrights,
licenses, franchises, permits and other authorizations necessary for the
ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 


7.1.6                        VISITATION RIGHTS.


 

Each Borrower shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times during normal business hours and as often as any of the Banks may
reasonably request, provided that, except during the existence of an Event of
Default, each Bank shall provide TGI, as agent for the Borrowers, and the
Administrative Agent with reasonable notice prior to any visit or inspection and
such visitation and inspection shall not unreasonably interfere with the conduct
of the business of any Borrower or such Subsidiary.  In the event any Bank
desires to conduct an audit of any Borrower, such Bank shall make a reasonable
effort to conduct such audit contemporaneously with any audit to be performed by
the Administrative Agent.  The Borrowers shall not be obligated to reimburse the
Administrative Agent and the Banks for more than one audit per year.

 


7.1.7                        KEEPING OF RECORDS AND BOOKS OF ACCOUNT.


 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable such Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over any Borrower or any Subsidiary of any

 

70

--------------------------------------------------------------------------------


 

Borrower, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.

 


7.1.8                        PLANS AND BENEFIT ARRANGEMENTS.


 

Each Borrower shall, and shall cause each member of its ERISA Group to, comply
with the provisions of ERISA and the Internal Revenue Code applicable to each
Plan and Benefit Arrangement except where such failure, alone or in conjunction
with any other failure, would not result in a Material Adverse Change.  Without
limiting the generality of the foregoing, each Borrower shall cause all of its
Plans and all Plans maintained by any member of its ERISA Group to be funded in
accordance with the minimum funding requirements of ERISA and shall make, and
cause each member of the ERISA Group to make, in a timely manner, all
contributions due to Plans, Benefit Arrangements and Multiemployer Plans.

 


7.1.9                        COMPLIANCE WITH LAWS.


 

Each Borrower shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would constitute a Material Adverse Change.

 


7.1.10                  USE OF PROCEEDS.


 

The Borrowers will use the proceeds of the Loans only for lawful purposes in
accordance with Section 2.7 as applicable and such uses shall not contravene any
applicable Law or any other provision hereof.

 


7.1.11                  SUBSIDIARY DIVIDENDS.


 

The Borrowers shall cause one or more of their Subsidiaries to pay cash
dividends to the Borrowers (directly or through one or more Subsidiaries) from
time to time, in aggregate amounts as necessary to permit the Borrowers to pay
and satisfy the Obligations when due and payable (by acceleration or otherwise).

 


7.1.12                  SUBORDINATION OF INTERCOMPANY LOANS.


 

Each Borrower and each Guarantor shall cause any inter-company Indebtedness,
loans or advances owed by any of them to one another or to any other of their
Subsidiaries to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

 


7.1.13                  ANTI-TERRORISM LAWS.


 

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or

 

71

--------------------------------------------------------------------------------


 

conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrowers shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole discretion,
confirming the Borrowers’ compliance with this Section 7.1.13.

 


7.1.14                  FURTHER ASSURANCES.


 

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Pledged Collateral as a continuing first priority perfected Lien, and shall
do such other acts and things as the Administrative Agent in its sole discretion
may deem necessary or advisable from time to time in order to preserve, perfect
and protect the Liens granted under the Loan Documents and to exercise and
enforce its rights and remedies thereunder with respect to the Pledged
Collateral.

 


7.2                                 NEGATIVE COVENANTS.


 

The Borrowers covenants and agrees that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations hereunder and
termination of the Revolving Credit Commitments, the Borrowers shall comply, and
shall cause each of their Subsidiaries to comply, with the following negative
covenants:

 


7.2.1                        INDEBTEDNESS.


 

7.2.1.1     GENERAL COVENANT:

 

Other than (a) the Indebtedness under the Loan Documents, and (b) Indebtedness
of the SP Sub (but only the SP Sub) incurred in connection with the Receivables
Facility up to a maximum principal amount of $125,000,000.00 (or such greater
amount that may be approved in writing by the Required Banks), TGI shall not,
and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist

 

(i) any secured Indebtedness, except, subject to Section 7.2.1.2 [Limitation on
Aggregate Amount], for Indebtedness secured by Permitted Liens; or

 

(ii) any unsecured Indebtedness, except, subject to Section 7.2.1.2 [Limitation
on Aggregate Amount], for:

 

(y) notes issued in favor of the seller as consideration for an acquisition
permitted under Section 7.2.6(ii) hereof; provided that: (A) the Indebtedness
evidenced by such notes is included in the consideration for such acquisition,
and (B) such notes are subordinated in a manner satisfactory to the
Administrative Agent; provided, further, that such notes may be repaid in
accordance with their terms at or before the Expiration Date so long as no Event
of Default or Potential Default then exists or will result from such payment,
and

 

(z) other unsecured Indebtedness; provided that (A) the Obligations under this
Agreement, the Notes and each of the other Loan Documents rank at least pari
passu in

 

72

--------------------------------------------------------------------------------


 

priority of payment with such unsecured Indebtedness and (B) no Event of Default
or Potential Default then exists nor will result from incurring such unsecured
Indebtedness.

 

7.2.1.2     LIMITATION ON AGGREGATE AMOUNT.

 

The sum of the outstanding principal amount of (A) all Indebtedness (other than
Indebtedness hereunder) of Subsidiaries (other than the SP Sub), including
Guaranties (other than the Guaranty and Suretyship Agreement executed in
connection herewith), plus (B) secured Indebtedness of TGI shall not at any time
exceed 20% of Consolidated Net Worth as of each quarter end, and with respect to
any determinations of this covenant within a fiscal quarter as of the end of the
immediately preceding fiscal quarter.

 


7.2.2                        LIENS.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 


7.2.3                        GUARANTIES.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time, directly or indirectly, become or be liable in respect of any
Guaranty, except:

 

(i)            Guaranties of Indebtedness of the Borrowers and their
Subsidiaries permitted under Section 7.2.1 [Indebtedness];

 

(ii)           endorsements of negotiable or other instruments for deposit or
collection in the ordinary course of business;

 

(iii)          any Guaranty of an obligation to indemnify or hold harmless any
other Person incurred in connection with an acquisition or divestiture of
Capital Stock or assets permitted under this Agreement; and

 

(iv)          any Guaranty by a Loan Party or its Subsidiaries (including
through the issuance of a Letter of Credit on behalf of such Person) of the
obligations of any of its direct or indirect Subsidiaries incurred in the
ordinary course of business such as trade credit and obligations under real
estate leases; and

 

(v)           the Guaranty and Suretyship Agreement executed in connection
herewith; and

 

(vi)          the Receivables Performance Guaranty.

 


7.2.4                        LOANS AND INVESTMENTS.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own

 

73

--------------------------------------------------------------------------------


 

any stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) in, or any other investment or interest in, or make any
capital contribution to, any other Person, or agree, become or remain liable to
do any of the foregoing, except:

 

(i)            trade credit extended on usual and customary terms in the
ordinary course of business;

 

(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)          Permitted Investments;

 

(iv)          subject to Section 7.2.9(ii), loans, advances, investments and
capital contributions in and to other Loan Parties;

 

(v)           aggregate Investments in (a) the SP Sub, and (b) Joint Ventures
and Subsidiaries which are not Loan Parties, (other than SP Sub), provided  that
(1) aggregate amount of Investments in Joint Ventures and Subsidiaries described
in this clause (b) shall not, after the Closing Date, exceed $20,000,000.00, and
(2) the aggregate amount of Investments in Joint Ventures, after the Closing
Date, shall not at any time exceed $10,000,000.00, provided further that such
Investments are calculated without duplication and are determined net of cash
payments of principal, dividends or redemptions to the extent such cash is
received by a Loan Party (but without netting out any write-downs or
write-offs); and

 

(vi)          the consideration paid in connection with acquisitions permitted
under Section 7.2.6(ii).

 


7.2.5                        DIVIDENDS AND RELATED DISTRIBUTIONS.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock or
partnership interest on account of the purchase, redemption, retirement or
acquisition of its shares of capital stock (or warrants, options or rights
therefor) or partnership interests, except

 

(i)            dividends or other distributions payable (a) to the Borrowers or
any other Loan Party by its Subsidiaries, or (b) to a non-Loan Party Subsidiary
by another non-Loan Party Subsidiary;

 

(ii)           repurchases by TGI of its common stock and dividends payable by
the TGI to the holders of its common stock, provided that the aggregate amount
of the repurchases made and dividends paid on or after the Closing Date, does
not exceed the sum of $90,000,000.00 plus 25% of cumulative Consolidated Net
Income from July 1, 2009, through the date of determination, and provided
further that no Event of Default or Potential Default exists at the time of any
such payment or will result from such payment.

 

74

--------------------------------------------------------------------------------


 

(iii)          redemptions of any employee’s Capital Stock in TGI upon
termination of employment provided that no Event of Default then exists or will
result from such redemption;

 

(iv)          dividends or other distributions payable in stock, including stock
splits.

 


7.2.6                        LIQUIDATIONS, MERGERS, CONSOLIDATIONS,
ACQUISITIONS.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, except that

 

(i)            any Subsidiary may consolidate or merge into TGI or another
Subsidiary, provided that no Domestic Subsidiary shall merge or consolidate into
a Foreign Subsidiary;

 

(ii)           TGI or any of its Subsidiaries may acquire assets or Capital
Stock of other Persons engaged in the business permitted under Section 7.2.10
(each a “Permitted Acquisition”), provided that:

 

(a)           no Event of Default exists or will result from such acquisition;

 

(b)           with respect to any Permitted Acquisition for which the aggregate
Consideration to be paid therefor equals or exceeds $30,000,000, TGI notifies
the Administrative Agent in writing of the acquisition at least 15 days before
it is scheduled to close, and includes with such notice, to the satisfaction of
the Administrative Agent, the following:

 

(1)           a certification by the Chief Executive Officer, President or Chief
Financial Officer of TGI confirming the matters addressed in clauses (a) and
(b) of this Section 7.2.6 (ii) and including a pro forma computation of clause
(c) below, and

 

(2)           if the Borrowers wish to include any of the pre-acquisition EBITDA
of the acquired business in the Borrowers’ Consolidated Adjusted EBITDA, copies
of the financial statements, due diligence reports, and computations described
in, and to the extent required under, clause (1) of the definition of
Consolidated Adjusted EBITDA.

 

(c)           on a pro forma basis using historical Consolidated EBITDA of the
assets and business being acquired in such acquisition, the Borrowers are in
compliance with all financial covenants set forth in Sections 7.2.15, 7.2.16,
and 7.2.17 for the immediately preceding fiscal quarter for the twelve months
then ended and the full immediately preceding fiscal year, as though such
acquisition had occurred on the first day of each of such respective periods,
and

 

(iii)          the Borrowers shall be permitted to dissolve, liquidate or wind
up (A) Triumph Interiors, Ltd, organized under the laws of the Republic of
Ireland, (B) Saygrove Acquisition & Motion Control Limited, organized under the
laws of the United Kingdom, (C) 

 

75

--------------------------------------------------------------------------------


 

Airframe Spares & Logistics GmbH, organized under the laws of Germany, and
(D) any other non-Loan Party Subsidiary to the extent not a Material Subsidiary.

 


7.2.7                        DISPOSITIONS OF ASSETS OR SUBSIDIARIES.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest or
partnership interests of a Subsidiary of any Borrower), except:

 

(i)            transactions involving the sale of inventory in the ordinary
course of business;

 

(ii)           any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of any
Borrower’s or such Subsidiary’s business;

 

(iii)          any sale, transfer or lease of assets by (a) any Subsidiary of a
Borrower to such Borrower or another Loan Party or (b) any non-Loan Party
Subsidiary to another non-Loan Party Subsidiary;

 

(iv)          any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased;

 

(v)           any sale, transfer, or lease of assets the after-tax proceeds of
which, when added to the after-tax proceeds of other sales, transfers and leases
of assets in the same fiscal year, do not exceed, in the aggregate for TGI and
its Subsidiaries, 5% of TGI’s consolidated total assets at the start of such
fiscal year;

 

(vi)          the sale of receivables by the Subsidiaries of TGI to Citibank,
N.A. or General Electric Capital Corporation - Trade Payables Services Division
under the arrangements set forth on Schedule 7.2.7 [Receivables Sales] or
similar arrangements, provided that in each case the receivables sold under such
arrangements shall be sold without recourse to TGI or any of its Subsidiaries;

 

(vii)         any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (vi) above, which is
approved by the Required Banks;

 

(viii)        to the extent done as part of the Receivables Facility, the sale,
contribution, transfer, conveyance or assignment of Receivables and Related
Rights by TGI and its Subsidiaries to the SP Sub and the sale by the SP Sub of
individual variable percentage interests in the Purchased Interests to the
Purchaser; and

 

(ix)           to the extent under a dissolution, liquidation or winding-up
permitted by 7.2.6(iii) above.

 

76

--------------------------------------------------------------------------------



 


7.2.8                        AFFILIATE TRANSACTIONS.


 

Except for TGI and its Subsidiaries entering into, and performing their
obligations under, the Receivables Purchase Agreement and the other Transaction
Documents, the Borrowers shall not, and shall not permit any of their
Subsidiaries to, enter into or carry out any transaction (including purchasing
property or services from or selling property or services to any Affiliate of
TGI or other Person, but excluding transactions exclusively among Loan Parties)
unless such transaction is not otherwise prohibited by the Agreement, is entered
into in the ordinary course of business upon fair and reasonable arm’s-length
terms and conditions and is in accordance with all applicable Law.  The payment
of customary directors’ fees shall not be considered a prohibited Affiliate
transaction.

 


7.2.9                        SUBSIDIARIES, PARTNERSHIPS AND JOINT VENTURES.


 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than: (i) the SP
Sub and Triumph Group Charitable Foundation; (ii) any Foreign Subsidiary;
(iii) any Domestic Subsidiary which has joined this Agreement and the other Loan
Documents as Guarantor on the Closing Date; (iv) any Domestic Material
Subsidiary formed or acquired after the Closing Date which joins this Agreement
and the other Loan Documents as a Guarantor as required by Section 10.20
[Joinder of Guarantors]; and (v) any Subsidiary which is not a Material
Subsidiary and is formed or acquired after the Closing Date.

 


7.2.10                  CONTINUATION OF PRESENT BUSINESS.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
engage in any business other than those businesses engaged in as of the Closing
Date by a Loan Party or a Subsidiary of a Loan Party (provided that only the SP
Sub shall be permitted to engage in the business in which the SP Sub is engaged
in as of the Closing Date), substantially as conducted and operated by the
Borrowers or such Subsidiary during the present fiscal year, and neither any
Borrower nor any Subsidiary shall permit any material change in such business.

 


7.2.11                  PLANS AND BENEFIT ARRANGEMENTS.


 

The Borrowers shall not, and shall not permit any of their Subsidiaries to:

 

(i)            fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;

 

(ii)           request a minimum funding waiver from the Internal Revenue
Service with respect to any Plan;

 

(iii)          engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, would
constitute a Material Adverse Change;

 

(iv)          permit the Adjusted Funding Target Attainment Percentage of any
Plan to be less than sixty percent (60%), unless the Adjusted Funding Target
Attainment Percentage is

 

77

--------------------------------------------------------------------------------


 

deemed to be less than sixty percent (60%) under Section 436(h)(2) of the
Internal Revenue Code at no fault of any Borrower, Subsidiary or any other
member of one of their ERISA Groups;

 

(v)           fail to make when due any contribution to any Multiemployer Plan
that any Borrower or any member of its ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining thereto
where such failure is likely to result in a material liability of any Borrower
or any member of the ERISA Group;

 

(vi)          withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
material liability of the Borrowers or any member of the ERISA Group;

 

(vii)         terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a material liability to the Borrowers or
any member of the ERISA Group;

 

(viii)        make any amendment to any Plan with respect to which security is
required under Section 307 of ERISA; or

 

(ix)           fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.

 


7.2.12                  FISCAL YEAR.


 

TGI shall not, and shall not permit any Subsidiary of TGI to, change its fiscal
year from the twelve-month period beginning April 1 and ending March 31.

 


7.2.13                  ISSUANCE OF STOCK.


 

No Loan Party, other than TGI, shall, and no Loan Party (including TGI) shall
permit any of its Subsidiaries to, issue any additional shares of its Capital
Stock or any options, warrants or other rights in respect thereof, other than
the issuance of Capital Stock by one Loan Party to another Loan Party.

 


7.2.14                  CHANGES IN ORGANIZATIONAL DOCUMENTS.


 

The Borrowers shall not, and shall not permit any Loan Party to, amend any
provisions of its certificate of incorporation relating to capital stock without
providing at least thirty (30) calendar days’ prior written notice to the
Administrative Agent and the Banks and, in the event such change would be
adverse to the Banks as determined by the Administrative Agent in its sole
discretion, obtaining the prior written consent of the Required Banks.

 


7.2.15                  MINIMUM INTEREST COVERAGE RATIO.


 

The Borrowers shall not permit the Interest Coverage Ratio, calculated as of the
end of each fiscal quarter for the four fiscal quarters then ended, to be less
than 3.50 to 1.00.

 

78

--------------------------------------------------------------------------------


 


7.2.16                  TOTAL LEVERAGE RATIO.


 

The Borrowers shall not at any time permit the Total Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 4.50 to 1.00.

 


7.2.17                  SENIOR LEVERAGE RATIO.


 

The Borrowers shall not at any time permit the Senior Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 3.00 to 1.00.

 


7.2.18                  NEGATIVE PLEDGES;  RESTRICTIONS ON DIVIDEND PAYMENTS.


 

The Borrowers shall not and shall not permit any of their Subsidiaries to, agree
with any Person (i) to limit its ability to provide collateral security to the
Banks and (ii) to limit the ability of any Borrower’s Subsidiaries to pay
dividends or make other distributions to such Borrower.

 


7.2.19                  MINIMUM AVAILABILITY.


 

The Borrowers shall not permit Availability to be less than 125% of the amount
of outstanding Indebtedness under the Convertible Notes at any time during the
period commencing 180 days prior to each Repurchase Date (as defined in the
Indenture).

 


7.2.20                  REPAYMENT OF CONVERTIBLE NOTES; REPAYMENT OF OTHER
SUBORDINATED INDEBTEDNESS.


 

Notwithstanding anything to the contrary in the Convertible Debt Documents, but
subject to the subordination provisions contained in the Indenture, no Loan
Party shall make, or permit any of their Subsidiaries to make, any principal
payment of the Convertible Notes prior to October 1, 2011, or, as permitted in
the Indenture based on a “fundamental change” of TGI (as such term is defined in
the Indenture), without prior written consent of the Required Banks; provided
however, TGI may, so long as no Event of Default or Potential Event of Default
exists immediately prior to or would exist after giving effect to such payment
(a) pay the settlement amount with respect to each $1,000 aggregate principal
amount of Convertible Notes converted into shares of the TGI’s common stock
(i) in cash, which shall not exceed the lesser of (x) $1,000 and (y) the
conversion value of such Convertible Notes pursuant to the terms and conditions
of the Indenture and (ii) if the conversion value of such Convertible Notes
exceeds $1,000, in the number of shares of TGI’s common stock as calculated
pursuant to the terms and conditions of the Indenture, (b) with respect to the
conversion of the Convertible Notes into shares of TGI’s common stock, TGI may
pay the cash value of fractional shares of TGI’s common stock pursuant to the
terms and conditions of the Indenture and additional amounts to the extent TGI
is required to pay such amounts under the Indenture, and (c) pay for purchases
or voluntary repurchases of Convertible Notes by TGI (including by way of a
tender offer for all of the outstanding Convertible Notes by TGI) prior to
October 1, 2011; provided that after giving effect to each such purchase or
repurchase by TGI, Availability equals or exceeds $50,000,000.

 

79

--------------------------------------------------------------------------------


 

No Borrower shall repay other Subordinated Indebtedness (other than the
Convertible Notes as addressed in the immediately preceding paragraph and except
to the extent permitted by Section 7.2.1.1(ii)(y)), without the written consent
of the Required Lenders.

 


7.2.21                  MODIFICATION OF CONVERTIBLE DEBT DOCUMENTS


 

Notwithstanding anything to the contrary in the Indenture or the other
Convertible Debt Documents, the Borrowers shall not agree to, or make, or permit
to be made any amendment, modification, or supplement to the Indenture or the
other Convertible Debt Documents as in effect on the Closing Date, the effect of
which is to (i) increase the rate of interest or fees payable in respect of the
Convertible Notes, (ii) require any principal payments of the Convertible Notes
prior to the dates of required principal payments under the Indenture or change
the definition of “fundamental change” under the Indenture, (iii) shorten the
final maturity date of the Convertible Notes or permit the holders of the
Convertible Notes to put such Convertible Notes to any Borrower prior to the
times provided therefore under the Indenture, (iv) secure or obtain any
agreement to secure the Convertible Notes with the grant of any security
interests, mortgage liens or other collateral assignments on the property of any
of the Loan Parties, (v) modify the subordination provisions contained in the
Indenture, (vi) make the covenants and events of default contained in the
Indenture more restrictive, (vii) modify or amend the terms under which the
Convertible Notes are convertible into shares of TGI’s common stock or cash if
the effect of such amendment or modification is to make the terms of such
conversion less favorable either to the Borrowers or to the Banks than the terms
of such conversion as in effect as of the Closing Date or (viii) or could
reasonably be expected to materially affect any Borrower’s or the Banks’ rights
and interests, all without the prior written consent of the Required Banks.


 


7.3                                 REPORTING REQUIREMENTS.


 

The Borrowers covenant and agree that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations hereunder and under the
other Loan Documents and termination of the Revolving Credit Commitments, the
Borrowers will furnish or cause to be furnished to the Administrative Agent and
each of the Banks:

 


7.3.1                        QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year, TGI’s
financial statements, consisting of consolidated balance sheets as of the end of
such fiscal quarter and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments and the absence of footnotes) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrowers as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. The Borrowers will be deemed to have
complied with the delivery requirements of this Section 7.3.1 if within forty
-five (45) days after the end of its fiscal quarter, TGI delivers to the
Administrative Agent and

 

80

--------------------------------------------------------------------------------


 

each of the Banks a copy of its Form 10-Q as filed with the SEC and the
financial statements contained therein meet the requirements of this Section.

 


7.3.2                        ANNUAL FINANCIAL STATEMENT.


 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year, consolidated financial statements of TGI and its Subsidiaries
consisting of consolidated balance sheets as of the end of such fiscal year, and
related consolidated statements of income, stockholders’ equity and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, with the consolidated statements being certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent. The certificate or report of accountants shall be free
of qualifications (other than any consistency qualification that may result from
a change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of the Borrowers under
any of the Loan Documents, together with a letter of such accountants
substantially to the effect that, based upon their ordinary and customary
examination of the affairs of TGI and its Subsidiaries, performed in connection
with the preparation of such consolidated financial statements, and in
accordance with generally accepted auditing standards, they are not aware of the
existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof and confirming the Borrowers’ calculations with respect to the
certificate to be delivered pursuant to Section 7.3.3 with respect to such
financial statements. The Borrowers will be deemed to have complied with the
delivery requirements of this Section 7.3.2 if within ninety (90) days after the
end of its fiscal year, TGI delivers to the Administrative Agent and each of the
Banks a copy of TGI’s Annual Report and Form 10-K as filed with the SEC and the
financial statements and certification of public accountants contained therein
meets the requirements described in this Section.

 


7.3.3                        COMPLIANCE CERTIFICATE.


 

Concurrently with the financial statements of TGI and its Subsidiaries furnished
to the Administrative Agent and to the Banks pursuant to Sections 7.3.1 and
7.3.2, a certificate of the Borrowers signed by the Chief Executive Officer,
President or Chief Financial Officer of TGI, as agent for the Borrowers, in the
form of Exhibit 7.3.3, to the effect that, except as described pursuant to
Section 7.3.4, (i) the representations and warranties of the Borrowers contained
in Article 5 are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time) and the Borrowers have performed and complied with
all covenants and conditions hereof, (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate,
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of the financial statements with all financial covenants contained
in Section 7.2, and (iv) certifying that the Subsidiaries of TGI then comprising
the Loan Parties directly contribute in the aggregate not less than ninety five
(95%) of the Consolidated EBITDA for the last four consecutive fiscal quarters
then ended.  If an acquisition permitted under Section 7.2.6(ii) occurred during
the

 

81

--------------------------------------------------------------------------------


 

reporting period covered by the compliance certificate and if the Borrowers have
complied with the requirements set forth in the definition of Consolidated
Adjusted EBITDA for purpose of making adjustments to Consolidated EBITDA
reflecting the historical financial performance of the acquired assets or
Person, Borrowers may also calculate the Section 7.2 financial covenants on a
pro forma basis to include the financial performance and condition of the
acquired business during the period; and the pro forma calculation of the Total
Leverage Ratio may be relied upon as a basis for a change in the pricing level
under the Pricing Grid.


 


7.3.4                        NOTICE OF DEFAULT.


 

Promptly after any officer of any Borrower has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Borrower setting
forth the details of such Event of Default or Potential Default and, if
applicable, the action which the Borrowers propose to take with respect thereto.

 


7.3.5                        NOTICE OF LITIGATION.


 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Borrower or Subsidiary of any Borrower which relate to the Pledged
Collateral or in the good faith estimation of counsel for the Borrowers involve
a claim or series of claims in excess of $5,000,000 or which if adversely
determined would constitute a Material Adverse Change.

 


7.3.6                        CERTAIN EVENTS; EVENTS UNDER THE CONVERTIBLE NOTES.


 

Written notice to the Administrative Agent:

 

(i)            Transfer of Assets.  At least thirty (30) calendar days prior
thereto, with respect to any proposed sale or transfer of assets pursuant to
Section 7.2.7(v).

 

(ii)           Charter Amendments.  Within the time limits set forth in
Section 7.2.14, the amendment to the charter affecting the capital structure of
TGI or any of its Subsidiaries;

 

(iii)          Change of Place of Organization.  At least (10) days prior
thereto with respect to any change of the state of incorporation, formation or
organization or change of name, of any Loan Party;

 

(iv)          Event of Default.  And to each of the Banks promptly after any
officer of any Borrower has learned of the occurrence of an  event of default
under the Convertible Debt Documents; and

 

(v)           Waivers or Amendments.  At least ten (10) Business Days prior to
the proposed effective date thereof, of any waiver of, amendment, modification
or other change to, the Indenture or the Convertible Notes after the date of
this Agreement (collectively a “Convertible Note Indenture Waiver or Amendment”)
together with a copy of such Convertible Note Indenture Waiver or Amendment.

 

82

--------------------------------------------------------------------------------


 


7.3.7                        BUDGETS, FORECASTS, OTHER REPORTS AND INFORMATION.


 

At the request of the Administrative Agent, any of the following items, promptly
upon their becoming available to any Borrower:

 

(i)            the annual budget and any forecasts or projections of TGI and its
Subsidiaries, to be supplied at the request of the Administrative Agent prior to
commencement of the fiscal year to which any of the foregoing may be applicable,

 

(ii)           any reports including management letters submitted to TGI by
independent accountants in connection with any annual, interim or special audit,

 

(iii)          any reports, notices or proxy statements generally distributed by
TGI to its stockholders on a date no later than the date supplied to the
stockholders,

 

(iv)          regular or periodic reports (other than the Forms 10-K, 10-Q which
are addressed in Sections 7.3.1 and 7.3.2 above), including 8-K, registration
statements and prospectuses, filed by TGI with the Securities and Exchange
Commission,

 

(v)           a copy of any order, issued by any Official Body in any proceeding
to which TGI or any of its Subsidiaries is a party, and in which the amount in
controversy exceeds $2,500,000,

 

(vi)          such other reports and information as the Banks may from time to
time reasonably request.  The Borrowers shall also notify the Banks promptly of
the enactment or adoption of any Law which may result in a Material Adverse
Change, and

 

(vii)         within 60 days of closing on any acquisition permitted under
Section 7.2.6 in which the total consideration paid by TGI or its Subsidiary
exceeded $5,000,000, such financial information as the Administrative Agent may
reasonably request concerning the acquisition and its effect on the financial
condition and performance of any Loan Party.

 


7.3.8                        NOTICES REGARDING PLANS AND BENEFIT ARRANGEMENTS.


 

7.3.8.1     CERTAIN EVENTS.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i)            any Reportable Event with respect to any Loan Party or any member
of any of their ERISA Groups for which reporting to the PBGC has not been
waived,

 

(ii)           any Prohibited Transaction which could subject any Loan Party or
any member of any of their ERISA Groups to any material tax or liability in
connection with any Plan, Benefit Arrangement or any trust created thereunder,

 

83

--------------------------------------------------------------------------------


 

(iii)          any assertion of material withdrawal liability with respect to
any Multiemployer Plan,

 

(iv)          any partial or complete withdrawal from a Multiemployer Plan by
any Borrower or any member of any of their ERISA Groups under Title IV of ERISA
(or assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

 

(v)           withdrawal by any Borrower or any member of any of their ERISA
Groups from a Multiple Employer Plan, which is likely to result in a material
withdrawal liability,

 

(vi)          a failure by any Borrower or any member of any of their ERISA
Groups to make a payment to a Plan required to avoid imposition of a lien under
Section 302(f) of ERISA,

 

(vii)         the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

(viii)        any change in the actuarial assumptions or funding methods used
for any Plan (other than interest rate changes required by Financial Standards
Board Opinion No. 87), where the effect of such change is to materially increase
or materially reduce the unfunded benefit liability or obligation to make
periodic contributions.

 

7.3.8.2               NOTICES OF INVOLUNTARY TERMINATION AND ANNUAL REPORTS.

 

Promptly after receipt thereof, copies of (a) all notices received by any
Borrower or any member of any of their ERISA Groups of the PBGC’s intent to
terminate any Plan administered or maintained by such Borrower or member, or to
have a trustee appointed to administer any such Plan; and (b) at the request of
the Administrative Agent or any Bank each annual report (IRS Form 5500 series)
and all accompanying schedules, the most recent actuarial reports, the most
recent financial information concerning the financial status of each Plan
administered or maintained by any Borrower or any member of any of their ERISA
Groups, and schedules showing the amounts contributed to each such Plan by or on
behalf of such Borrower or any member of the ERISA Group in which any of their
personnel participate or from which such personnel may derive a benefit, and
each Schedule B (Actuarial Information) to the annual report filed by any
Borrower or any member of any of their ERISA Groups with the Internal Revenue
Service with respect to each such Plan.

 

7.3.8.3               NOTICE OF VOLUNTARY TERMINATION.

 

Promptly upon the filing thereof, copies of any Form 5310 or Form 500, or any
successor or equivalent form to such forms, filed with the Internal Revenue
Service or PBGC in connection with the termination of any Plan.

 

84

--------------------------------------------------------------------------------


 


8.             DEFAULT


 


8.1                                 EVENTS OF DEFAULT.


 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 


8.1.1                        PAYMENTS UNDER LOAN DOCUMENTS.


 

The Borrowers shall fail to pay when due any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity) or
shall fail to pay, for more than two Business Days after the due date, any
interest on any Loan or when due any other amount owing hereunder or under the
other Loan Documents;

 


8.1.2                        BREACH OF WARRANTY.


 

Any representation or warranty made at any time by any Borrower herein or in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;


 


8.1.3                        REFUSAL TO PERMIT INSPECTIONS; BREACH OF NEGATIVE
COVENANTS.


 

Any Borrower shall default in the observance or performance of any covenant
contained in Section 7.1.6 or Section 7.2;

 


8.1.4                        BREACH OF OTHER COVENANTS.


 

Any Borrower shall default in the observance or performance of any other
covenant, condition or provision hereof or of any other Loan Document and such
default shall continue unremedied for a period of ten (10) Business Days after
any officer of any Borrower becomes aware of the occurrence thereof;

 


8.1.5                        DEFAULTS IN OTHER AGREEMENTS OR INDEBTEDNESS.


 

(a) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Borrower or Subsidiary of any Borrower may be
obligated as a borrower or guarantor in excess of $10,000,000.00 in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto, whether
waived or not) any Indebtedness when due (whether at stated maturity, by
acceleration or otherwise) or if such breach or default permits or causes the
acceleration of any Indebtedness (and such right shall not have been waived) or
the termination of any commitment to lend, or (b) without limiting the
foregoing, there occurs any event of default under the Convertible Debt
Documents, or (c) without limiting the foregoing, the Receivables Facility is
terminated prior to

 

85

--------------------------------------------------------------------------------


 

maturity as a result of a breach, default, event of default, or Termination
Event (as defined in the Receivables Purchase Agreement);

 


8.1.6                        FINAL JUDGMENTS OR ORDERS.


 

Any final judgments or orders for the payment of money in excess of
$10,000,000.00 (to the extent not covered by insurance) in the aggregate shall
be entered against any Borrower or any Subsidiary of any Borrower by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of forty-five (45) days from the
date of entry;


 


8.1.7                        LOAN DOCUMENT UNENFORCEABLE.


 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

 


8.1.8                        UNINSURED LOSSES; PROCEEDINGS AGAINST ASSETS.


 

There shall occur any material uninsured damage to or loss, theft or destruction
of (i) the assets of the any Loan Party or any of its Subsidiaries in excess of
$10,000,000.00, or (ii) the assets of any Borrower or any of their Subsidiaries
are attached, seized, levied upon or subjected to a writ or distress warrant and
(a) the fair market value of such assets exceeds $10,000,000.00 or (b) such
assets constitute Pledged Collateral, and the same is not cured within sixty
(60) days thereafter; or such assets come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within sixty (60) days thereafter;

 


8.1.9                        NOTICE OF LIEN OR ASSESSMENT.


 

A notice of Lien or assessment in excess of $10,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of the assets
of any Borrower or any of their Subsidiaries by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the Pension Benefit Guaranty
Corporation, or if any taxes or debts owing at any time or times hereafter to
any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable (unless such Borrower or such Subsidiary is
contesting the obligation as provided in Section 7.1.2);


 


8.1.10                  INSOLVENCY.


 

Any Loan Party or any Material Subsidiary of any Borrower ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

 

86

--------------------------------------------------------------------------------


 


8.1.11                  EVENTS RELATING TO PLANS AND BENEFIT ARRANGEMENTS.


 

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good-faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Administrative Agent
determines in good-faith that the amount of the Borrowers’ liability is likely
to exceed 10% of its Consolidated Net Worth; (v) any Borrower or any member of
the ERISA Group shall make any amendment to a Plan with respect to which
security is required under Section 307 of ERISA; (vi) any Borrower or any member
of the ERISA Group shall withdraw completely or partially from a Multiemployer
Plan; (vii) any Borrower or any member of the ERISA Group shall withdraw (or
shall be deemed under Section 4062(e) of ERISA to withdraw) from a Multiple
Employer Plan; or (viii) any applicable Law is adopted, changed or interpreted
by any Official Body with respect to or otherwise affecting one or more Plans,
Multiemployer Plans or Benefit Arrangements and, with respect to any of the
events specified in (v), (vi), (vii), or (viii), the Administrative Agent
determines in good-faith that any such occurrence is reasonably likely to
materially and adversely affect the total enterprise represented by TGI and the
other members of the ERISA Group;

 


8.1.12                  CESSATION OF BUSINESS.


 

Except as otherwise permitted herein, any Borrower or any Subsidiary of any
Borrower ceases to conduct its business as contemplated or any Borrower is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;


 


8.1.13                  CHANGE OF CONTROL.


 

There occurs an event or series of events by which (i) any “person” or “group”
(as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20% of the total voting power of the then outstanding
voting stock of TGI, or (ii) (A) TGI consolidates with or merges into another
corporation or conveys, transfers or leases all or substantially all of its
properties and assets (determined on a consolidated basis for TGI and its
Subsidiaries taken as a whole) to any Person, or (B) any corporation
consolidates with or merges into any Borrower or a Subsidiary of any Borrower in
a transaction in which the outstanding voting stock of TGI is changed into or
exchanged for cash, securities or other property, other than a transaction
solely between TGI and a Subsidiary of TGI;

 

87

--------------------------------------------------------------------------------


 


8.1.14                  INVOLUNTARY PROCEEDINGS.


 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Borrower or any
of its Subsidiaries in an involuntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect, or
for the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Borrower or any of its
Subsidiaries for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting any of the relief sought in such
proceeding; or

 


8.1.15                  VOLUNTARY PROCEEDINGS.


 

Any Loan Party or any Material Subsidiary of any Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.


 


8.2                                 CONSEQUENCES OF EVENT OF DEFAULT.


 


8.2.1                        EVENTS OF DEFAULT OTHER THAN BANKRUPTCY, INSOLVENCY
OR REORGANIZATION PROCEEDINGS.


 

If an Event of Default specified under subsections 8.1.1 through 8.1.13 of
Section 8.1 shall occur and be continuing, the Banks and the Administrative
Agent shall be under no further obligation to make Loans or issue Letters of
Credit, as the case may be, and the Administrative Agent may, and upon the
request of the Required Banks, shall (i) by written notice to TGI, as agent for
the Borrowers, declare the unpaid principal amount of the Notes then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrowers to the Banks hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Bank without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrowers to, and the Borrowers shall
thereupon, deposit in a non-interest bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrowers,
individually and collectively, hereby pledge to the Administrative Agent and the
Banks, and grant to the Administrative Agent and the Banks a security interest
in, all such cash as security for such Obligations.  Upon the curing of all
existing Events of Default to the satisfaction of the Required Banks, the
Administrative Agent shall return such cash collateral to the Borrowers; and

 

88

--------------------------------------------------------------------------------


 


8.2.2                        BANKRUPTCY, INSOLVENCY OR REORGANIZATION
PROCEEDINGS.


 

If an Event of Default specified under subsections 8.1.14 or 8.1.15 of
Section 8.1 shall occur, the Banks shall be under no further obligations to make
Loans hereunder and the unpaid principal amount of the Notes then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrowers to the Banks hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and


 


8.2.3                        SET-OFF.


 

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Borrower hereunder or under any other Loan Document or
any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 3.2  and 9.13 and any branch, Subsidiary or Affiliate of
such Bank or participant anywhere in the world shall have the right, in addition
to all other rights and remedies available to it, without notice to the
Borrowers, to set-off against and apply to the then unpaid balance of all the
Loans and all other Obligations of any such Borrower hereunder or under any
other Loan Document any debt owing to, and any other funds held in any manner
for the account of, any such Borrower by such Bank or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by any Borrower for its own
account (but not including funds held in custodian or trust accounts) with such
Bank or participant or such branch, Subsidiary or Affiliate.  Such right shall
exist whether or not any Bank or the Administrative Agent shall have made any
demand under this Agreement or any other Loan Document, whether or not such debt
owing to or funds held for the account of such Borrower is or are matured or
unmatured and regardless of the existence or adequacy of any Guaranty or any
other security, right or remedy available to any Bank or the Administrative
Agent; and

 


8.2.4                        SUITS, ACTIONS, PROCEEDINGS.


 

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans to the
Borrowers pursuant to any of the foregoing provisions of this Section 8.2, the
Administrative Agent or any Bank, if owed any amount with respect to the Notes,
may proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the Notes, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Administrative Agent or such Bank; and


 


8.2.5                        APPLICATION OF PROCEEDS; COLLATERAL SHARING.


 

8.2.5.1     APPLICATION OF PROCEEDS.

 

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Borrowers have
been paid in full, any

 

89

--------------------------------------------------------------------------------


 

and all proceeds received by the Administrative Agent from any sale or other
disposition of the Pledged Collateral, or any part thereof, or on account of the
exercise of other remedies by the Administrative Agent, shall be applied as
follows:

 

(i)            first, to reimburse the Administrative Agent and the Banks for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Banks in connection with realizing on the Pledged Collateral or collection
of any Obligations of any Borrower or any Guarantor under any of the Loan
Documents, including advances made by the Banks or any one of them or the
Administrative Agent for the reasonable maintenance, preservation, protection or
enforcement of, or realization upon, the Pledged Collateral, including
reasonable expenses incurred to sell or otherwise realize on, or prepare for
sale or other realization on, any of the Pledged Collateral;

 

(ii)           second, to the repayment of all Obligations and Indebtedness then
due and unpaid of any Borrower or any Guarantor to the Banks incurred under this
Agreement or any of the Loan Documents or a Bank-Provided Interest Rate Hedge,
whether of principal, interest, fees, expenses or otherwise, in such manner as
the Administrative Agent may determine in its discretion; and

 

(iii)          the balance, if any, to TGI, as agent for the Borrowers or as
required by Law.

 

8.2.5.2     COLLATERAL SHARING.

 

All Liens granted under the Pledge Agreement and any other Loan Document (the
“Collateral Documents”) shall secure ratably and on a pari passu basis (i) the
Obligations in favor of the Administrative Agent and the Banks hereunder and
(ii) the Obligations incurred by any of the Loan Parties in favor of any Bank
which provides a Bank-Provided Interest Rate Hedge (the “IRH Provider”).  The
Administrative Agent under the Collateral Documents shall be deemed to serve as
the collateral agent (the “Collateral Agent”) for the IRH Provider and the Banks
hereunder, provided that the Collateral Agent shall comply with the instructions
and directions of the Administrative Agent (or the Banks under this Agreement to
the extent that this Agreement or any other Loan Documents empowers the Banks to
direct the Administrative Agent), as to all matters relating to the Collateral,
including the maintenance and disposition thereof.  No IRH Provider (except in
its capacity as a Bank hereunder) shall be entitled or have the power to direct
or instruct the Collateral Agent on any such matters or to control or direct in
any manner the maintenance or disposition of the Collateral.

 

8.2.5.3     NOTICE OF SALE.

 

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Pledged Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
applicable Pledgors.

 

90

--------------------------------------------------------------------------------


 


9.             THE AGENT


 


9.1                                 APPOINTMENT.


 

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Administrative Agent for such Bank under this Agreement to execute and
deliver or accept on behalf of each of the Banks the other Loan Documents.  Each
Bank hereby irrevocably authorizes, and each holder of any Note by the
acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this Agreement. 
Furthermore, Citizens Bank of Pennsylvania shall be named Documentation Agent,
Bank of America, N.A. shall be named Syndication Agent and JPMorgan Chase Bank,
N.A., Sovereign Bank, Branch Banking & Trust Company and Manufacturers and
Traders Trust Company shall be named Managing Agents, though none shall have any
duties in connection with this Agreement or have by reason of this Agreement a
fiduciary or trust relationship in respect of any Bank.


 


9.2                                 DELEGATION OF DUTIES.


 

The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) and, subject to Sections
9.5 and 9.6, shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained.

 


9.3                                 NATURE OF DUTIES; INDEPENDENT CREDIT
INVESTIGATION.


 

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.  Each Bank
expressly acknowledges (i) that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank; (ii) that it has made and will continue to make, without reliance
upon the Administrative Agent, its own independent investigation of the
financial condition and affairs and its own appraisal of the creditworthiness of
the Borrowers in connection with this Agreement and the making and continuance
of the Loans hereunder; and (iii) except as expressly provided herein, that the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing

 

91

--------------------------------------------------------------------------------


 

basis, to provide any Bank with any credit or other information with respect
thereto, whether coming into its possession before the making of any Loan or at
any time or times thereafter.

 


9.4                                 ACTIONS IN DISCRETION OF ADMINISTRATIVE
AGENT; INSTRUCTIONS FROM THE BANKS.


 

The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative Agent’s rights, powers or discretion herein, provided that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or applicable Law.  In the absence of a
request by the Required Banks, the Administrative Agent shall have authority, in
its sole discretion, to take or not to take any such action, unless this
Agreement specifically requires the consent of the Required Banks or all of the
Banks.  Any action taken or failure to act pursuant to such instructions or
discretion shall be binding on the Banks, subject to Section 9.6.  Subject to
the provisions of Section 9.6, no Bank shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder in accordance with the instructions of the
Required Banks, or in the absence of such instructions, in the absolute
discretion of the Administrative Agent.

 


9.5                                 REIMBURSEMENT AND INDEMNIFICATION OF
ADMINISTRATIVE AGENT BY THE BORROWERS.


 

The Borrowers, jointly and severally, unconditionally agree to pay or reimburse
the Administrative Agent and save the Administrative Agent harmless against
(a) liability for the payment of all reasonable and actual out-of-pocket costs,
expenses and disbursements, including fees and expenses of counsel, appraisers
and environmental consultants, incurred by the Administrative Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (iv) in any workout, restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (b) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Administrative Agent hereunder or thereunder, provided that the Borrowers
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
if the same results from the Administrative Agent’s gross negligence or willful
misconduct, or if TGI, as agent for the Borrowers, was not given notice of the
subject claim and the opportunity to participate in the defense thereof, at its
expense (except that the Borrowers shall remain liable to the extent such
failure to give notice does not result in a loss to the Borrowers), or if the
same results from a compromise or settlement agreement entered into without the
consent of TGI, as agent for the Borrowers, which shall not be unreasonably

 

92

--------------------------------------------------------------------------------


 

withheld.  In addition, the Borrowers, jointly and severally, agree to reimburse
and pay all reasonable out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of any
Borrower’s books, records and business properties, provided that, so long as no
Event of Default exists, the Borrowers shall not be obligated to pay for more
than one such audit per year. The indemnifications set forth herein shall be in
addition to the indemnifications elsewhere set forth in this Agreement. The
provisions of this Section shall survive and continue after repayment of the
Obligations and termination of this Agreement.


 


9.6                                 EXCULPATORY PROVISIONS.


 

Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of any Borrower, or the financial
condition of any Borrower, or the existence or possible existence of any Event
of Default or Potential Default.  Neither the Administrative Agent nor any Bank
nor any of their respective directors, officers, employees, agents, or
Affiliates shall be liable to any Borrower for consequential damages resulting
from any breach of contract in connection with the negotiation, documentation,
administration or collection of the Loans or any of the Loan Documents.

 


9.7                                 REIMBURSEMENT AND INDEMNIFICATION OF
ADMINISTRATIVE AGENT BY BANKS.


 

Each Bank agrees to reimburse and indemnify the Administrative Agent (to the
extent not reimbursed by the Borrowers and without limiting the Obligation of
the Borrowers to do so) in proportion to its Ratable Share from and against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by the Administrative Agent
hereunder or thereunder, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Administrative Agent’s gross negligence or willful misconduct, or (b) if
such Bank was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that such Bank shall
remain liable to the extent such failure to give notice does not result in a
loss to the Bank), or (c) if the same results from a compromise and settlement
agreement entered into without the consent of such Bank, which shall not be
unreasonably withheld.  In addition, each Bank agrees promptly upon demand to
reimburse the Administrative Agent (to the extent not reimbursed by the
Borrowers and without limiting the Obligation of the Borrowers to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrowers
to the Administrative Agent in connection with the Administrative Agent’s
periodic audit of any Borrower’s books, records and business properties.

 

93

--------------------------------------------------------------------------------



 


9.8                                 RELIANCE BY ADMINISTRATIVE AGENT.


 

The Administrative Agent shall be entitled to rely upon any writing, telegram,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative Agent. 
The Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the Banks against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action.

 


9.9                                 NOTICE OF DEFAULT.


 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or TGI referring to
this Agreement, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.”

 


9.10                           NOTICES.


 

The Administrative Agent shall promptly send to each Bank a copy of all notices
received from TGI, as agent for the Borrowers, pursuant to the provisions of
this Agreement or the other Loan Documents promptly upon receipt thereof.  The
Administrative Agent shall promptly notify TGI, as agent for the Borrowers, and
the other Banks of each change in the Base Rate and the effective date thereof.

 


9.11                           BANKS IN THEIR INDIVIDUAL CAPACITIES.


 

With respect to its Revolving Credit Commitments, the Revolving Credit Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Banks” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  PNC
Bank and its Affiliates and each of the Banks and their respective Affiliates
may, without liability to account, except as prohibited herein, make loans to,
accept deposits from, discount drafts for, act as trustee under indentures of,
and generally engage in any kind of banking or trust business with, any Borrower
and their Affiliates, in the case of the Administrative Agent, as though it were
not acting as Administrative Agent hereunder and in the case of each Bank, as
though such Bank were not a Bank hereunder.

 


9.12                           HOLDERS OF NOTES.


 

The Administrative Agent may deem and treat any payee of any Note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent.  Any request, authority or consent of any Person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

 

94

--------------------------------------------------------------------------------


 


9.13                           EQUALIZATION OF BANKS.


 

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Sections 3.4.2, 4.4.2, or 4.5.1.  The Banks or any such holder
receiving any such amount shall purchase for cash from each of the other Banks
an interest in such Bank’s Loans in such amount as shall result in a ratable
participation by the Banks and each such holder in the aggregate unpaid amount
under the Notes, provided that if all or any portion of such excess amount is
thereafter recovered from the Bank or the holder making such purchase, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, together with interest or other amounts, if any, required by law
(including court order) to be paid by the Bank or the holder making such
purchase.

 


9.14                           SUCCESSOR ADMINISTRATIVE AGENT.


 

The Administrative Agent may resign as Administrative Agent by giving not less
than thirty (30) days’ prior written notice to TGI, as agent for the Borrowers. 
If the Administrative Agent shall resign under this Agreement, then either
(a) the Required Banks shall appoint from among the Banks a successor agent for
the Banks, subject to the consent of TGI, as agent for the Borrowers, such
consent not to be unreasonably withheld, or (b) if a successor agent shall not
be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Banks of its resignation, then the
Administrative Agent shall appoint, with the consent of TGI, as agent for the
Borrowers, such consent not to be unreasonably withheld, a successor agent who
shall serve as Administrative Agent until such time as the Required Banks
appoint and TGI, as agent for the Borrowers consents to the appointment of a
successor agent.  Upon its appointment pursuant to either clause (a) or
(b) above, such successor agent shall succeed to the rights, powers and duties
of the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent, effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent (and as Funding Bank)
shall be terminated without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement.  After the
resignation of any Administrative Agent hereunder, the provisions of this
Article 9 shall inure to the benefit of such former Administrative Agent and
such former Administrative Agent shall not by reason of such resignation be
deemed to be released from liability for any actions taken or not taken by it
while it was an Administrative Agent under this Agreement.

 


9.15                           ADMINISTRATIVE AGENT’S FEE.


 

The Borrowers shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between TGI, as agent for the Borrowers, and Administrative
Agent, as amended from time to time.

 

95

--------------------------------------------------------------------------------


 


9.16                           AVAILABILITY OF FUNDS.


 

Unless the Administrative Agent shall have been notified by a Bank prior to the
date and time upon which a Loan is to be made that such Bank does not intend to
make available to the Administrative Agent such Bank’s portion of such Loan, the
Administrative Agent may assume that such Bank has made or will make such
proceeds available to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrowers a corresponding amount in the
applicable currency.  If such corresponding amount is not in fact made available
to the Administrative Agent by such Bank in the applicable currency, the
Administrative Agent shall be entitled to recover such amount on demand from
such Bank (or, if such Bank fails to pay such amount forthwith upon such demand
from TGI, as agent for the Borrowers) together with interest thereon, in respect
of each day during the period commencing on the date such amount was made
available to the Borrowers and ending on the date the Administrative Agent
recovers such amount, at a rate per annum equal to the applicable interest rate
in respect of the Loan.

 


9.17                           CALCULATIONS.


 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank whether in respect of the Loans, fees or any other amounts due to the Banks
under this Agreement.  In the event an error in computing any amount payable to
any Bank is made, the Administrative Agent, the Borrowers and each affected Bank
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate or the Overnight Rate if such computation
relates to a Loan made in an Optional Currency.

 


9.18                           NO RELIANCE ON AGENT’S CUSTOMER IDENTIFICATION
PROGRAM.


 

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

 


9.19                           BENEFICIARIES.


 

Except as expressly provided herein, the provisions of this Article 9 are solely
for the benefit of the Administrative Agent and the Banks, and the Borrowers
shall not have any rights to rely on or enforce any of the provisions hereof. 
In performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Banks and does not

 

96

--------------------------------------------------------------------------------


 

assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower.

 


10.           MISCELLANEOUS


 


10.1                           MODIFICATIONS, AMENDMENTS OR WAIVERS.


 

With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrowers may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Banks or the Borrowers hereunder or
thereunder, or may grant written waivers or consents to a departure from the due
performance of the Obligations of the Borrowers hereunder or thereunder.  Any
such agreement, waiver or consent made with such written consent shall be
effective to bind all the Banks and the Borrowers; provided that, without the
written consent of all the Banks, no agreement, waiver or consent may be made
which will:

 


10.1.1                  INCREASE OF COMMITMENT; EXTENSION OR EXPIRATION DATE.


 

Increase the aggregate amount of the Revolving Credit Commitment of the Banks
hereunder (except pursuant to Section 2.1.2 [Right to Increase Commitments]) or
extend the Expiration Date; provided that increase in the amount of the
Revolving Credit Commitment of any Bank (including pursuant to Section 2.1.2
[Right to Increase Commitments] shall require the consent of such Bank;

 


10.1.2                 EXTENSION OF PAYMENT; REDUCTION OF PRINCIPAL INTEREST OR
FEES; MODIFICATION OF TERMS OF PAYMENT.


 

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan, the Commitment Fee or any other fee payable
to any Bank, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Commitment Fee or any other fee payable to any Bank;

 


10.1.3                  MISCELLANEOUS.


 

Amend Sections 4.2 [Pro Rata Treatment of Banks], 9.6 [Exculpatory Provisions],
9.13 [Equalization of Banks] or this Section 10.1, alter any provision regarding
the pro rata treatment of the Banks, change the definition of Required Banks, or
change any requirement providing for the Banks or the Required Banks to
authorize the taking of any action hereunder; and

 


10.1.4                  RELEASE OF GUARANTOR OR PLEDGED COLLATERAL.


 

Except for sales of assets permitted by Section 7.2.7 [Disposition of Assets or
Subsidiaries], release any Pledged Collateral or Guarantor from its Obligations
under the Guaranty and Suretyship Agreement.

 

97

--------------------------------------------------------------------------------


 

Notwithstanding any of the foregoing, no agreement, waiver or consent which
would modify the interests, rights or obligations of the Administrative Agent in
its capacity as Administrative Agent or as the issuer of Letters of Credit or
the provider of the Swing Loans or as the Fronting Bank shall be effective
without the written consent of the Administrative Agent.

 

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than with respect to Sections 10.1.1 through 10.1.4 above; provided
however, no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver or consent which increases the aggregate Commitment of the
Banks (other than such Defaulting Bank’s Commitment) or extends the Expiration
Date (except in the case of the commitment or Loans of such Defaulting Bank).

 


10.2                           NO IMPLIED WAIVERS; CUMULATIVE REMEDIES; WRITING
REQUIRED.


 

No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Banks under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. 
Any waiver, permit, consent or approval of any kind or character on the part of
any Bank of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 


10.3                           REIMBURSEMENT AND INDEMNIFICATION OF BANKS BY THE
BORROWERS; TAXES.


 

The Borrowers agree, jointly and severally, unconditionally upon demand to pay
or reimburse to each Bank (other than the Administrative Agent, as to which the
Borrowers’ Obligations are set forth in Section 9.5) and to save such Bank
harmless against (i) liability for the payment of all reasonable and actual
out-of-pocket costs, expenses and disbursements (including fees and expenses of
outside counsel for each Bank except with respect to (a) and (b) below),
incurred by such Bank (a) in connection with the administration and
interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the enforcement of
this Agreement or any other Loan Document, or collection of amounts due
hereunder or thereunder or the proof and allowability of any claim arising under
this Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (d) in any workout, restructuring or in connection
with the protection, preservation, exercise or enforcement of any of the terms
hereof or of any rights hereunder or under any other Loan Document or in
connection with any foreclosure, collection or bankruptcy proceedings, or
(ii) all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Bank,
in its capacity as such, in any way relating to or arising out of this Agreement
or any other Loan Documents or any action taken or omitted by such Bank
hereunder or thereunder, provided that the Borrowers shall not be liable for any
portion of such liabilities,

 

98

--------------------------------------------------------------------------------


 

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (A) if the same results from such Bank’s gross
negligence or willful misconduct, or (B) if TGI, as agent for the Borrowers, was
not given notice of the subject claim and the opportunity to participate in the
defense thereof, at its expense (except that the Borrowers shall remain liable
to the extent such failure to give notice does not result in a loss to the
Borrowers), or (C) if the same results from a compromise or settlement agreement
entered into without the consent of TGI, as agent for the Borrowers, which shall
not be unreasonably withheld.  The Banks will attempt to minimize the fees and
expenses of legal counsel for the Banks which are subject to reimbursement by
the Borrowers hereunder by considering the usage of one law firm to represent
the Banks and the Administrative Agent if appropriate under the circumstances. 
The Borrowers agree unconditionally to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by the Administrative Agent or any Bank to be payable in connection
with this Agreement or any other Loan Document, and the Borrowers agree
unconditionally to save the Administrative Agent and the Banks harmless from and
against any and all present or future claims, liabilities or losses with respect
to or resulting from any omission to pay or delay in paying any such taxes, fees
or impositions. The indemnifications set forth herein shall be in addition to
the indemnifications elsewhere set forth in this Agreement. The provisions of
this Section shall survive and continue after repayment of the Obligations and
termination of this Agreement.

 


10.4                           HOLIDAYS.


 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fee,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day.  Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a business Day, such payment or action
shall be made or taken on the next following Business Day (except as provided in
Section 3.2 with respect to Interest Periods under the Euro-Rate Option), and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 


10.5                           FUNDING BY BRANCH, SUBSIDIARY OR AFFILIATE.


 


10.5.1                  NOTIONAL FUNDING.


 

Each Bank shall have the right from time to time, without notice to any
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrowers to such other
office), and as a result of such change, the Borrowers would not be under any
greater financial obligation pursuant to Section 4.5 than they would have been
in the absence of such change.  Notional funding offices may be selected by each
Bank without regard to the Bank’s actual methods of making,

 

99

--------------------------------------------------------------------------------


 

maintaining or funding the Loans or any sources of funding actually used by or
available to such Bank.

 


10.5.2                  ACTUAL FUNDING.


 

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 10.5.2.  If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrowers
hereunder or require the Borrowers to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 6.1.5) which
would otherwise not be incurred.

 


10.6         NOTICES.


 

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6) in
accordance with this Section 10.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6.  Any Notice shall be effective:

 

(A)          IN THE CASE OF HAND-DELIVERY, WHEN DELIVERED;

 

(B)           IF GIVEN BY MAIL, FOUR DAYS AFTER SUCH NOTICE IS DEPOSITED WITH
THE UNITED STATES POSTAL SERVICE, WITH FIRST-CLASS POSTAGE PREPAID, RETURN
RECEIPT REQUESTED;

 

(C)           IN THE CASE OF A TELEPHONIC NOTICE, WHEN A PARTY IS CONTACTED BY
TELEPHONE, IF DELIVERY OF SUCH TELEPHONIC NOTICE IS CONFIRMED NO LATER THAN THE
NEXT BUSINESS DAY BY HAND DELIVERY, A FACSIMILE OR ELECTRONIC TRANSMISSION, A
WEBSITE POSTING OR OVERNIGHT COURIER DELIVERY OF A CONFIRMATORY NOTICE (RECEIVED
AT OR BEFORE NOON ON SUCH NEXT BUSINESS DAY);

 

(D)          IN THE CASE OF A FACSIMILE TRANSMISSION, WHEN SENT TO THE
APPLICABLE PARTY’S FACSIMILE MACHINE’S TELEPHONE NUMBER IF THE PARTY SENDING
SUCH NOTICE

 

100

--------------------------------------------------------------------------------


 

RECEIVES CONFIRMATION OF THE DELIVERY THEREOF FROM ITS OWN FACSIMILE MACHINE;

 

(E)           IN THE CASE OF ELECTRONIC TRANSMISSION, WHEN ACTUALLY RECEIVED;

 

(F)           IN THE CASE OF A WEBSITE POSTING, UPON DELIVERY OF A NOTICE OF
SUCH POSTING (INCLUDING THE INFORMATION NECESSARY TO ACCESS SUCH WEB SITE) BY
ANOTHER MEANS SET FORTH IN THIS SECTION 10.6; AND

 

(G)           IF GIVEN BY ANY OTHER MEANS (INCLUDING BY OVERNIGHT COURIER), WHEN
ACTUALLY RECEIVED.

 

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.  Schedule 1.1(B) lists the Lending Office (each a “Lending
Office”) of each Bank.  Each Bank may change its Lending Office by written
notice to the other parties hereto.

 


10.7                           SEVERABILITY.


 

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 


10.8                           GOVERNING LAW.


 

Each Letter of Credit and Section 2.8 shall be subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be revised or amended from time to
time, and to the extent not inconsistent therewith, the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles
and the balance of this Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 


10.9                           PRIOR UNDERSTANDING.


 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

101

--------------------------------------------------------------------------------



 


10.10                     DURATION; SURVIVAL.


 

All representations and warranties of the Borrowers contained herein or made in
connection herewith shall survive the making of Loans and issuance of Letters of
Credit and shall not be waived by the execution and delivery of this Agreement,
any investigation by the Administrative Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans.  All covenants
and agreements of the Borrowers contained in Sections 7.1, 7.2 and 7.3 herein
shall continue in full force and effect from and after the date hereof so long
as any Borrower may borrow or request Letters of Credit hereunder and until
termination of the Revolving Credit Commitments and payment in full of the Loans
and expiration or termination of all Letters of Credit.  All covenants and
agreements of the Borrowers contained herein relating to the payment of
additional compensation or expenses and indemnification, including those set
forth in the Notes, Article 4 and Sections 9.5, 9.7 and 10.3, shall survive
payment in full of the Loans, expiration or termination of the Letters of Credit
and termination of the Revolving Credit Commitments.

 


10.11                     SUCCESSORS AND ASSIGNS.


 


10.11.1                        SUCCESSORS;  ASSIGNMENTS.


 

This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Administrative Agent, the Borrowers and their respective successors
and assigns, except that no Borrower may assign or transfer any of its rights
and Obligations hereunder or any interest herein.  Each Bank may, at its own
cost, make assignments of or sell participations in all or any part of its
Revolving Credit Commitment and the Loans made by it to one or more banks or
other financial institutions, subject to the consent of TGI, as agent for the
Borrowers, and the Administrative Agent with respect to any assignee, such
consent not to be unreasonably withheld, and provided that assignments may not
be made in amounts less than $5,000,000 and provided further that no assignment
to a transferee which is unable to fund Optional Currency Loans (either a
then-existing Non-Fronting Bank or a transferee which would request to become a
Non-Fronting Bank if it were to become a Bank hereunder) shall be made without
the written consent of the Fronting Bank to accept such transferee as a
Non-Fronting Bank at a Dollar Equivalent amount at least equal to the maximum
amount of Optional Currency Loans which such transferee could become obligated
to advance, which consent may be withheld in the sole and absolute discretion of
the Fronting Bank.  In the case of an assignment, upon receipt by the
Administrative Agent of the Assignment and Assumption Agreement, the assignee
shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights, benefits and obligations as it would have if it had
been a signatory Bank hereunder, the Commitments in Section 2.1 shall be
adjusted accordingly, and upon surrender of any Note subject to such assignment,
the Borrowers shall execute and deliver a new Note to the assignee in an amount
equal to the amount of the Revolving Credit Commitment assumed by it and a new
Revolving Credit Note to the assigning Bank in an amount equal to the Revolving
Credit Commitment retained by it hereunder.  The assigning Bank shall pay to the
Administrative Agent a service fee in the amount of $3,500 for each assignment. 
In the case of a participation, the selling Bank shall notify TGI, as agent for
the Borrowers, and the Administrative Agent of the participant’s identity, and
the participant shall only have the rights specified in Section 8.2.3 (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed

 

102

--------------------------------------------------------------------------------


 

by such Bank in favor of the participant relating thereto and not to include any
voting rights except with respect to changes of the type referenced in clauses
10.1.1., 10.1.2. or 10.1.3 under Section 10.1), all of such Bank’s obligations
under this Agreement or any other Loan Document shall remain unchanged, and all
amounts payable by the Borrowers hereunder or thereunder shall be determined as
if such Bank had not sold such participation.  Any assignee or participant which
is not incorporated under the Laws of the United States of America or a state
thereof shall deliver to TGI, as agent for the Borrowers, and the Administrative
Agent the form of certificate described in Section 10.17 relating to federal
income tax withholding.  Each Bank may furnish any publicly available
information concerning the Borrowers or their Subsidiaries and any other
information concerning the Borrowers or their Subsidiaries in the possession of
such Bank from time to time to assignees and participants (including prospective
assignees or participants), provided that such assignees and participants agree
to be bound by the provisions of Section 10.12.  Each Bank may at any time
pledge or assign all or any portion of its rights under the Loan Documents
(including any portion of its Notes) to any of the twelve (12) Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341.  No such pledge or assignment or enforcement thereof shall release
any Bank from its obligations under any of the Loan Documents.

 


10.11.2                        ADDITIONAL BANKS.


 

A lender which is to become a party to this Agreement as a Bank pursuant to
Section 2.1.2 [Right to Increase Commitments] hereof, or otherwise (each an
“Additional Bank”) shall execute and deliver to the Administrative Agent a Bank
Joinder to this Agreement in substantially the form attached hereto as
Exhibit 1.1(B).  Upon execution and delivery of a Bank Joinder, such Additional
Bank shall be a party hereto and a “Bank” under each of the Loan Documents for
all purposes.  On the effective date of such Bank Joinder the Borrowers shall
repay all Revolving Credit Loans on such effective date, subject to Section 4.5
[Additional Compensation in Certain Circumstances] and reborrow a like amount on
such date and such Additional Bank, together with all of the Banks, shall
participate in such new Loans in accordance with their Ratable Shares as
modified on the effective date of such Bank Joinder. Schedule 1.1(B) shall be
amended and restated on the date of such Bank Joinder to read as set forth on
the attachment to such Bank Joinder.  Simultaneously with the execution and
delivery of such Bank Joinder, the Borrowers shall execute, if requested, a
Revolving Credit Note and deliver it to such Additional Bank together with
copies of such other documents described in Section 6.1 [First Loans] hereof as
such Additional Bank may reasonably require.

 


10.12                     CONFIDENTIALITY.


 

The Administrative Agent and the Banks each agree to keep confidential all
information obtained from the Borrowers or their Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information the
Borrowers specifically designate as confidential), except as provided below, and
to use such information only in connection with their respective capacities
under this Agreement and for the purposes contemplated hereby.  The
Administrative Agent and the Banks shall be permitted to disclose such
information (i) to one or more of their Affiliates, and their and their
Affiliates’ respective directors, officers, employees, agents, outside legal
counsel, accountants and other professional advisors, subject to agreement of
such Persons to maintain the confidentiality, (ii) to assignees and participants
as contemplated

 

103

--------------------------------------------------------------------------------


 

by Section 10.11, (iii) to the extent requested by any bank regulatory authority
or, with notice to TGI, as agent for the Borrowers, to the extent legally
permissible as determined by the Administrative Agent or such Bank in its sole
discretion, as otherwise required by applicable Law or by any subpoena or
similar legal process, or in connection with any investigation or proceeding
arising out of the transactions contemplated by this Agreement, (iv) if it
becomes publicly available other than as a result of a breach of this Agreement
or becomes available from a source not subject to confidentiality restrictions,
or (v) if TGI, as agent for the Borrowers, shall have consented to such
disclosure.

 


10.13                     COUNTERPARTS.


 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 


10.14                     ADMINISTRATIVE AGENT’S OR BANK’S CONSENT.


 

Whenever the Administrative Agent’s or any Bank’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Bank shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.

 


10.15                     EXCEPTIONS.


 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 


10.16                     CONSENT TO FORUM; WAIVER OF JURY TRIAL.


 

EACH BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF CHESTER COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO THE BORROWERS AT THE ADDRESSES PROVIDED
FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF.  EACH BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  EACH BORROWER, THE
AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS

 

104

--------------------------------------------------------------------------------


 

AGREEMENT, THE PLEDGED COLLATERAL OR ANY OTHER LOAN DOCUMENT TO THE FULL EXTENT
PERMITTED BY LAW.

 


10.17                     CERTIFICATIONS FROM BANKS AND PARTICIPANTS.


 


10.17.1                TAX WITHHOLDING.


 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Bank or assignee or
participant of a Bank) agrees that it will deliver to each of TGI, as agent for
the Borrowers, and the Administrative Agent two (2) duly completed appropriate
valid Withholding Certificates (as defined under § 1.1441-1(c)(16) of the Income
Tax Regulations (the “Regulations”)) certifying its status (i.e. U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Internal Revenue Code.  The term “Withholding Certificate” means a Form W-9;
a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign
person.  Each Bank, assignee or participant required to deliver to TGI and the
Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows:  (A) each
Bank which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrowers hereunder for the
account of such Bank; (B) each assignee or participant shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation (unless the Administrative Agent in its
sole discretion shall permit such assignee or participant to deliver such valid
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by the Administrative Agent). 
Each Bank, assignee or participant which so delivers a valid Withholding
Certificate further undertakes to deliver to each of TGI, as agent for the
Borrowers, and the Administrative Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by TGI, as agent for the Borrowers, or the
Administrative Agent.  Notwithstanding the submission of a Withholding
Certificate claiming a reduced rate of or exemption from U.S. withholding tax,
the Administrative Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the Regulations.  Further, the
Administrative Agent is indemnified under § 1.1461-1(e) of the Regulations
against any claims and demands of any Bank or assignee or participant of a Bank
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.

 

105

--------------------------------------------------------------------------------


 


10.18                     PUBLIC FILINGS.


 

The Administrative Agent agrees to use reasonable efforts to provide to TGI, as
agent for the Borrowers, this Agreement, any other Loan Document and any
amendments or supplements hereto or thereto in a computer readable format if so
requested by TGI in connection with public filings.

 


10.19                     AGENT TITLES.


 

Each of the parties hereto acknowledge and agree that each of the titles of 
“Lead Arranger;” “Documentation Agent;” “Syndication Agent” and “Managing
Agents” is honorary and does not imply or impose any duty or obligation of any
nature on any party having any such title.

 


10.20                     JOINDER OF BORROWERS AND GUARANTORS.


 

(i)            Each Domestic Material Subsidiary acquired, formed or in
existence after the Closing Date shall be required to, and, each Foreign
Subsidiary upon electing to do so may, become a Borrower or a Guarantor
hereunder, and the Borrowers and the Guarantors shall complete all of the
following steps in clauses (a) and (b) below within thirty (30) days (unless
such time period is extended in writing by the Administrative Agent) after the
date of organization or acquisition of (or in the case of a Foreign Subsidiary,
election by) such Subsidiary: (a) cause such Person to sign and join in this
Agreement or the Guaranty and Suretyship Agreement by execution and delivery to
the Administrative Agent of one or more counterparts of a Joinder hereto in the
form attached hereto as Exhibit 10.20(A) or Exhibit 10.20(B) (each, as the case
may be, a “Borrower Joinder” or “Guarantor Joinder”), appropriately dated,
(b) deliver to the Administrative Agent all certificates and other documents
referred to in Section 6 of this Agreement and such Borrower Joinder or
Guarantor Joinder and (c) deliver to the Administrative Agent documents
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Banks in all Pledged Collateral held by the owners
of such Subsidiary if it is a Foreign Subsidiary owned directly by a Domestic
Subsidiary. The Borrowers covenant and agree to cause all Domestic Material
Subsidiaries to comply with the terms of this Section 10.20(i).

 

(ii)           The Borrowers agree that at all times the Borrowers and the
Guarantors hereunder shall have directly accounted for not less than 95% of
Consolidated EBITDA of TGI and its Subsidiaries for the four fiscal quarter
period then last ended.

 

(iii)          Notwithstanding anything to the contrary herein or in the other
Loan Documents, the obligations of each Foreign Borrower on account of principal
and interest under the Loans and Reimbursement Obligations and Letters of Credit
Borrowings shall be limited to the principal amount advanced to such Foreign
Borrower or its Subsidiaries and reimbursement of draws under Letters of Credit
issued for the account of such Foreign Borrower or its Subsidiaries and, in each
case, interest and/or fees thereon. Each Foreign Borrower shall be liable only
for its pro rata share of all fees and expenses and other sums due hereunder
(other than principal and interest on the Loans) based upon the ratio of Loans
outstanding to, and Letters of Credit Outstanding for Letters of Credit issued
for the account of, such Foreign Borrower or its

 

106

--------------------------------------------------------------------------------


 

Subsidiaries to the total amount of Loans outstanding and Letters of Credit
Outstanding hereunder.

 

(iv)          Any Foreign Borrower may from time to time deliver a termination
notice to the Administrative Agent requesting that it no longer be a party
hereto. Such termination shall be effective two Business Days after receipt by
the Administrative Agent so long as all Obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower or its Subsidiaries is outstanding; provided that, to the
extent this Agreement provides for the survival of certain provisions upon
termination hereof, such surviving provisions shall survive a termination under
this subsection with respect to any such Foreign Borrower. Following receipt of
such notice, no further Loans may be borrowed by, or Letters of Credit issued
for the account of, such Foreign Borrower or its Subsidiaries hereunder, unless
such Foreign Borrower shall thereafter rejoin this Agreement as a Borrower
pursuant to the joinder provisions of this Section 10.20.

 

(v)           For purposes of determining Loans outstanding for the benefit of a
Foreign Borrower and its Subsidiaries, principal payments received hereunder
shall be applied first to Obligations of Domestic Borrowers, unless (a) such
payments are made directly by a Foreign Borrower (in which case such payments
shall first be applied to Obligations of the Foreign Borrower making such
payment) or (b) TGI designates at the time such payment is made that such
payment is applicable to the Obligations of an identified Foreign Borrower and
certifies that the funds for such payment were received from such Foreign
Borrower.

 

(vi)          Subject to the limitation of liability of Foreign Borrowers as
expressly set forth in this Section 10.20, all Obligations of the Borrowers and
Guarantors are joint and several.

 


10.21                     USA PATRIOT ACT.


 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 


10.22                     AMENDMENT AND RESTATEMENT, NO NOVATION.


 

This Agreement amends and restates in its entirety the 2005 Credit Agreement,
and Borrowers confirm that:  the 2005 Credit Agreement, the other Loan Documents
and the Collateral for the Obligations thereunder (as all such capitalized terms
are defined in the Original Credit Agreement) have at all times, since the date
of the execution and delivery of such documents, remained in full force and
effect and continued to secure such obligations which are

 

107

--------------------------------------------------------------------------------


 

continued as the Obligations hereunder as amended hereby.  The Loans hereunder
are a continuation of the Loans under (and as such term is defined in) the 2005
Credit Agreement.  The Borrowers, the Administrative Agent, and the Banks
acknowledge and agree that the amendment and restatement of the 2005 Credit
Agreement by this Agreement is not intended to constitute, nor does it
constitute, a novation, interruption, suspension of continuity, satisfaction,
discharge or termination of the obligations, loans, liabilities, or indebtedness
under the 2005 Credit Agreement and other Loan Documents thereunder or the
collateral security therefor, and this Agreement and the other Loan Documents
are entitled to all rights and benefits originally pertaining to the 2005 Credit
Agreement and the other Loan Documents (as such term is defined therein).

 

108

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 15 TO THE
CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

BORROWERS:

 

 

 

 

 

TRIUMPH GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ M. David Kornblatt

 

 

Name: M. David Kornblatt

 

 

Title: Executive Vice President & CFO

 

 

 

 

 

 

 

 

TRIUMPH LOGISTICS - UK, LIMITED

 

 

TRIUMPH AVIATION SERVICES ASIA, Ltd.

 

 

PLACAS TERMODINAMICAS, S.A. de C.V.

 

 

TRIUMPH CONTROLS - UK, Ltd.

 

 

TRIUMPH ACTUATION & MOTION CONTROL SYSTEMS - UK, Ltd.

 

 

TRIUMPH CONTROLS - GERMANY GmbH

 

 

TRIUMPH GROUP MEXICO S. de R.L. de C.V.

 

 

 

 

 

 

 

 

By:

/s/ Richard C. Ill

 

 

Name: Richard C. Ill

 

 

Title: Director

 

 

 

 

 

 

 

 

TRIUMPH CONTROLS (EUROPE) SAS

 

 

 

 

 

 

 

 

By:

/s/ Richard C. Ill

 

 

Name: Richard C. Ill

 

 

Title: President

 

 

 

 

 

 

 

 

CONSTRUCTIONS BREVETEES D’ALFORTVILLE SAS

 

 

 

 

 

 

 

 

By:

/s/ Pierre Vauterin

 

 

Name: Pierre Vauterin

 

 

Title: President

 

109

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

 

 

 

By:

/s/ Brian T. Vesey

 

Name:

Brian T. Vesey

 

Title:

Vice President

 

110

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

BANK OF AMERICA, N.A., individually and as Syndication Agent

 

 

 

 

 

 

By:

/s/ Mary K. Giermek

 

Name:

Mary K. Giermek

 

Title:

Senior Vice President

 

111

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

CITIZENS BANK OF PENNSYLVANIA, individually and as Documentation Agent

 

 

 

 

 

 

By:

/s/ Carol Castle

 

Name:

Carol Castle

 

Title:

Senior Vice President

 

112

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, individually and as Managing Agent

 

 

 

 

 

 

By:

/s/ Tracey E. Swayer - Calhoun

 

Name:

Tracey E. Sawyer - Calhoun

 

Title:

Vice President

 

113

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

JP MORGAN CHASE BANK, N.A., individually and as Managing Agent

 

 

 

 

 

 

By:

/s/ Deborah R. Winkler

 

Name:

Deborah R. Winkler

 

Title:

Vice President

 

114

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

SOVEREIGN BANK, individually and as Managing Agent

 

 

 

 

 

 

By:

/s/ Francis D. Phillip

 

Name:

Francis D. Phillip

 

Title:

Senior Vice President

 

115

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

BRANCH BANKING AND TRUST COMPANY, individually and as Managing Agent

 

 

 

 

 

 

By:

/s/ Richard L. Keever, Jr.

 

Name:

Richard L. Keever, Jr.

 

Title:

Senior Vice President

 

116

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Patrick McGraw

 

Name:

Patrick McGraw

 

Title:

Vice President

 

117

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

TRISTATE CAPITAL BANK

 

 

 

 

 

 

By:

/s/ Timothy A. Merriman

 

Name:

Timothy A. Merriman

 

Title:

Senior Vice President

 

118

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

By:

/s/ Debbi L. Brito

 

Name:

Debbi L. Brito

 

Title:

Authorized Signatory

 

119

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

 

By:

/s/ Lawrence C. Deihle

 

Name:

Lawrence C. Deihle

 

Title:

Senior Vice President

 

120

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

NATIONAL CITY BANK

 

 

 

 

 

By:

/s/ Brian V. Ciaverella

 

Name:

Brian V. Ciaverella

 

Title:

Vice President

 

121

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 15 TO THE
CREDIT AGREEMENT]

 

 

 

ACCEPTED AND AGREED BY GUARANTORS AS FOLLOWS:

 

 

 

NU-TECH BRANDS, INC.

 

TRIUMPH BRANDS, INC.

 

TRIUMPH GROUP ACQUISITION CORP.

 

 

 

 

By:

/s/ M. David Kornblatt

 

Name:

M. David Kornblatt

 

Title:

President and Treasurer of each of the above named companies

 

 

 

 

 

KILROY STEEL, INC.

 

KILROY STRUCTURAL STEEL CO.

 

TRIUMPH METALS COMPANY

 

TRIUMPH STRUCTURES - EAST TEXAS, INC.

 

TRIUMPH PRECISION, INC.

 

TRIUMPH INSULATION SYSTEMS, LLC

 

THE MEXMIL HOLDING COMPANY LLC

 

TRIUMPH STRUCTURES - LONG ISLAND, LLC

 

TRIUMPH INVESTMENT HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS - BURBANK, INC.

 

AIRFRAME SPARES AND LOGISTICS, LLC

 

MEXMIL CHINA, LLC

 

TRIUMPH GROUP HOLDINGS - MEXICO, LLC

 

TRIUMPH GROUP INVESTMENT - MEXICO, LLC

 

122

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 15 TO THE
CREDIT AGREEMENT]

 

 

GUARANTORS (cont.):

 

 

 

TRIUMPH AEROSPACE SYSTEMS - NEWPORT NEWS, INC.

 

TRIUMPH ACCESSORY SERVICES - GRAND PRAIRIE, INC.

 

TRIUMPH FABRICATIONS - FORTH WORTH, INC.

 

CBA ACQUISITION, LLC

 

TRIUMPH FABRICATIONS - HOT SPRINGS, INC.

 

TRIUMPH PROCESSING, INC.

 

TRIUMPH ACTUATION SYSTEMS - VALENCIA, INC.

 

TRIUMPH ACTUATION SYSTEMS, LLC

 

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

 

HT PARTS, L.L.C.

 

LAMAR ELECTRO-AIR CORPORATION

 

TRIUMPH AEROSPACE SYSTEMS - WICHITA, INC.

 

TRIUMPH STRUCTURES - KANSAS CITY, INC.

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

TRIUMPH AEROSPACE SYSTEMS GROUP, INC.

 

TRIUMPH AFTERMARKET SERVICES GROUP, INC.

 

TRIUMPH AIRBORNE STRUCTURES, INC.

 

TRIUMPH AVIATIONS INC.

 

TRIUMPH FABRICATIONS - SAN DIEGO, INC.

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

TRIUMPH CONTROLS, LLC

 

TRIUMPH ENGINEERED SOLUTIONS, INC.

 

TRIUMPH ENGINEERING SERVICES, INC.

 

TRIUMPH GEAR SYSTEMS, INC.

 

TRIUMPH GEAR SYSTEMS - MACOMB, INC.

 

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS, INC.

 

TRIUMPH PRECISION CASTINGS CO.

 

TRIUMPH STRUCTURES - LOS ANGELES, INC.

 

TRIUMPH THERMAL SYSTEMS, INC.

 

TRIUMPH TURBINE SERVICES, INC.

 

TRIUMPH STRUCTURES - WICHITA, INC.

 

TRIUMPH INTERIORS, LLC

 

 

 

 

By:

/s/ M. David Kornblatt

 

Name:

M. David Kornblatt

 

Title:

Vice President and Treasurer of each of the above named companies

 

123

--------------------------------------------------------------------------------